Outcome of World Summit on Sustainable Development
The next item is the joint debate on:
the Council and Commission statements on the outcome of the World Summit on Sustainable Development;
report (A5-0237/2002) by Mrs Hulthén, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Commission communication on the implementation of the first phase of the European Climate Change Programme [COM(2001) 580 - C5-0164/2002 - 2002/2072(COS)].
In opening this debate, I am pleased to be able to give the floor to President Haarder, formerly one of our fellow Members and Vice-President of the European Parliament, who will now speak on behalf of the Council as President-in-Office of the Council.
Mr President, thank you for your very friendly welcome. The World Summit in Johannesburg took place from 26 August to 4 September 2002. There was a very high level of participation from parliaments, NGOs and trade and industry. The Danish Presidency - the Danish Minister for the Environment - attached great importance to remaining in close contact with participants from the European Parliament. I believe a number of you present here will be able to confirm this.
I would like to compliment Parliament on Mr Lannoye's report, which was adopted in April and was an important document in the whole process. We faced a great challenge. As a leading player, we had to encourage the viewpoints established at the previous Council meetings of Environment, Development and Foreign Ministers in Seville. We had to achieve a good outcome and obtain the greatest possible influence, and that was not a particularly easy task in view of the many viewpoints and divergent interests with which we are all familiar.
As you know, the decision to hold the summit was taken by the UN General Assembly in autumn 2000, the same year in which the Millennium Summit adopted the eight Millennium Goals for reducing poverty by 2015. The mandate from the General Assembly for Johannesburg included identifying new challenges and opportunities for sustainable development, as well as policies and means of supporting developing countries and countries with transitional economies in their efforts.
In parallel with the lead-up to Johannesburg, two other international conferences were held at ministerial level: the WTO's ministerial conference in Doha in November 2001, which adopted the agenda for the negotiating round on trade and development, and the Conference on Financing for Development in Monterrey in March, at which an historic agreement was entered into on funding and good governance. At the same time, for the first time in many years, new and substantial promises of aid were given by the rich countries. From 2006 onwards these assurances will increase the total aid volume by around 25% annually.
Within the EU, we greatly desired to establish development targets in a number of areas that were not covered by the Millennium Goals or by previous agreements. We wanted to insist on the results achieved previously with respect to human rights, workers' rights, equality and good governance, and we wanted to ensure effective follow-up.
In a number of aspects these desires were satisfied, and I will now mention the most significant of these.
As regards globalisation, we attached importance to reflecting the positive opportunities that exist as a result of globalisation and to emphasising the social dimension and corporate responsibility.
We were able to define the combating of poverty as crucial for sustainable development in a context that encompasses not only increasing prosperity but also access to clean drinking water, sanitation, energy, better health and equality.
We were able to establish a number of practical objectives, with deadlines for achieving them, within the areas of poverty, health, the environment and natural resources. One of the most important of these is the objective of halving the number of people without access to basic sanitation by 2015. This should be seen as a supplement to the Millennium Goal of halving the number of people without access to clean drinking water by 2015. Other targets adopted were restoring and regulating fish stocks at sustainable levels by 2015, ensuring absolutely minimal risk and harmful effects on health and the environment from the production of chemicals by 2020 and substantially reducing the loss of biodiversity by 2010.
In addition, there is an agreement to establish a ten-year framework programme for sustainable production and consumption which tackles the crucial problem of the separation of economic growth from deterioration of the environment.
The most difficult negotiations conducted were without doubt those concerning the target for sustainable energy. No practical target, with a deadline for achieving it, was adopted due to opposition from the USA, Japan and the OPEC countries in particular, but we did obtain an objective of increasing the global proportion of sustainable energy at the earliest possible date. What is worthy of note, however, is that we succeeded in gaining substantial acknowledgement of the advantages of sustainable energy at an international summit for the first time. This is the greatest pronouncement adopted to date in this area. Furthermore, in cooperation with a number of other countries, the EU submitted a declaration to continue working on this issue.
These goals and objectives from Johannesburg together with the Millennium Goals provide a concrete agenda for our work on national, regional and international efforts over the coming 10-15 years.
The assurances on trade and subsidies given at Doha to increase market access for developing countries and support the phasing out of subsidies which distort trade were confirmed. Johannesburg placed greater political focus on the actual WTO process and its significance for developing countries. We now have a great duty to live up to these expectations in the forthcoming negotiations.
The agreements reached at Monterrey on financing for development and the significance of good governance in attracting investment and funding were affirmed. Those donors that had promised new funding in Monterrey confirmed this. Moreover, a number of EU countries took the initiative at the summit jointly to procure further voluntary contributions of approx. USD 80 million in order to increase the Global Environmental Facility to a level of USD 3 000 million, the original target for the top-up.
Finally, we were able to establish that the social dimension is to be promoted and that the consensus achieved previously on the role, rights and equality of women is to be adhered to. The EU submitted a declaration on this, since the issue of the role of women was not given as strong a position as we would have liked.
Importance was attached to the national responsibility for good governance, respect for human rights and fundamental freedoms. We succeeded in establishing that the national sustainability strategies - which may be formulated as poverty strategies - must be ready for implementation in 2005. I would also add that indigenous peoples were also mentioned in the declaration.
With regard to partnerships, the ground was prepared for greater interaction between the public sector, private organisations and private businesses in the implementation of the goals set. In addition, the EU launched two new ambitious initiatives within the priority areas of water and energy, namely 'Water for Life' and 'Sustainable Energy for Poverty Reduction'.
I agree with Parliament that the crucial thing is implementing this, turning words into deeds. Johannesburg created the momentum for more effective implementation of the agenda on sustainable development. The private sector will be more involved. There was a clear message from business that in their investments and production they accept their responsibility for local communities and the environment.
International follow-up will be carried out under the auspices of the UN. This is an important issue on which we must continue working. The World Bank and the World Trade Organisation should also be involved.
These words must be turned into deeds. The Presidency attaches great importance to effective follow-up of both the internal and the global dimension of the EU's obligations for bringing about sustainable development. In this context we have a particular duty to follow up our own initiatives in respect of water and energy.
Finally, I would like to mention that yesterday the ASEM Summit was held between 25 European and Asian Heads of State and Government. In preparation for this summit I presided over a conference of Finance Ministers from these countries last Thursday and I am pleased to report that much of the agenda that we have discussed here was discussed with our Asian partners, and that it was decided to initiate a series of preparatory activities between the EU and Asia so that we can ensure that progress is made in Cancún and elsewhere where the WTO process is to be continued. Lastly, I would like to say that it is important that, when we talk about these things, we in Europe realise that, although we may be major players, we need partners who want the same things as us. And both I and Commissioner Pascal Lamy are very pleased that we got as far as we did with our Asian colleagues last week and yesterday. I therefore believe there is reason for a hint of optimism as regards the opportunity to make further substantial progress in the year ahead.
Mr President, we welcome this opportunity to present the Commission's assessment of the outcome of the World Summit on Sustainable Development in Johannesburg concluded three weeks ago.
It is in a way rather early to make a definitive assessment of the outcome. Time and our own committed efforts will tell if this summit will deliver where Rio de Janeiro did not. As we said repeatedly at the end of the negotiations, we have the words and it is now the duty of all of us to turn these words into effective deeds.
I will not over-simplify and try to sum up the summit in one word as either a success or a failure, but overall the Commission believes that we can be satisfied with the results of Johannesburg. We succeeded in adding new momentum to the cause of sustainable development and the outcomes of the summit take us in the right direction.
Of course people will draw comparisons with the Rio Earth Summit of 1992. The immediate assessment of some NGOs and others in the period after Rio was that it had been a failure. Now it has come to be seen as a defining moment in the fight for sustainable development.
The Rio Summit was very different from Johannesburg in some important respects. Most importantly, the political climate in 2002 is very different from ten years ago. Against a difficult political backdrop it fell largely to the European Union to champion the cause of sustainable development in Johannesburg. We were, you might say, almost the only engine in this whole process.
Let me remind you of how the European mandate was determined. In preparing for the summit, the Commission issued two specific communications, one in February 2001 entitled 'Ten years after Rio: preparing for the World Summit on Sustainable Development in 2002' and a second communication in February 2002 entitled: 'Towards a global partnership for sustainable development'.
Building upon these communications the Council adopted several sets of conclusions in 2001 and 2002 in which the European Union's negotiating platform for the World Summit on Sustainable Development was defined.
It is worth noting specifically the Development Council conclusions of 30 May 2002, which list in detail the EU's priorities. The European Parliament also issued its opinion in a resolution adopted on 16 May 2002.
In substantive terms, we worked to undertake further steps towards the implementation of the Millennium Development Goals, in particular the goal of halving the number of people living in extreme poverty by 2015.
Poverty eradication was the over-arching theme to which we linked all the concrete issues. The Union argued that we had to show real commitment by setting quantifiable targets, with timetables and monitoring mechanisms, in the Implementation Plan.
Let me now focus in particular on some key achievements reached in Johannesburg, which Mr Haarder has already mentioned, but which I think are worth noting again.
The first element I would like to highlight is that a set of new targets has been agreed as part of the Implementation Plan.
I will mention five. First, halving by 2015 the proportion of people lacking access to basic sanitation - this currently stands at three billion people, half of the total world population. This new target complements the Millennium Development Goal on access to clean water.
Second, a commitment to minimise harmful effects on human health and the environment from the production and use of all chemicals by 2020.
Third, a commitment to halt the decline of fish stocks and restore them to sustainable levels no later than 2015.
Fourth, a commitment to begin implementation of national strategies on sustainable development by 2005.
Fifth, a commitment to halt the loss of biodiversity by 2010, as earlier agreed by the parties to the Biodiversity Convention. The endorsement by all Heads of State and Government is a major achievement.
The agreement to establish a ten-year framework for programmes on sustainable consumption and production, with industrialised countries taking the lead in this global effort, is another important result.
On globalisation, as has been said, the summit agreed on concrete actions to enhance the role of trade for sustainable development, for example by encouraging trade in environmentally friendly and organic products from developing countries and by strengthening international action for corporate responsibility.
The EU's objectives on energy were addressed in the Council Presidency Conclusions of 30 May 2002, in which the EU reaffirmed its commitment to facilitating the achievement of the millennium development goal of halving the number of people in extreme poverty, and other millennium development goals, by 2015, through the provision of adequate, affordable and sustainable energy services.
In line with its general position in favour of a focused and result-oriented implementation plan, the European Union also supported, among other things, the establishment of a quantitative, time-bound target to increase the proportion of renewable energy within the overall energy mix.
Although we were ultimately not able to get a specific target for renewable energy sources in the Action Plan, we did reach an agreement to increase urgently and substantially the global share of renewable energy sources. We also agreed to take joint actions to improve the access of the poor to energy. Those agreements will be regularly evaluated and their progress reviewed.
In addition, the European Union launched a 'coalition of the willing' on renewable energy. This includes countries and regions willing to set themselves targets and timeframes for the increase of renewables in the energy mix.
This coalition maintains pressure on the unwilling, and should give a boost to the development of renewable energy throughout the world. Significantly, this coalition will set a renewable energy target representing a floor as opposed to a ceiling.
Linked to this, there have been positive developments on climate change. Those who have already ratified Kyoto have confirmed their commitment to entry into force at the earliest possible date and others are urged to join as soon as possible. The announcements made by Poland, as well as by the Russian and Canadian Prime Ministers, mean that the Protocol should enter into force very soon.
The European Commission spoke with one strong voice in Johannesburg. As Commissioner for the Environment, I shared with Poul Nielson (Commissioner for Development) the responsibility as chef de file in the preparations for Johannesburg. We both participated in the high-level negotiation sessions at ministerial level at the WSSD Summit. Coordination was further enhanced by the presence in Johannesburg of the President of the Commission.
I am now pleased to hand over to my colleague Poul Nielson who will speak, amongst other things, about the need for follow-up and implementation of our WSSD commitments.
Mr President, Mrs Wallström has correctly said that I will be talking more specifically about trade, finance and follow-up, but first a few general remarks.
One needs to keep in mind that Johannesburg was a UN conference. This means delegations must reach consensus. Not everybody gets everything.
As Commissioner Wallström said, we are in a different political climate than in 1992. It is almost as if NGOs and the Group of 77 had given up expecting constructive multilateralism from the United States; as if the US is not part of the equation for sustainable development. That attitude is not possible in the negotiation rooms, where the US, of course, is a real player, as we could see when the US and OPEC members joined forces in resisting targets on renewable energy. But Johannesburg did result in consensus, and that in itself is positive.
Let me address trade issues in more detail. I have noted some concerns here. The negotiations were indeed difficult. Developing countries focused on trade and on subsidies in agriculture. This forced the EU to put in a strong effort to safeguard Doha as the place to discuss the substance and to avoid, in general, a derailing of the multilateral agenda.
I have noted point 6 in the motion for a resolution, and I would like to point out that I think this is a correct reading of this problem. We succeeded in avoiding this derailing of the multilateral agenda, but of course we had to use up negotiation capital defending what everybody had in fact internationally agreed less than a year ago.
What is very encouraging - and you could call this 'EU leadership' - is that we avoided a repetition of the disorganised 'agenda overload' that was in fact the cause of the breakdown in Seattle. When NGOs say that Johannesburg was a failure because it didn't reopen Doha and Monterrey, this is a self-constructed and unnecessary misunderstanding of what Johannesburg was about. The fact that some MEPs seem to share this misunderstanding does not help much.
Doha dealt with trade in November 2001. Monterrey dealt with financing in March 2002. This helped Johannesburg succeed. The multilateral agenda was better organised for Johannesburg. This enabled us - despite the difficulties I mentioned - to focus in the end-game on the core issues of the Johannesburg Summit.
The EU will continue to promote its positive agenda on trade for the benefit of developing countries. There are plenty of things to report here:
First, we are ahead of other major trading partners on market access, thanks in particular to 'Everything But Arms'.
Second, on Friday, the EU and the ACP countries launch negotiations on Regional Economic Partnership Agreements under the Cotonou Agreement. I can go into more detail if you have questions about this.
Third, last week, the Commission adopted a communication on trade and development, addressed to Council and to this Parliament. It sets out what needs to be done to help developing partners benefit from national, regional and global trade. It responds, within less than a month, to the Johannesburg Political Declaration and the call for increased Trade-Related Assistance.
The relevant Doha provisions are quoted throughout the text. The Johannesburg text also calls for the successful completion of the Doha Agenda, placing the needs of developing countries at the heart of negotiations, but without interfering with its negotiations on subsidies and tariffs. On subsidies, the Johannesburg text directly quotes the Council's conclusions. The text also reaffirms the text on access to medicines and TRIPs.
In short, the Johannesburg text on trade and finance is in line with the mandate given by the Development Council on 30 May. That is not a bad result.
The message from southern delegations was nevertheless loud and clear: 'The North must show that it is serious about Doha being a development round'. That is a rather useful reminder which we, from the Commission side, welcome and find meaningful.
Regarding finances, Johannesburg fully reconfirmed the millennium development goals, also adding a few new, important targets. Sustainable development remains the core objective of the Johannesburg political declaration, and this gives us a coherent framework for implementing the outcome of all major UN conferences.
The fight against poverty was given high priority throughout the chapters of the Plan of Implementation. It is a step forward that the summit explicitly prioritised fighting poverty in pursuing targets such as access to energy, water and sanitation, and equitable sharing of the benefits of biodiversity.
We therefore have sound, common yardsticks for whether the community of nations is doing enough. The agreed language on finance ensures a dynamic post-Monterrey process, thereby maintaining the pressure for more ODA. You will not be surprised to hear, however, that I think donors should be doing a lot more. If you want concrete answers as to where the EU is going, you should look at 2003 fiscal budgets for each of the EU Member States. That is what I will do.
Regarding the role of the European Parliament - there has been some debate on the role of Members of this Parliament at the summit, and on collaboration with the Commission. Since some of these remarks have been made in public, I would like to take this opportunity to briefly react.
The Commission was pleased to accept a substantial presence from the Parliament in the Union's delegation, as has been the case for all major UN conferences. Members followed the summit actively and interacted with the Commission in briefings, summit events, side-events and so on, all in the interests of representing Europe.
As agreed between the institutions, Members of Parliament participated in delegations as observers and did not take part in negotiating sessions. There was no deviation from established practice in Johannesburg. I think I should repeat this. There was no deviation from established practice in Johannesburg.
The Commission did its best to support the parliamentarians. They were kept regularly informed of negotiations, and the Commission listened carefully to their views. Debriefing meetings were held on a daily basis by senior Commission officials. This demonstrates the importance we gave to a transparent flow of information. Both Commissioner Wallström and I participated in this process, and I personally met the Parliament delegation three times during the summit, not to mention the Parliamentary side-events I attended, including two events organised by the Green party.
All of this was done within the current framework, a framework referred to explicitly in President Prodi's letter agreeing to parliamentary participation. I pointed out to Members of Parliament raising this issue in Johannesburg during the summit, as I had to, that we had not come there with new rules and that it was not in our power in Johannesburg to change these arrangements. Any such changes require a tripartite decision involving the Commission, Council and European Parliament. If being a loyal custodian of what has been agreed to makes one ancient, I prefer that, rather than trying to be modern if that means not being able to respect what has been agreed to.
Now a few words on follow-up. Partnerships between governments, business and civil society will be necessary to deliver the commitments made in Johannesburg. We welcome the more than 200 partnerships launched at the summit. These partnerships will hopefully bring additional resources and expertise, and mobilise action at all levels.
But it is the quality and size of the partnerships that matter, not the numbers as such. The Cotonou Agreement is 'only' one partnership, but it covers 15 EU Member States, 77 developing countries, and has a financial protocol of EUR 15.2 billion. We are not starting from scratch.
The European Commission will focus on securing strong EU implementation of the two EU-wide partnerships on water and energy launched in Johannesburg.
During the summit, the EU signed with its African partners a strategic EU-Africa partnership on water and sanitation. In conjunction with the EU Water Initiative, this is an important step towards the development of concrete actions building on strong ownership and commitment from African partners.
More generally, it is clear that the effective implementation of the outcome of Johannesburg means translating intentions into action through development cooperation undertaken regionally and nationally as well as locally.
The EU must continue to take the lead. The European Council has already agreed to review, at its Spring meeting in 2003, the EU strategy for sustainable development, with a focus on putting into practice the commitments undertaken in Johannesburg. To prepare this review, the Commission intends to submit proposals building on the communication 'Towards a Global Partnership for Sustainable Development' issued earlier this year. Internally, one of the main issues to be addressed in the synthesis report for next Spring's European Council should be how to move towards more sustainable consumption and production patterns in the EU.
I would conclude by saying that the European Union can be satisfied with the role it played in Johannesburg; and by stressing 'European Union'. The cooperation between Commission and Council was also a very positive experience.
The EU clearly came with the longest wish list. But of course, the higher the level of ambition, the greater the scope for disappointment. NGOs and the press focus on these shortcomings. So be it. But as responsible politicians, we must be careful not to draw the conclusion that we, for this reason, should be less ambitious in the future. The Commission does not believe the EU - and indeed the world - can afford to be less ambitious.
Mr President, I should like to thank the Danish Presidency and the Commission. I want to begin in a positive mood and say that I fully agree with the Commission and the Council that we should not be too critical and negative about the result of the Johannesburg Summit. It is not possible to measure the gain that nonetheless results when we see that more people have access to water, proper sanitation, food and an environment with fewer chemicals. I think that we should say that this really is a gain and that we should share the credit together, for, had it not been for the European Union, I think that we never would have got as far as we did in Johannesburg. This is also perhaps where part of Parliament's frustration lies. Ever since the period before the Gothenburg Summit, we in Parliament have worked actively for sustainable development. Many have compared our wish list to some sort of Christmas tree with an overabundance of decorations. We have nonetheless been agreed on the requirements and on the process we wanted the Union to implement in order to make the necessary changes. Our frustration stems from the fact that we can see that the results have not yet been achieved. If our wish list is considered to be an over-decorated Christmas tree, then one could well say that the result from Johannesburg is more like a Christmas tree with no needles - but nevertheless a Christmas tree.
Our frustration also expresses itself when we are not able to make use of our abilities and our knowledge at summits. I still think that this message is one that the Commission should take note of. It is a matter of the attitude between Parliament and the Commission. This fact is, however, worthy of a much smaller degree of frustration than the situation we actually ought to be frustrated about, that is, the situation the world finds itself in. This is the problem we really ought to discuss today. The problems that might exist between Parliament and the Commission as to who should say what at the international meetings can be taken up in a forum other than this Chamber, and we should now concentrate on the problem that we actually need to do something about.
It is good that there is emphasis on us now having to start on the real work. We must ensure that the commitments and promises that the EU made in Johannesburg now find expression in our actual policies and that they are visible in our budget. I should like both the Council and the Commission to return to Parliament in February to report on what has been done up to then and what will happen in future so that the commitments from Johannesburg can be implemented. In this connection, I will naturally emphasise aid. The Member States fall embarrassingly short of the standard when it comes to international aid. There are few who actually come up to it.
I would also like to say a few words about the other commitments that the EU has made, for example at Kyoto, and about how things are looking with our own climate programme, which the Commission approved about a year ago, a two-year programme that comprises one half of the strategy to combat climate change within Europe. We come back to the other half, the trade in emission quotas, in October through Mr Moreira da Silva. It is a pity that we cannot also discuss emission quotas in this context, but I will, however, say something about the report that the Commission published about one year ago.
We have made good progress with what the Commission has put forward, but the Commission's programme is lacking a great many important parts. Agriculture policy, for example, is still not included, but this could perhaps be included in the programme now since one year has passed. With regard to our targets and the 8% reduction we want to achieve, the principle must still be that climate policy should form the basis of energy policy. This should govern the formulation of our energy policy in future. We must ensure that this is expressed in our research programmes and in the directives that the Commission has promised, such as the directive on public procurement with regard to energy.
Transport remains the biggest problem. There are no good solutions, a fact that could be described as embarrassing. Less embarrassing are the local examples. The car-free day all over Europe on Sunday is witness to an enormous commitment of a kind that we should make much more often than we have in the past.
Mr President, I speak in my capacity as draftsman of the opinion on the European Climate Change Programme. Commissioner Nielson, I was astonished by the self-satisfaction you radiated during your contribution on the outcome of Johannesburg. There is little evidence to justify it, and your abuse of the press is of no use and makes no difference.
I wish to speak on the Climate Change Programme, and with specific reference to the ten of its forty-two points that are to be implemented over the coming two years. The Committee on Industry, External Trade, Research and Energy has welcomed this programme as a whole, as we take the view that it is not enough for measures to be taken by the Member States alone. There can, though, be no doubt that responsibility for adherence to the climate change objectives rests primarily with the states that signed the Kyoto Protocol, that is, with the Member States of the European Union, that burden sharing is a voluntary agreement within the European Union, and that the measures proposed by the Commission and supported by Parliament must not be allowed to frustrate these objectives.
That is why the Committee on Industry takes the view that what matters in evaluating the measures is that the most efficient and cost-effective should be taken first. It is, then, about not providing just for any old measures that cost a lot of money and put the European Union's industrial competitiveness at risk, but rather about making a start where everything can be put into effect as quickly as possible.
There are, as yet, few proposals on how to go about this. Two have been received, one on biofuels, which are the right thing but expensive, and another on emissions trading, on which latter subject the Committee on Industry has made an emphatic call for a voluntary pilot stage up to 2008, and for such trading not to be enforced before that date. It is my belief that this objective and these considerations have to be looked at from the point of view of industry policy.
I have been preceded on the floor by four speakers from the Scandinavian states. I believe it to be the common responsibility of us all not to lose sight of our industrial policy objectives and our economy's competitiveness, no matter how necessary it is that we support to the utmost a sensible European climate change programme.
Mr President, I am going to speak about the Johannesburg Summit. With regard to the Hulthén report, my colleague, Peter Liese, will address this issue. Unlike what many tried to do, and which amounted to condemning the summit to failure even before it began, Parliament set out for Johannesburg with considerable ambition: in other words, we did not join in with the cynical approach of those who sought to lower expectations before setting off in order to be able then to make small victories appear to be major ones.
We adopted this approach for two reasons: first, because this is what the world required. The world is in a state of emergency, in both the environmental and the social fields, and so achieving a merely reasonable result at the summit was not acceptable to this Parliament. Second, because this was an opportunity that did not arise ten years ago and which will not arise in the next few years. It would, therefore, have been a tragic mistake not to take advantage of this opportunity. We set out, then, with considerable ambition and with a great spirit of unity and of solidarity between all the political groups. And at the end of the summit, I must say that although we moved in the right direction and we went further than Rio, we achieved less than what was needed. Admittedly, some results were achieved, but these are by no means sufficient to reverse the signs of unsustainability afflicting the planet.
On the positive side, in addition to what the Danish Presidency and the Commission have highlighted in terms of timetables and targets, specifically for poverty, water and health, I would highlight as equally positive the change in the character of the summit. Whereas in Rio we did not get beyond the concept of sustainable development, Johannesburg was associated with action. The nature of the summit took a qualitative leap forwards. Secondly, a qualitative leap was also taken in terms of concepts: sustainable development made a very close link between the environment and poverty. And I think that another qualitative leap was the desire to eradicate poverty and, at the same time, to put a brake on environmental degradation. Thirdly, in terms of the actors: reversing unsustainability stopped being an obligation of nations, of states alone. With the huge number of partnerships approved, the participation of civil society has been guaranteed. Both the public and private sectors are committed to this objective of sustainable development.
On the negative side, it was obviously a disappointment that no quantified targets were set for renewable energies or for reversing lost biodiversity. I would, however, add a point not mentioned either by the Danish Presidency, or by the Commission, and which I believe is negative: it is the fact that no boost was given to institutional reform in the field of the environment. This summit could have been used to ensure the 'greening' of the existing institutions, such as the World Bank and the World Trade Organisation, but also to launch new institutions that place globalisation at the service of sustainable development. I am thinking, for example, of a World Environment Organisation. This issue was not mentioned or discussed, and played no part in the summit, and this was deplorable.
I have one last thing to say, also on the negative side, with regard to Kyoto. Many people have placed Kyoto on the positive side of the balance-sheet of this summit. I would put it on the negative side. It is true that Russia, Canada, India and China made very fine declarations with regard to the future. What was expected of this summit, however, was not declarations or intentions about Kyoto: what was hoped for was for the summit to lead to the practical implementation of the Kyoto Protocol. And ten years after the Rio Summit, Kyoto has still not begun to exist in practice.
I wish to say one last thing about the role of Parliament and our relationship with the Commission and with the Council. We tend, at these summits, to praise the Commission and to criticise the Council. This time, things were reversed: our relationship with the Danish Presidency was excellent, transparent, highly cooperative and, unfortunately, this time, with the Commission, we did not see the same level of cooperation that we have grown accustomed to at the conferences on climate change with Commissioner Wallström. We have always enjoyed excellent cooperation at the summits on climate change. Unfortunately, this time there was neither transparency, nor cooperation, nor sufficient collaboration.
Mr President, Commissioners, Mr President-in-Office of the Council, Johannesburg was indeed a summit at which it was no longer the fine and already so often enunciated words that mattered, but the commitment to definite actions. I believe that this was also timely, as what we know to be necessary has long been an item on the agenda. If it is the worldwide acceptance of sustainable development that we are about, then it goes without saying that this involves the alleviation of poverty and the promotion of social cohesion in many countries of the world, that being the foundation stone for sustainable development and for environmentally responsible behaviour.
So it is that I find it all the more regrettable that the current American administration behaves as it does, making use of every tactical evasive trick in an attempt to forestall definite commitments with the ultimate aim of causing its own economic interests to prevail. I believe that this has to be said with the utmost clarity, especially in the light of how the European Union, the driving force behind this summit, tried to get the right questions onto the agenda and also to get to grips with the right targets for implementing sustainable development. This has, unfortunately, been only partly successful, mainly because the world's largest industrial state blocked it. The EU provided the driving force and indicated the right way to go, notably on issues of water supply, sanitation and environmentally friendly production.
I also found the daily discussions with the Commission good and appropriate, and am also grateful to the Presidency of the Council for, on three occasions, having very in-depth discussions with the Parliamentary delegation, although it is still Parliament's demand that the leader of the delegation at least should take part in the EU coordination meeting tomorrow and be able to observe and comment on the actual negotiating processes.
If, however, you point the finger at the right issues, three fingers are generally pointing back at you, and that is also true on this issue of sustainable development. One of these fingers is our agricultural policy. How, indeed, can we go on the offensive in demanding changes in production worldwide if our agricultural policies and subsidies stand in the way of fair dealing, if our agricultural subsidies are many times in excess of what we give as development aid?
Second finger: what about a system of fair trade for the world? To judge by the situation that coffee growers currently find themselves in, there is a need for bold revision of the trading system and also of the international financial flows, which have to aim at fair investments rather than the maximisation of short-term profit. The third finger, without a doubt, points to the issue of sustainable policies in our own activities. How successful are we in fact in pointing the European Union's transport systems and private households towards sustainability? We will have credibility in the eyes of the world only when we ourselves can make it clear that what we demand of others we also put into practice ourselves. That is why the climate change programme that we are discussing today is an important building block towards combining environmental policy channels with economic performance and social justice.
Mr President, the question today is to what extent the Johannesburg Summit achieved actual results, and what the EU's role was in this. Has any progress been made in this ambitious area? Have new definite objectives, and above all, timeframes, been set? Have old objectives been confirmed? A question that is even more important, in my view, is: where do we go from here? Will we go into action worldwide? It is high time we did! Taking an overall view and considering the climate in which the negotiations were held, my group takes the view that the outcome is reasonably positive. It could have been worse. However, we certainly have a few points of criticism. I want to make it clear, though, that we are particularly positive about the role that the European Union played. It was a pioneering role, certainly as regards worldwide commitment to ensuring that a million people have access to basic sanitary facilities and, in their own way, be given human dignity, better health and a better living environment.
Furthermore, we reached agreement on curbing overfishing, dangerous chemicals, and made multinationals accountable for destructive practices. These too are all firmly on the agenda. We also welcome the commitment concerning gender mainstreaming. We also believe that the liberal ideas, on which we have insisted for so long, are firmly embedded in the plan of action. I am, of course, referring to the fight against corruption, maintaining the rule of law, democracy, human rights and good governance. In our view, these are crucial elements to address before we can embark on new partnerships with developing countries.
On the whole and considering the climate, we should count ourselves lucky that we managed to persuade the world not to go in for any backtracking, despite the strong opposition from the United States and some other countries. Indeed, they displayed an unwillingness to reach reasonable agreements. The US, in particular, managed to dig its heels in at every opportunity. This is beyond me. It is mainly thanks to the EU's united stance that any progress was made at all. I saw it with my own eyes: it was the EU at its best. A true world player. A trend setter. The EU set the agenda time and again. This is why we should pay tribute to the negotiators.
We also have some criticism. In our view, the EU skated over the subject of sustainable energy too quickly. In our view, the new partnership for energy should have been launched in a better way and should have been discussed beforehand in Parliament. My final point relates to political legitimisation, which concerned me, and I agree with my fellow MEPs. I shall not go into any more detail. It is a missed opportunity that the EP did not act more clearly as Dritte im Bunde [Third in the Alliance].
Finally, however, I should nevertheless like to express my thanks, respect and appreciation.
(The President cut the speaker off)
Mr President, at the close of the Johannesburg Summit, the Secretary-General of the United Nations, Kofi Annan, stated that this type of conference cannot be expected to produce miracles. I must add that the results of previous conferences, Rome and Monterrey, to be specific, did not give rise to such expectations either. We agree, however, that it is legitimate to expect more than what was achieved. And, basically, considerably more was needed.
Obviously, we do not wish to play down some of the objectives that were sketched out and also some of the time targets that were adopted, particularly in terms of access to drinking water and to basic sanitation, in terms of the use and production of chemical products or the recovery of fish stocks. Not to mention other objectives which had been previously enshrined and which have now been reaffirmed. However, and at the same time, we cannot ignore or gloss over the clear failures seen in other fields, specifically in the field of renewable energies, to which the European Union has been so committed, but in which the results fell far short of our expectations.
Furthermore, we must bear in mind that the means and even the commitment crucial to realising the objectives adopted remained largely undefined, especially if we take account of the deadlines that were set. Despite the fact that, as has been mentioned, some new objectives were defined, nothing relevant or practical was put forward apart from the insipid Monterrey commitments in the field of financial resources, either in terms of public development aid or of debt cancellation. We are aware that a decision was taken to create a solidarity fund designed to eradicate poverty. We also know, however, that this fund has a purely voluntary basis which is not, therefore, binding. We cannot, therefore, expect great results of it. At the same time, this fund demonstrates the clear failure by the developed countries to provide the public aid to which they committed themselves some decades ago. In other words, given the lack of adequate resources, we might once again be in the field of good intentions, such as many of those declared in Rio and which experience has shown have gone no further. Fundamentally, however, the Johannesburg Summit produced no clear and objective definition of the direction to be taken in order to achieve the realisation of the central objective of the summit, and which it took, incidentally, as its motto: sustainable development. We would really like to see, in this field, a level of commitment, a degree of responsibility and a clarity with regard to targets similar to those that have been adopted at the trade summits. It is clear, however, that neither the will nor the political priorities are the same, especially on the part of those that determine the outcome of these events. And, with regard to this, it is worth pointing out that Secretary of State Colin Powell set the tone by making the very limiting statement that trade is the driving force of development and that Johannesburg is an important step on the path that lies between Doha and the future. Much of what happened in Johannesburg can be understood in the light of these two statements placing the entire emphasis on trade.
Mr President, the lack of success of Johannesburg was due to the change in the political climate. This change in the political climate is taking place not only in the US, but also in the EU because we have a much more trade-dominated political agenda than we did in 1992. The Verts/ALE Group today considers that we will no longer be credible in the eyes of the G77 countries if we do not change this and add four cornerstones to our international policy.
Firstly, monitoring is not sufficient. We need a binding agreement in the EU on 0.7% of ODA. Secondly, we must stop export subsidies on agriculture. Thirdly, we must progress in Europe in the area of production and consumption patterns. Fourthly, we must stop trade dominance and restore a better balance between multilateral environmental agreements and trade, and also introduce binding agreements for big business with regard to their corporate and social responsibility.
If we look at the way the negotiations were handled in Johannesburg - and this is another reason for its lack of success - in the first week we had a Commissioner who was primarily interested in trade issues. There may have been very good reasons why the Commissioner for the Environment was only able to attend for some 48 hours, but on top of this we had a Commissioner who had determined a substantial part of the negotiations, without any democratic scrutiny, in secret negotiations months ahead of the whole summit.
Finally, we were less well prepared with regard to the energy partnership than we were on the water partnership. That was another reason why we were not able to move ahead quickly on this and you, Commissioners, signed a letter in which you tried to readdress the question of the role of nuclear energy in this partnership. Can you give us a clear message that we in Parliament will be much more involved in the future of this partnership, as we requested in our report?
Mr President, what we are left with after Johannesburg is little concrete progress and a muddy outlook for future global work on sustainable development. What should have been the climax of the Johannesburg summit - the political declaration - ended up being a weak mish-mash of the special interests of various countries which does not dare mention human rights directly, which leaves it up to the corporations themselves to check whether they are meeting their responsibilities and which erased all mention of the promises made at Rio not having been met. A declaration that never managed to grasp the nettle and change the circumstances that could really make a difference to the poor people of the world.
Neither the EU nor the USA had the will to make concessions to the developing countries in the area of aid and trade. Both Mr Lange and Mr Turmes have mentioned the EU's agricultural subsidies, which are quite fundamental. Consequently it was also difficult to achieve improvements in the areas of the environment and human rights. So that was the outcome of hours of negotiations behind closed doors - in sharp contrast to several sections of the declaration, which talk about the broad involvement of partners.
The Johannesburg Summit provided confirmation of ten years' experience of the USA as a player in global environmental and development policy. First they water down the agreements, then they still do not sign up to them anyway. Unfortunately, the EU does not have much to boast about either. 'Let us enter into an agreement capable of replacing darkness and despair with light and hope for hundreds of millions of people,' said Mr Rasmussen in his speech at the summit. Sadly, I find it difficult to see where these fine words are reflected in the final outcome. Water and sanitation - yes, those are positive things, but if we look at the promises made at Cairo, for example, and at how few of them have been met, I would like to see things implemented before I dare to trust in these promises.
Do global summits still have a role? Yes and no. As long as the rich leaders of the world have no real intention of bringing about improvements for the poor people of the world, the money can be spent on better things than expensive conferences and summits. It will take more than pipe dreams to feed the poor properly.
Mr President, the world at large is slowly getting tired of hearing reports on environmental summits with feeble outcomes. Rio still managed to be the bearer of great hopes, at least as regards theoretical approaches and fine words. The deeds that ensued were so disappointing that the environmental movement around the world has been virtually struck dumb.
Kyoto was at least able to formulate an objective. The length of the periods of time leading up to implementation is such as to induce paralysis. Johannesburg was another disappointment in terms of what had been expected of it. Every failed summit does more harm than good, as it brings on a mood of resignation.
Despite all this, I would like to mention the positive things about Johannesburg. For the first time, the European Union set out a practicable way ahead and a definite strategy in the form of the development of renewable energy sources. It is of course a matter for regret that the global one per cent increase was not adopted, but the EU now has the chance to live out and demonstrate, within its own borders, the way in which conversion to renewable energy sources makes everyone a winner, in that, by doing so, we will not only be mitigating climatic disaster, but will also be creating five times as many jobs as we would with traditional use of energy, preserving resources around the world, using renewable energy sources to develop technologies that we can export. Let us bear in mind that two billion people in the world have no electricity.
It is now for us to work hard at demonstrating by our actions that we are actually achieving the objectives set by the White Paper for renewable energy sources. I would like to point out that we are rather behind in our aim to double their use by 2010.
I wish to inform you of the progress of our work. We should have finished this part at 10 a.m., which would have given us 45 minutes of free debate between the Members present in the Chamber. I regret to say that hardly anybody respected the speaking time, with the - greatly appreciated - exception of the President-in-Office of the Council. Now, before we start this part of the debate, the two Commissioners have asked to speak - in response to Mrs Hulthén's speech, I imagine - and they will speak later on as well. I invite the two Commissioners to be brief in their mid-debate contributions.
On a point of order, Mr President. I think we should ask the Commissioners to reiterate their positions at the end of the debate rather than while it is in progress. Now it is the turn of the MEPs!
Mr Liese, the two Commissioners are already scheduled to speak at the end of the debate. I am quite aware of that. However, they have explicitly requested the floor now and I cannot refuse.
Mr President, we are totally in your hands. We can do this in whatever way you want.
I would like to thank the two Commissioners for their amenability. In actual fact, I too found the idea that they should make three contributions to the debate a little odd. The two Commissioners will, therefore, respond at the end, after the free debate which is about to take place and the second speeches of the speakers from the political groups.
Mr President, I am speaking on the Hulthén Report in my capacity as shadow rapporteur for the PPE-DE Group, but I cannot be anything other than astonished at Commissioner Nielson's behaviour in particular. What has been reported by the Members of this House who were in Johannesburg, and also his conduct here today, make me wonder whether it makes any sense to let a Parliamentary delegation take part in such summits in this way.
Let me turn now, though, to Mrs Hulthén's report on climate change, which is excellent and for which I thank her. One might say that this topic has been whirled back to the surface by the floods in Germany and in neighbouring countries. Although we cannot say that this actual flood was a product of climate change, we are all aware that such events will occur more frequently if we do not take prompt action now. This makes the European Climate Change Programme important, but the actual measures so far proposed by the Commission are insufficiently ambitious. Emissions trading is a highly controversial topic in this House, and the Commissioner knows that Mr Moreira da Silva has my firm support in his efforts at improving the Commission proposal and preventing it from being watered down. The Commission proposal on emissions trading is, however, only a part of a comprehensive strategy. Too little has been done to date in the areas of transport and the Budget, and, if we are not careful, this can even result in grave distortions, for example, to the detriment of railways and to the benefit of HGV transport.
We are still waiting for the proposal on the energy efficiency of machinery. If we are to have a comprehensive strategy on this as well, Mrs Palacio Vallelersundi should waste no time in submitting a very ambitious proposal. I would like to draw Members' particular attention to item 16 in the Hulthén Report, which has to do with the abolition of subsidies that harm the environment and the climate - a difficult topic, but we are sticking with it, dealing as it does with the introduction of a revenue-neutral pollution-related levy for all areas to which emissions trading does not apply. This means that industry, if it wants to campaign against emissions trading, has to ask itself whether it would, in its stead, prefer this pollution-related levy, and I do believe that we will then have a hard-headed discussion on this issue.
Mr President, I welcome the part of the proposed resolution relating to health and meeting health targets. Firstly, the reduction of the prevalence of HIV-AIDS - a disease that has reduced life expectancy in sub-Saharan Africa from 62 to 47 years - is an absolutely essential target. There are reliable estimates to say that if the present state of the disease continues, every other 15-year-old girl in South Africa will die of HIV-AIDS. One way to combat this is through further development of microbicides. This particular form of preventive treatment can be singled out because, unlike conventional methods of protection, it allows women to take responsibility for its use. The problem is that investment in their development is not sufficient and such treatments are still several years away. There is a real problem in obtaining money for clinical trials.
The second point is to draw the attention of colleagues to Parliament's own work on the Sixth Framework Programme. Through this programme the European Union has given high priority to combating poverty-linked infectious diseases, such as AIDS, malaria and tuberculosis.
Finally, I should like to mention access to medicines. I hope the present contretemps about TRIPs and possible barriers to the most modern medicines will be overcome very shortly. There is also a shortage of generic medicines, the cheaper medicines and other forms of treatment, which are just as important in countries where poverty is so rife and where water standards are so poor. It is a priority and the European Union must do all it can to stave off one of the biggest threats to the global population - disease.
Mr President, three preliminary matters.
First of all, those of us who were there are aware of the positive role of the European Union, which, it is true, was the driving force behind what took place. Secondly, the negative role of the United States, which, for example, put pressure on the countries it could pressurise - and I am afraid the number of such countries will soon be excessive - to prevent an agreement on renewable energy from being concluded. Thirdly, our group - a delegation of eleven Members - attended the official summit, the alternative summit and visited two townships - called Soweto and Alexandra - and was able to see for itself what it means to be without water or sanitation, and with only very precarious housing.
Commissioners, I have to admit that, having visited these two townships, the debates that took place at the official summit seemed to me to be a long way away from the reality that was so close to the official summit, so safe and so luxurious. This is a feeling I have to express and I therefore share the critical spirit of the resolution of the Committee on the Environment, which points out very clearly that, in matters such as the protection of biodiversity, in matters such as renewable energy, there are no clear, concrete objectives. And in those areas where there are more concrete objectives, such as the reduction of poverty, the economic objectives are still not clear. In other words, the summit did not discuss an objective which has been in the public domain for over thirty years: 0.7% aid to development. And aid to development is constantly decreasing instead of increasing. Other considerations are nothing but hollow words if this 0.7% aid to development is not implemented.
Despite the fact that we criticise the result of the Johannesburg Summit, it is true - and in this I agree with the committee and the rest of my fellow Members - that we need to follow up the minimum agreements to ensure that they are fulfilled.
Mr President, I listened carefully to the two Commissioners emphasise the positive role played by the European Union during the negotiations at the Johannesburg Summit. I think that it is true that the European Union played a positive role. I would like to draw everyone's attention to the fact that if we really want to make progress at this type of summit, we must be credible to the partners who take part in negotiations and discussions.
In this case, however, our credibility is marred by the fact that the European Union, in a whole string of policies, is doing the opposite of what it claims to want to do. If we take the case of the common agricultural policy, the current debate on Mr Fischler's proposals shows that the majority of the Member States are reluctant to change, are reluctant to abandon the privileges that we acquired in the area of export subsidies. We absolutely must make an effort in this area to withdraw export subsidies and to gain this credibility in countries which are affected by these subsidies.
If we do not do this, how can we ensure that, at summits of this type, these people listen to us slightly more earnestly than they do at the moment? They are not listening to us, because we are not credible. I am thinking of the agricultural policy, of the fisheries policy, which we are proposing to reform as well. The future will tell us that if we are not capable of revising these policies, in the appropriate fashion, we will not succeed in gaining more influence at forthcoming summits, because the Johannesburg Summit is not the only one, there will be many others. It is absolutely essential that we put our own house in order before we tell others what to do.
Mr President, in my opinion, the wording of items 6 and 7 on the CAP and the agricultural subsidies demonstrates three major political mistakes. The first is a total ignorance of the declaration signed in Doha, where the European Union agreed to reduce its export subsidies, but managed to insist that all other types of subsidies, specifically the credits handed out by the United States of America and the state undertakings of other countries, should also be reduced. And this is a major victory for the European Union to have achieved.
The second reason is that this wording reveals a completely ingenuous analysis, which states that a unilateral reduction of subsidies by the European Union could solve the problems. Especially at a time when the United States has just approved an agricultural policy in which they increase their subsidies and especially when it is widely known that this new American policy is heightening the depression in world prices. This way of thinking is all the more ingenuous because the USA is the largest exporter of agricultural products to the Developing World, and not only to the European Union.
The third reason is this declaration's incomprehensible silence on the European Union initiative known as 'everything but arms', which is to date the largest, most relevant and generous offer made by the developed countries to the world's poorest countries. And the fact that this has been ignored and not mentioned is incomprehensible. In other words, we are not valuing our own efforts. All these reasons, therefore, explain why the wording of items 6 and 7 in this declaration on agriculture is known in politics as 'shooting oneself in the foot': this weakens the European Union, this European Union that has until now been the most powerful force promoting the interests of the poorest countries. This is why it is crucial, in tomorrow's voting time, to remedy these aspects.
Mr President, politics works in such a way that, after each international meeting, we spend more time talking about the results that are, apparently, still unsatisfactory than about the actual progress that was made.
This is what happened after Rio, this is what happened after Kyoto, even though, in the meantime, Rio and Kyoto became undeniable milestones in the area of sustainable development. The concept of sustainable development has become a chant, a sort of enchanted prayer that is uttered indiscriminately. In my view, it is obvious that there can be no sustainable development without economic and social development - it is as simple as that. Poverty is the major enemy to managing natural resources and protecting the environment in a responsible manner. Responsible globalisation must become the process of a global economic development that makes genuine global solidarity possible. State development aid is not sufficient, even if we manage to double or triple it. USD 50 billion of state aid is not much. Americans spend the same amount of money on the upkeep of their lawns! In 2001, a year that did not bode well for international investment, private investment flows towards developing countries amounted to over USD 200 billion, in other words already four times more than the total state aid. For private investment to reach all countries, we must, as a necessity, negotiate a multilateral agreement on investment protection, which involves creating international arbitration bodies responsible for resolving disputes. No private investor - no ethical investment fund, even - will invest any money without guarantees and without the prospect of a return. In the absence of any multilateral rules, there will be an avalanche of bilateral agreements. There are already more than 1 200! Yet, in all bilateral agreements, it is not the poorest partner who dictates the conditions. Sustainable development needs global standards, and these standards are also needed for investments and for their protection.
Mr President, I would say that the outcome of the Johannesburg Earth Summit has been neither positive nor negative. It may suffice to say that it was a necessary, useful meeting, although the optimism of Rio, 10 years ago, has given way to a certain diffidence with regard to the time frames and to the goals to be achieved. The endorsement of both a Plan of Implementation - focusing, inter alia, on poverty reduction, health, technology transfer and trade - and the political declaration setting forth an international commitment to work together to improve the use and distribution of natural and energy resources provides an ambitious goal for both developed and developing countries in terms of restoring the balance in North-South relations in the world and achieving sustainability of development and progress policies. I do, however, hope that the conference was more than just a parade of Heads of State or Government and that it made clear the need for issues related to sustainable development to be given a central place in the international political agenda. Johannesburg revealed precisely the need for supranational governance which can tackle the world's many environmental, economic and social issues, focusing particularly on the poor and developing countries.
The poor and developing countries' debt is, without a doubt, a key issue too, impacting considerably on the success of the strategy for medium- and long-term sustainable development. In this regard, the issue of transparency, to be achieved through the computerisation of the budgets of the developing countries, is an essential condition if we are to continue along the path of cancelling past debts.
Mr President, I shall focus on the European programme on climate change. I fully and wholeheartedly agree with everything Mrs Anneli Hulthén has to say on this matter, but I do miss one aspect, namely communication with the citizen. Since the recent floods, the seriousness of any potential climate change is starting to strike home, but few are aware, let alone convinced, of the need for action. I would suggest three points that could facilitate communication with the citizen.
First of all, I believe that the citizen must be given clear choices. Although Member States play an important role in this, the Commission can do a great deal to clarify the options. What is the implication, for example, of reducing the maximum speed on motorways to 100 km/hour? How much do we stand to gain? What does it mean if each house were to be fitted with a solar panel or use low-energy light bulbs? Are these merely drops in the ocean or do they make a substantial contribution? If the choices were clear, then citizens could become involved in the subject of climate. Policy on climate could then also become integrated in a climate strategy.
Secondly, policy on climate should be placed much more in the context of development. Investing in sustainable energy is costly, but rewarding. At present, 2 billion people have no access to electricity. Sustainable energy is local and can give an enormous boost to development. We should not only send out this message in Johannesburg, but also in Brussels and Strasbourg, and preferably every day.
Thirdly, a flagship is what is needed. Member States must invest jointly in the development of sustainable energy and energy efficiency. Something along the lines of the Airbus project. The Sixth Framework Programme for research and Article 169 offer good opportunities in this area. A flagship project is visible to the citizens and can play a key role in public awareness.
Commissioner, in my view, there could be a little more enthusiasm for policy on climate. To date, we have mainly sent out a negative signal and a sombre message. More attention to communication and the political aspects could contribute to public involvement.
Mr President, I have just had this confirmed to me by various Fisheries Ministers meeting at Reykjavik in Iceland. These Fisheries Ministers came from the USA, Chile, Sri Lanka, Tunisia, the Faeroes, Norway, and so on. They say unanimously that Johannesburg is on the right track with this decision. Rarely enough are there real political decisions. Everyone prefers to rush to coat their personal or national egoisms with a veneer of sanctity, particularly when the eyes of world public opinion are upon them.
This time, though, there was a real decision on sustainability and on the fisheries sector, which has undergone such a severe battering. This agreement on a point of principle was achieved very quickly. It sends the message that there is nothing more to be discussed, and that now is the time to act. That is Johannesburg's appeal to the world. It is also addressed to us who have Europe for our home and sit in this Parliament.
The reform of European fisheries policy simply will not wait. It is of great intrinsic value and must not be used to gain advantages in other policy fields by being a pawn in negotiating tactics and games that it is all too easy to see through. That is what is also called meeting each other halfway at the expense of fisheries. Johannesburg was unerring in recognising that. Fish stocks are to recover by 2015. Now we have to get a move on. I hope this will be one of our successes - one of the successes of the European Union within the framework of a reform that is imminent and can be delayed no longer.
Mr President, Commissioners you will be beginning to find our speeches repetitive. Great: in a multi-national and cross-party body, that means our message will get through. We all agree, for example, that energy is the largest contributor by far to the emission of greenhouse gases. Some of us think that nuclear energy is expensive, outdated, potentially dangerous and no solution at all to energy problems. But we all agree that transport is the key energy problem: fossil fuels must be replaced by alternatives, and very soon. How? We agree that renewable energy and energy efficiency are key solutions. This was recognised in Johannesburg, but unfortunately, only to a limited extent. However, we should act quickly on this through the EU. Remember that the key role of energy in poverty alleviation was recognised at Johannesburg, and that the new EU programme, COOPENER, on renewable energy and energy efficiency in the developing world, will help to access some of the funding which will be available, this programme is important.
There is, incidentally, a very strong gender implication to the provision of energy, because of the tasks of women throughout the developing world.
The failure to achieve targets for renewable energy - a failure for which the United States, to their shame, are largely responsible - can be overcome with goodwill and effort from the European Union. On the matter of implementation: Carrying suitcases from summit to summit does nothing. It is what happens in between the summits that matters, and I urge you, Commissioners, to use your legislative powers and your monitoring ability to ensure that what was said at Johannesburg, even if it is not enough, is carried through.
Mr President, I was one of the Members who attended the summit in Johannesburg and was fortunate enough to meet some of the thousands who went there from all over the world to focus attention on the need for people-centred policies. We heard over and over again that the summit had to change the lives of the poorest people in the world if it was to be a success.
We did not expect dramatic changes and we did not get them, but there was some modest progress. For example we saw a move towards achieving better governance. I hope that this Parliament will actively support universal membership of the UNEP for environment ministers. This could be the starting point for a world environment organisation.
This brings us to the central question of enforcement and monitoring. We know from experience since Rio that it is one thing to make agreements but another to ensure they are implemented. We welcome the possibility at last of bringing the Kyoto Protocol into force, but it has been a long and difficult process. How will progress from Johannesburg onwards be achieved? It is not clear. Although the Johannesburg Declaration includes a commitment to an inclusive process, which means involving the kinds of groups that met around the summit, how is this going to be done? Similarly the regional and local level are important. We know how the private sector is going to be involved, but how will different levels of government be involved?
Finally, I welcome the fact that the efforts to include biotechnology as an intrinsic part of sustainability were resisted in Johannesburg, despite the efforts of the United States. At the very time when the summit was going on to use a human crisis to try and force GM food aid on some of the world's poorest countries. This takes away freedom of choice, undermines human dignity and works against sustainability. We must continue to resist it.
Mr President, Commissioners, if we are critical of the results of the Johannesburg World Summit on Sustainable Development, it is because we were in fact expecting much more. We are aware of the critical situation of the planet, the deterioration, the pollution, the lack of natural resources, and the extreme poverty of a large part of the population which means that these people live and die in inhuman conditions, and are forced to emigrate to other parts of the world where these conditions do not exist. And, although it is true that there have been agreements, it is also true that it has not been possible to conclude many other agreements. Mrs Wallström, you said it was time to turn our words into actions, and the Secretary-General of the United Nations also said this, using other words, but just as forcefully. This, however, was not possible and despite the good will of the European institutions, the problem of reaching the agreements that were supposed to have been the minimum basis for solving the serious problems we have in this world was not solved.
I believe that the Commissioner is right to say that frustration should not mean that we politicians stop making ambitious proposals. Frustration should make us far more ambitious and, even if only by means of voluntary agreements, we in the European institutions, the Commission, the Council and Parliament, must move forward with all these proposals - many more than those on the table - because, in fact, the maintenance of living conditions in the world might depend on the example we set here in the European Union, where we do have that political will.
If we - each and every country - show this will and this commitment to agreements, programmes, dates - not with words but with actions - the agreements that are currently still voluntary could be extended to other countries and in ten years European good practice could mean that in future Johannesburg will not be what it is today.
Mr President, Commissioners, I am reminded of the optimism caricatured by the French philosopher Voltaire in the person of Pangloss, which, in fact, derives from the philosophy of the German philosopher Leibniz, according to which 'everything is for the best in the best of all possible worlds'. If Voltaire were to return here, however, he would also draw a caricature, certainly a very impressive one, of those that today think that everything is for the worst in the worst of all possible worlds.
This almost phantasmagoric pessimism that affects many commentators, many politicians and many Members of this House is unjustified. It is unjustified because at the Johannesburg Summit, as I see it, indication was given of the right way forwards, the correct diagnosis was made, and the European Union acted correctly at the summit, and we should be congratulating it on this instead of being constantly critical.
The summit pointed in the right direction but we must also take account of the fact that the rich countries are going to have to pay for the policies that were outlined in Johannesburg and that control mechanisms must be established to ensure, as has already been said, that words are translated into action. I would also say that the Johannesburg Summit served to reveal some of our fears and weaknesses in analysing the world's problems. I wish to highlight only one of these, if I may, which is the issue of birth control and the world's population. It makes no sense that this problem should not be addressed because we fear religious dogma, the type of dogma that Voltaire condemned, or because we fear being considered Malthusian. We all know that it is precisely where the population grows at a faster pace that we see more poverty and more degradation of nature. And, therefore, this issue of birth control, of the global regulation of the world's population cannot be ignored in any discussion about the survival of the earth and about a more humane life for human beings.
We now come to the speakers from the political groups. The good news is that I can be flexible in terms of timings: speaking time can be extended if the speakers so wish.
Mr President, the previous speaker referred to Voltaire. Let me refer to a Danish author, Hans Christian Andersen, who wrote a story that many of us have read, The Emperor's New Clothes. Sometimes I feel that the debate we are holding is a little reminiscent of this very story. Everyone can see that the emperor is naked, but we will not, dare not, actually say so.
I am therefore one of those who cannot in any way see the Johannesburg Summit as a success. I think that it was good that the meeting was held, that a large number of contacts were made and that a number of good decisions were taken. Given the problems we face on this small planet; poverty which continues to spread rapidly, the spread of infectious diseases, the many environmental problems and, especially, the tremendously rapid development in technology in many areas, some form of regulatory framework is required if it is to work well. What we arrived at in Johannesburg is not sufficient. Unfortunately, I am afraid that we will meet here again in five or ten years and that we will then see that a great many of the problems that have quite rightly been identified in connection with Johannesburg will have become worse.
Let me raise an issue where I think that the final result from Johannesburg leaves a great deal to be desired. As early as 1992 in Rio de Janeiro it was seen that current patterns of production and consumption are not working in a world with seven to eight billion people. At the same time, everyone wants the poor countries to develop. It is therefore obvious that production and consumption must change. What I had hoped for from Johannesburg was a real commitment from the rich countries to assist with the modernisation of patterns of production and consumption in the poor countries. This applies to energy production, which is now expanding very rapidly, this applies to transport, it applies to chemicals, waste handling, agriculture and water. Every year, countries like China, India, Mexico, Indonesia and Brazil invest hundreds of billons of US dollars or more in new energy production. Most of this is carbon technology. We have a self-interest in helping out with favourable loans, with subsidies and with technical cooperation in order to actually ensure that the required energy development also occurs in an environmentally friendly and efficient manner. Unfortunately we do not have the instruments. I welcome the initiatives that the Commission took on Sustainable Energy. I think that this was very good, especially in the light of the Commission's previous doubts about making vigorous efforts in this area. I will gladly contribute towards working out the details, but this is a very limited measure compared with the great needs that exist.
I consider that we need efforts of a completely different magnitude. It seems as if we have realised this too late. In a few years, we will undoubtedly increase resources in this context, but they are required now.
Let me conclude by stating that perhaps we simply have too great a level of expectation from this type of international cooperation. I think that Commissioner Wallström made a very true remark in the days after the Johannesburg Summit. She said 'that it is possible that we must find other ways, that we must identify countries that want to go further, including hopefully the European Union'. We should perhaps create partnerships with companies that want to progress further and faster, with popular movements, with researchers and so on, so that we can achieve greater speed in some of the areas where the situation is particularly critical. We simply do not have any political system at the international level that is a match for the development that is now occurring, where so many problems of different types require common rules.
I look forward to initiatives from the Commission in these areas. I would ask the Commission in each individual case to involve Parliament at an earlier stage. As regards the initiatives that the Commission took in the areas of water and energy, we have never had an opportunity to present any opinions, something which is somewhat frustrating considering that there is indisputable commitment and interest in these areas.
Mr President, I would like right away to enlarge on Mr Wijkman's analogy with Hans Christian Andersen's story of the king's new clothes. I do think that there are enough Members of this House, who, on finding the king totally naked, would say so out loud in the plenary. I believe it is very difficult to assess either the role of the European Union or the results of the Johannesburg Summit. None of us is satisfied with the results. We would, in various areas, have preferred results that went further.
I would, though, like to say that I see the European Union's - Europe's - role as having been a good one and one that was also well coordinated. It should also be said at this juncture that, on the most important demands, coordination between the European Union and the candidate countries worked. I am of course not satisfied with the Commission's attitude towards us, or with the information policy. I want to address Commissioner Nielson directly in saying that we did not expect all our demands to be met, but it is sometimes the case that the tone is what matters in music, and at times our side was dissatisfied with the way the parliamentarians were negotiated with or spoken to.
I took part in this delegation as a member of the Committee on Development and Cooperation, and one of the major topics in Johannesburg was of course the way in which development is financed. It was also clear that we will not go back to the way things were before Monterrey. One generally wonders whether it makes sense to stage UN summits of this sort at short intervals and then end up with little substance to the agenda at a summit on sustainability. That, though, is the responsibility not of the Commission, or of Parliament, but of the United Nations.
The question I want to put to the Commission is a very straightforward one: how will we monitor the Monterrey undertaking to allocate an average of 0.39% of gross domestic product to development cooperation with effect from 2006? Will Parliament receive reports on development? I am from Austria, and on this point I am less than proud of my own country, which is among those at the bottom of the league as regards support for development cooperation. Now for the actual question. I know that you cannot draw up the national budgets, but what form will follow-up take, including as regards Parliament?
Something I found quite absent from Johannesburg was the issue of population growth and that of reproductive health. I found the formulations in the final text to be woolly, to say the least. There is reference in them to health and to mothers, but not to reproductive health, which, along with family planning, I believe to be essential issues in sustainable development. I would, however, like to express my gratitude for the clear position that the European Union has taken up on these issues. We know that America, with the fundamentalist states, has stood in the way of progress of every kind and that the requirements of the Cairo Action Programme on reproductive health are far from being complied with.
Mr President, Parliament's task is, in the first place, to monitor the Commission and, in general, the Council's and Commission's achievements in Johannesburg. I think that this debate demonstrates that we can be rather positive about the role Europe played. In my view, Commissioner Wallström was right in saying that the European Union was the driving force behind the Johannesburg Summit. As far as I can see, though, the results of Johannesburg are too insubstantial, but this is actually more despite rather than thanks to the EU's efforts. I believe we can be pleased about the role we ourselves played on that forum.
Nevertheless, the outcome of Johannesburg is, broadly speaking, too insubstantial. In not one single area have verifiable and firm goals been established, and sanctions pertaining to the infringement of the already weak goals are completely lacking. I believe that this is because these goals were too abstract. Everyone is in favour of cleaner water, less poverty and more education, but in my view, the Heads of State or Government should have directed their energy more towards achievable and concrete projects. The Rio Summit had already taught us that concluding agreements that cannot be enforced is an empty exercise.
Despite this, some positive results have been achieved which have been mentioned in this debate. I should particularly like to single out progress in the field of cleaner water, hygiene and the prevention of diseases. These elements are, of course, of crucial importance, particularly for the poorer sections of the world's population. Another positive development is what has finally been said in the documents on fisheries and on energy, although concerning the latter, these documents could have easily been a bit more constructive in the chapters on wind and solar energy and hydropower. Anyway, this too is something which causes no problems in the EU but has run into major problems elsewhere. These texts are upbeat, even the introduction in the text on agriculture and relevant subsidies is upbeat, in my view. It is not, however, the EU that we have to thank for this, of course. Quite the reverse, in fact; the EU could have been a little more accommodating on this front. Anyway, we are all familiar with the internal situation. It is a matter on which we need to reach a better position internally the sooner the better. Agriculture still remains a weak point for all of us in those international negotiations, and this is something we only have ourselves to thank for and which requires our involvement. It is also related to the issue of environmentally harmful subsidies, something that we know Commissioner Wallström wishes to address in the EU. It is a matter related to agriculture, but also to all kinds of other subsidies that we provide in the EU, as this is also done worldwide. The fact that we made little progress in this area in Johannesburg should serve as an incentive to address it within the EU and outside it as a matter of priority.
I should like to finish off with a comment on the role of Parliament's delegation. I did not intend to mention this at first, but since the matter has now been brought into the open in such a manifest way, I should like to say a few words. This delegation was, incidentally, excellently led by our fellow MEP Mr Moreira da Silva. I should like to express gratitude on behalf of our group for the way in which he acquitted himself of this task. I should also like to thank the Danish Presidency. We - at any rate those of my group who attended the Johannesburg Summit - were delighted with the communication at the summit. I am, however, somewhat surprised about the comments by Commissioner Nielson on this score. I can understand that it is disagreeable to be monitored by troublesome MEPs, but it is still necessary for us to join forces more effectively at times like these. We must create a wider support. I think that the MEPs who attended the summit had a positive attitude and that better cooperation and communication benefits us all. The Commissioner struck me as somewhat acidic in his comments, and the environment is acidic enough as it is without the need for an acidic Commissioner.
I therefore hope that in future, at other conferences too - for this was not a one-off problem, but one that also plays a part elsewhere - better cooperation will be established between Parliament, the Council and the Commission. Cooperation is fluid and requires a positive attitude, not only from Parliament, but also from the other institutions, and this will eventually benefit us all.
Mr President, with all due respect to the Commission and the Council, the judgments we are making here in the European Parliament are being made on the basis of resolutions which we passed before Johannesburg. We passed our resolutions and we held our debate and, that being so, I have no desire to challenge all the positive points we have managed to find in Johannesburg or what Mrs Wallström has said or what the honourable Members who were in Johannesburg have said. I shall not reiterate them, just as I shall refrain from reiterating the negative points, the specifics, aid, renewable sources of energy etc., issues which my honourable friends have already raised.
I should like, if I may, to comment on two or three other points which perhaps received too little attention. We said before Johannesburg that we need to strike a balance between development and trade on the one hand and environmental protection on the other. This balance was not struck. The Johannesburg text is full of references, reservations and provisos, just to make sure we keep our hands off trade. It is written with one eye on the World Trade Organisation and there is no institution with the same standing and influence as the World Trade Organisation to oppose it. That is a fact. It is not good, I am not saying it is fatal, but it is a fact nonetheless.
A second point we made was that we needed to incorporate the cost of environmental protection into our production and our consumption in the most practical way possible. Instead of this, which implies certain things, it implies taxes, it implies bans, political arrangements, a whole series of topics under discussion, we have a statement to the effect that we need to change production methods and consumption patterns. And why not? All very ambitious and even rather literary, I think, but it does not say to what. To me, it is totally incomprehensible, as it is to my first year economics students.
A third point we made was that we would at least try to keep to and, of course, build on and implement what was said in Rio. For example, what has become of the principle of prevention? Why was there a preventive approach? What does this bode for the future? For the policy which we, the United States and others will apply? Why were the United States so insistent?
A fourth point we highlighted was the policy and international dimension of environmental protection and sustainable development. Instead, nothing was done. And with all due respect, not only was no world environment organisation set up; it was buried post haste before Johannesburg had barely started and all discussion of greater political coordination between old and new bodies, between Bretton Woods and the World Trade Organisation, for instance, with the political objective of sustainable development, was sidelined. Why? How are we supposed to pursue a line of thinking that says we set targets, we introduce measures, we monitor and control and we impose sanctions? Which is the very essence of governance. Governance means no more and no less. Because if all it means is moralising to Developing World countries, however useful that may be, it is too little and it is highly hypocritical on our part. I think that pretty speeches were made, with no targets, means or timetables and we need to keep an eye on that.
I suggest and request that we think hard. Surely somehow - I think under the Rules of Procedure - the European Parliament should be able to set up an ad hoc committee to permanently monitor the application of all these pretty speeches along general lines to have come out of Johannesburg, so that we can also look at what the Commission and the spring Council bring and what is happening internationally, so that we do not just simply end up like Epimetheus, saying what we like or dislike after the event and with no monitoring on our part.
Mr President, let us not mince our words. Johannesburg was not a success. The results were disappointing, but I am pleased that the Commission is now giving a balanced judgment rather than the overoptimistic views it expressed immediately at the end of the summit. In our view, if the summit were to be rated according to the Dutch rating system, it would be given a four out of ten, a fail in other words.
I am bound to correct the Commission on one point, namely biodiversity. It has not been agreed worldwide that we will put an end to the loss of biodiversity by 2010. The only thing that has been decided is to significantly reduce the extinction of species, while only this spring, 100 ministers in The Hague called for an end to the loss of biodiversity by no later than 2010, as we have also stated at European level.
The question is, of course, why Europe has achieved so little. Of course, it is true that the United States wanted hardly anything, but many G77 countries are also tired of unfulfilled promises. They were promised more development aid while they are, in fact, receiving less. This is why it is logical that these G77 countries have focused on the traditional fight against poverty and for clean drinking water, sanitary facilities and energy for the poor. This is what they got, which is a positive thing.
We must, however, search our own conscience. Too many key players in Europe, particularly Commissioners Lamy and Nielson, saw Johannesburg only as an intermediary step between Doha and Cancùn. That is why Europe had hardly anything to offer to the G77 countries. This is not helped by the fact that we still have not reformed our own agricultural policy and that we consider our own trade interests to be more important than sustainable development. We have not got our own house in order in terms of agriculture, fisheries, traffic, energy and the use of materials.
I do not think that mega-summits of this kind will work any more in future. We should move towards UN summits that address specific goals, the prime example being Kyoto. If it is impossible to conclude a treaty at world level, Europe should at least act consistently on its own patch. What we need, for example, is a UN treaty in which multinational businesses are required to issue a social and environmental report that is inspected by independent accountants. We can start with this in Europe. It is also necessary for large businesses, maybe over a 5- or 10-year period, to commit to using the same environmental standards outside Europe as they do inside. Volkswagen is already doing this. After all, South Africa and Namibia do not have environmental legislation, let alone any system of enforcement. We cannot wait for a worldwide regulation in the environmental field.
Another example is deforestation. Rio failed to produce a treaty, and so did Johannesburg, but there is something we can do in Europe. Why does the European Commission not suggest that a clear label be introduced for timber and timber products? A green label for sustainable timber and a red label for incorrectly produced timber. My group would like to see us adopt an even-handed approach in trade policy. I hope that Mrs Wallström will join in the preparatory meetings of Cancùn and that she will be representing Europe at that summit in Cancùn in a year's time, for this is the only way we can prove that we take sustainable development seriously.
Mr President, I consider sustainable development to be an expression of the task given by God to mankind to cultivate and preserve the earth. It is essential for a balance to be struck between social, economic and environmental components. Moreover, we should try to achieve this balance in the developed and the developing countries alike. The Johannesburg Summit has culminated in a plan of action which mainly focuses on the economic goals and not so much on the environmental goals. This is hardly a balance, therefore.
Ten years ago, a legal framework for climate and biodiversity was established in Rio. The Kyoto Protocol has been drafted for climate, but ratification and implementation are still a major point of concern. As far as biodiversity is concerned, we opted for the status quo ten years ago. As Mr Alexander de Roo mentioned earlier, this goal has now been watered down in Johannesburg to a decelerated decline in biodiversity. In addition, the summit did not manage to reach definite agreement on sustainable energy. Despite great European ambitions, and it is certainly no criticism of the Commissioners, worldwide sustainable development has not been given any extra impetus.
Fortunately, there are also a number of positive elements to report, including target goals for drinking water and sanitary facilities, chemicals, fish stocks, the fight against poverty, hunger and child mortality. As regards development aid, however, the rich nations have for the past ten years been promising that they intend to spend 0.7% of their GNP on it. When will this happen? I would have liked to have seen a deadline set for this.
The fight against poverty can create scope for environmental protection, for it is true that if people have no food, no housing and no clean drinking water, environmental protection is often a concern for later. In other words, we must create a support structure for environmental protection and this is why it is our primary task to do something about the fight against poverty.
If the agreement, taken from the Johannesburg plan of action, that trade policy should not affect the development of poor countries and is taken seriously in the area of the environment, this will have far-reaching consequences for European agricultural and trade policy. I should like to hear from both Commissioners what their views are on this.
Many people seem happy with the outcome of the UN Conference in Johannesburg on sustainable development. Whether my grandchildren will see things in the same light 20 years from now remains to be seen. This is a requirement, however, if we consider Mrs Brundtland's commitment to achieve a good definition of sustainable development. The implementation of the goals will certainly need to make a contribution to this.
Mr President, President-in-Office of the Council, Commissioners, I believe that we are all staunch advocates of the need to improve the quality of the environment. I am, however, convinced that we must take as a starting point the consideration that the quality of life and, in many respects, the quality of the environment in the world too are not declining, as some people would have us believe, and that we must therefore avoid any form of disaster-mongering, and I am thinking here of the - subsequently disregarded - predictions of disasters which characterised the environmentalism of the 1970s, from Stockholm to the Rome Club. This does not, however, mean reducing our efforts to address environmental issues, which are, moreover, the items on the Johannesburg agenda.
I have two points to make in this regard. Firstly, as, moreover, has been pointed out repeatedly by Members too, I am convinced that one of the decisive factors in improving the quality of life of many peoples and, therefore, of the environment, is the need to open up markets to international trade. I believe that the United States, the subject of much criticism in this House, is right on this point, and I feel that Europe must do more in the area of agricultural policy, agricultural protectionism and other forms of trade protectionism. We would point out that the Everything but Arms initiative of which the Commission is so proud - and it is right, in part, to be so - provides for the elimination of all agricultural duties and quotas on products such as sugar, rice and bananas imported from the poorest countries. This is the commitment we Europeans have to make good.
Secondly, the countries which do most to protect the environment are democratic countries where human rights are respected, the countries with open economies. The increase in development aid has been mentioned: that is all well and good, but I would point out, first and foremost to the European Commissioners and Commissioner Nielson, that much of the aid which Europe appropriates serves to fund dictatorships, non-democratic countries, countries without open economies. In those countries, our funding does not lead to improvement of either the quality of the environment or environmental policies.
Mr President, I would like to thank you all for a good, comprehensive debate. I would like to start by thanking Mr Moreira da Silva and Mr Maaten for their kind words concerning cooperation between the institutions of the EU in Johannesburg. I will pass on these words to the Danish Environment Minister, who is today meeting his Chinese counterpart to discuss issues including those we are discussing here. As you know, the EU-China Summit is being held in Copenhagen today, and consequently he is unable to be here.
Mrs Scheele wished that there had also been coordination with the candidate countries. I have been informed that in fact there was daily consultation with the candidate countries. I, too, consider this to be of great importance. She says that nothing about women and health was mentioned in the declaration, but I would like to draw attention to the fact that it was stated in very concrete terms that environmental threats to health are to be reduced. This is to take place in accordance with human rights and fundamental freedoms and in conformity with national legislation and cultural and religious values. So there is something included in that.
I have noted Mr Lange's desire for Members of Parliament to be present at the morning sessions. I have noted it. I cannot make any promises about that here today, but we must learn from experience and am therefore grateful for the suggestion.
Many people have touched on the issue of EU agricultural policy and there is not much that I want to add to this. What Mr Lannoye and Mr Maaten have said cannot be disputed - that agricultural policy is a problem area when we within the EU, for our part, try to reach agreement on a more sustainable future. I would like to mention again that at the ASEM Summits last week and this week a decision was made at the request of the Chinese to hold a preparatory conference on agricultural policy in Beijing, so that the European and Asian countries can be as well equipped as possible for the summit in Cancún. So things are making progress. At any event there will be opportunity to continue this dialogue with a number of other countries.
I noted with great interest Mrs Corbey's suggestion for increasing awareness among citizens of how they themselves can contribute, and without referring back to what was said I would like to thank Mrs Langenhagen, Mrs McNally, Mr Wijkman and many others for their committed contributions.
I have noted the literary examples that have been given: Hans Christian Andersen's 'The Emperor's New Clothes' and Voltaire's Pangloss who, whatever happens in 'Candide', thinks that all is for the best. This is very amusing and we should always bear it in mind since, after all, Andersen and Voltaire had a keen sense of the human urge to forget the cares of the world when it suits us. However, I think that at the end of my contribution I should be allowed to point out that the institutions of the EU did good work in Johannesburg. As Mrs Wallström said, the EU was the engine behind the process. New goals were set and existing goals were tightened up. Certain deadlines were set. Now it is a matter of keeping each other to them, of leading from the front and thereby being justified in making others adhere to these objectives. For as Mr Papayannakis has just said, follow-up is crucial. Now it is a matter of follow-up. I am looking forward to it and therefore before I hand over the floor to the commissioners I would like to thank them for the great work that they have done and will continue to do in connection with the follow-up.
May I thank the Commissioners for their cooperation in agreeing to speak at the end, rather than at the beginning of the debate.
Mr President, I shall start by carrying on exactly where Minister Haarder finished. The Commission is looking forward to this. As Mrs Hulthén pointed out at the beginning of the debate, we are also looking forward to coming back to Parliament in February to discuss how the follow-up is to be organised. All this is quite positive.
There is one new aspect that is very important: the water and energy initiatives are EU initiatives. We are moving into new terrain. It is not defined only by what the Commission does. This is a 'Monterrey-plus' landscape, because we are about to announce and launch global EU actions, which also makes it quite interesting.
I turn to the discussion on how we view this matter - whether with complacency, or pessimism, or optimism etc. From a literary point of view it is not totally correct to say that the emperor was naked. He was wearing some clothes, but only his night attire. So one would be justified in asking whether he was half-naked or half-dressed. There is no certain answer to this, just as there is no certain answer to how we should approach this area.
From the very start - even in Johannesburg when we were trying to respond to questions at press conferences - we tried to avoid using the terms 'success' or 'failure' because it was clear that this would never bring us and the people we talk with through the media close enough to something that was a professional and correct evaluation.
Again, in the course of the discussion we have tried to address the wilful pumping-up or the toning down of expectations before the meeting, which have been referred to as deliberate working methods. This makes a lot of sense, but the truth is that with global UN meetings like this we must calibrate expectations to fit in with reality. We are firmly in the realm of intergovernmental work. Comparing that with what we in Europe could do if we unite is, unfortunately, not fair. Everybody talks about the international society. We do not have one, we are trying to create one. That is where we are. I am pleading for professional realism as to how we evaluate these things.
On balance, whilst progress was made, we would have preferred to have made much more progress. However, to express dissatisfaction as Mr Turmes did when he said that we did not come back with the whole Christmas tree, complete with decorations, is an illustration of the fact that one has not allowed oneself the minimum of realism. That is the raw material that creates results.
I wonder whether a debate like this is taking place in any other political centre in the rich North. I doubt that the US Congress would devote a day to discussions, as we are, after Johannesburg. It would be nice if this happened, but let me remind you that it would be an error to think that it was only because of US attitudes and resistance to multilateral agreements that these were so difficult. It is a dangerous illusion to think that the whole G77 group is very enthusiastic about these different targets, or committing itself to a specific energy mix within a certain timeframe. This is not how it is in reality. The things we need to change cannot be changed easily.
Mr Moreira Da Silva said some very important things which characterise indicators of progress. They are more specifically action-oriented compared to Rio, but this is exactly what we should be doing with regard to Johannesburg. Secondly, Mrs McNally and others pointed out the closer and clearer link between the environment and poverty. It is extremely important to move closer to reality.
The balance between the issues of trade, development and the environment has been taken up by a number of speakers. We must remember that the basis on which we were able to work in Johannesburg was very clearly defined by decisions in the Council clarifying our mandate. In essence, Europe clearly wanted, and needed, to stick to the Doha formula. We could neither add nor subtract anything. This was the political basis on which we were able to negotiate in Johannesburg. Some may not like it, but it was a diplomatic achievement for Europe that we came back from Johannesburg with a formula that clearly reflected our words and left the Doha track open and clear, as it should be.
Please bear in mind that the meltdown in Seattle was due to an overload of the international agenda. If we had not cleared this up, and done what we did in Doha and Monterrey in order to allow the world to discuss sustainable development in Johannesburg, the whole thing would have been one big mess, damaging our attempts to tackle our problems with liberalising, and reducing subsidies for, agriculture. All that is now part of the Doha track. This would have been damaged if we had tried to 'redo' Doha in Johannesburg.
As far as the institutional debate is concerned, some people clearly find it a problem that I described the cold hard reality of institutional agreements. I noted Minister Haarder's remarks when he said that he could not promise any changes here today. Strangely enough this is exactly what I told Members of Parliament in Johannesburg. I could not undertake to depart from the institutional agreement. Nor should we regard this debate as simply a discussion between Members of Parliament and a Commissioner. Normally one says that it takes two to tango, but the institutional complexity of the European institutions is such that for us it takes three to tango.
It is therefore a mistake to think that this discussion is just between Parliament and the Commission. In fact if people look at what actually took place in Johannesburg, they will see that we did our utmost to try to inform parliamentarians. I would certainly have welcomed full participation by parliamentarians until the end of the summit. Unfortunately, however, after the weekend, very few stayed in Johannesburg until the end. The money spent on travelling there with nine assistants would have been far better spent if Parliament had allowed its representatives to stay throughout the international meetings rather than returning home in the middle. That would have strengthened cooperation.
I would say to Mrs Evans and Mrs McNally that an integrated approach to energy, gender, poverty, health and population - a point which was also very strongly made by Mrs Scheele - corresponds exactly with the kind of approach that is required. Mrs Evans stressed the importance of enforcing monitoring. The best method is to incorporate this into the country and regional strategies to secure ownership in the South. Considering what I said before about the lack of enthusiasm shown by many countries in the South to do these things, it is extremely important that we ensure that this is anchored in their own planning.
Mrs Scheele also asked how we are monitoring the financial commitments to development assistance levels made by Member States and the Union collectively in Monterrey. Fortunately, monitoring is already available via the reports which are made to the Development Assistance Committee in the OECD. This means that every donor country is obliged to submit information which the Commission will use to gain feedback. Discussions will be held on a regular basis to ensure that this increase is actually happening.
The discussion on reproductive health and rights dominated the last days of the summit. This is another reason why I would have welcomed the presence of Members of Parliament during that time. Article 47 of the political declaration was the result of a huge battle that was fought, day and night, before we finally managed, with the support of Canada, to get the established Cairo terms accepted. These were reintroduced into the text and we avoided a major defeat at the hands of the dark coalition of you-know-who. We ended up with something acceptable. This was an unwelcome drama. It is very disturbing to have to fight for something like this.
I have covered some of the aspects. Certainly, the enormous follow-up task is going to be a huge challenge. The water initiative - trying to organise regional cooperation in all the major African river systems - will be a huge project. We hope this will also feed into the general effort of trying to create more stable regional cooperation, which again will be good for democracy, stability and liberalisation of trade. So we see the water initiative there not only as an aim in itself but as something which is also very positive with regard to its indirect effects.
Mr President, we have been here since 9 a.m. to speak about the outcome of the Johannesburg Summit. Some Members have taken pleasure in attacking the Commission on the pretext that it has, apparently, failed to communicate sufficient information. In my view, the Commission did a good job in Johannesburg. It defended European positions, even though it was unable to impose Europe's views on the rest of the world. And although the Commission did not have enough time to boost the egos of certain Members who were twiddling their thumbs in their hotel, it is certainly not a tragedy. I also think that the same Members who criticised the Commission should have at least stayed in the Chamber to listen to the answers provided by the Commissioners and the Council.
Mr President, as you know, I led Parliament's delegation in Johannesburg and I should like to explain something, because I think that Commissioner Nielsen has confused matters somewhat. Commissioner Nielsen has not understood why we are praising the Council and criticising the Commission for the fact that Parliament was not given the institutional role it should have had.
I shall try to explain once again: Let us separate the institutional level, the role of Parliament, from political cooperation. At the institutional level, we want both the Commission and the Council to support our right to participate in the daily coordination meetings of the European Union. This is a matter to be resolved under the forthcoming revision of the Interinstitutional Agreement. Cooperation policy is a very diverse thing and we had the feeling that, in the framework of cooperation policy, the Council was acting with transparency and the Commission was guilty of omission. And this is what is causing us certain difficulties because we were not used to this sort of behaviour by the Commission; we were used to seeing its commitment, to holding joint Parliament press conferences with the Commission and with the Council, to openness, to a real involvement of Parliament, which this time we only felt was apparent, unfortunately, on the part of the Council.
Mr President, I too was in Johannesburg and I spent very little time at my hotel, and not because I was doing the rounds of the famous bars of Johannesburg.
I just wanted to say this: the Commissioner referred to the presence of MEPs in Johannesburg and said, I think somewhat condescendingly, that we left before the work was finished and would have done well to have stayed until the end. I assume the Commissioner meant, if we expected to be taken seriously.
Could you please confirm to us from the chair that our delegation to Johannesburg had orders from the Bureau itself to leave for Europe by Sunday at the latest in order to attend September's part-session.
The Rules say that Members cannot be on mission during Parliament's plenary session.
Mr President, I would like to turn to our audience today and welcome them to this debate in the European Parliament. We are discussing two different things, although they are interlinked. We are discussing a report that has been drawn up by Mrs Hulthén, a Swedish MEP, about how to combat climate change. I would first like to comment on that and then make some concluding remarks about our discussion on Johannesburg. I will now speak Swedish for a little while.
The joint debate is closed.
The vote will take place at 12 noon.
I have received a motion for a resolution
. (FR) Being aware of the lack of conviction at international level in favour of a sustainable development which reduces poverty and preserves the environment, we are nonetheless reassured that the principles agreed at Rio will be honoured. Which was not self-evident, so whose fault is it?
Community responsibility for this lamentable lack of progress should not be diminished. The collective failure amounts to a loss of credibility.
It is ridiculous to seek majority agreements with the G77 countries, who were allies at Rio and Kyoto, whilst the Union's own plan for a sustainable development within its borders has failed! The examples are as numerous as they are revealing: biodiversity, the subject of a Convention in Rio, continues to decline sharply. Species are disappearing and habitats are being lost forever. The 'Biodiversity' action plan is honourable, though it is nothing more than a pious hope. And it is still an instinctive response for many Member States to overlook the 'Birds' and 'Habitats' Directives.
It is our essential political and moral responsibility to demand of ourselves what we are demanding of others. The Commission must provide an annual presentation of the progress made in integrating the dimension of sustainable development in all Community policies.
In order to restore Europe's credibility, we must, in conjunction with our international partners, draft a policy to eradicate poverty and industrial processes that are damaging our ecology.
Mr President, on a point of order, on Monday I raised a point of order about Rule 2 and yesterday had the Minutes corrected to indicate the exact purport of that point. In my remarks on Monday I suggested that there was a risk of a certain meeting of Pesca Ministers having been intended to interfere with the independence of action of Parliament. Mr Jové Peres was one of the rapporteurs in question and he made a statement this morning. I fully accept what he said and if I caused him embarrassment I would like to apologise.
Colleagues, fifty years ago the first meeting of the Common Assembly of the European Coal and Steel Community, the predecessor of the European Parliament, took place here in Strasbourg.
We celebrate today, therefore, fifty years of parliamentarianism at the heart of our common European project and enterprise, and fifty years of the contribution of parliamentarians to sustained and sustainable peace with prosperity.
On that occasion on 10 September 1952, Jean Monnet, as President of the High Authority, welcomed 'the first European Assembly invested with the power of decision'. The next speaker on that day was Konrad Adenauer who said that the new Assembly 'marked fresh and significant progress in our project of creating a new Europe'.
Today on behalf of the Parliament I acknowledge and salute that illustrious post-war generation of the pioneers of European integration: in paying tribute to their indelible achievements, we today pledge our own energies as a directly elected European Parliament and pledge our own commitment to serve the rising generation of Europeans across our entire continent, as we move to embrace the historic and unprecedented enlargement that now awaits us.
To mark this anniversary, I would like to invite you to participate in a ceremony which will take place today at 1 p.m. in the space next to the hemicycle. This will include the raising of the European flag and a short musical performance by a colliery band from the Saar. You are all very welcome to attend.
I would also like to remind you of an invitation to the opening of an exhibition about the history of the European Parliament and European integration. The exhibition, entitled 'A story with a future' will be formally opened at 2.45 p.m. this afternoon in the Visitors' area on the ground floor of the Louise Weiss building.
I would now like to welcome to the distinguished visitors' gallery a delegation of five senators and seven members of parliament from Chile.
The delegation is led by Senator Gabriel Valdés, Chairman of the Senate's Foreign Affairs Committee.
The delegation is in Strasbourg to take part in the Fourth Interparliamentary Meeting between the European Parliament and Chile which is being held today and tomorrow.
As you know, the European Union and Chile have signed an agreement on economic partnership, political coordination and cooperation.
On behalf of Parliament I welcome the delegation and wish them a successful interparliamentary meeting.
The next item is the vote.
Recommendation for second reading (A5-0287/2002) by Lord Inglewood, on behalf of the Committee on Legal Affairs and the Internal Market, on the Council common position with a view to the adoption of a European Parliament and Council directive concerning life assurance (7328/1/2002 - C5-0230/2002 - 2000/0162(COD))
(The President declared the common position approved)
Recommendation for second reading (A5-0282/2002) by Stefano Zappalà, on behalf of the Committee on Legal Affairs and the Internal Market, on the Council common position with a view to the adoption of a European Parliament and Council regulation on the Common Procurement Vocabulary (CPV) (8171/1/2002 - C5-0266/2002 - 2001/0179(COD))
(The President declared the common position approved)
Report (A5-0279/2002) by Miet Smet, on behalf of the Committee on Women's Rights and Equal Opportunities, on representation of women among the social partners of the European Union (2002/2026(INI))
(Parliament adopted the resolution)
Report (A5-0237/2002) by Anneli Hulthén, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Commission communication on the implementation of the first phase of the European Climate Change Programme (COM(2001) 580 - C5-0164/2002 - 2002/2072(COS))
Before the vote:
Mr President, in item 21 of the report we demand a proposal from the Commission 'during summer 2002'. Since summer has already gone, I want to change this to 'no later than the end of 2002'.
I am sure the House will agree to that.
(Parliament adopted the resolution)
Report (A5-0294/2002) by Philip Charles Bradbourn, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council regulation on the granting of Community financial assistance to improve the environmental performance of the freight transport system (COM(2002) 54 - C5-0054/2002 - 2002/0038(COD))
(Parliament adopted the legislative resolution)
Report (A5-0312/2002) by Giacomo Santini, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the Commission proposal for a Council directive on improving access to justice in cross-border disputes by establishing minimum common rules relating to legal aid and other financial aspects of civil proceedings (COM(2002) 13 - C5-0049/2002 - 2002/0020(CNS))
(Parliament adopted the legislative resolution)
Report (A5-0301/2002) by Herman Schmid, on behalf of the Committee on Employment and Social Affairs, on the communication from the Commission to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions on taking stock of five years of the European Employment Strategy (COM(2002) 416 - (2002/2152(INI))
(Parliament adopted the resolution)
EXPLANATIONS OF VOTE
Report Smet (A5-0279/2002)
Mr President, this report was also voted under Rule 110a of the Rules of Procedure which allows for no debate and no amendments to the report. The British delegation of the PPE-DE Group has previously sought to amend reports which it did not support. The new rule, however, leaves us no option but to vote against certain reports.
Most of this report represents the very worse of politically correct claptrap. Women are increasingly achieving more top positions in society and this will continue to improve as, in my country at least, women are more successful than men in gaining university places. We do not support quotas or interference in the ways in which trades unions, for example, select their officers.
The Committee on Women's Affairs and Equal Opportunities talks about gender mainstreaming whilst at the same time its very existence contradicts this principle.
The Moderate Party's delegation to the European Parliament has voted against Mrs Smet's report on the representation of women among the social partners of the European Union (A5-0279/2002).
The principle of equal rights for all is one of the most important cornerstones of our society. Rights are, and shall remain, individual. The collectivisation of rights can be the first step towards the reduction of their importance.
The European Parliament should as a matter of principle not pronounce on how independent organisations, such as employers organisations and trade unions, should be structured. This is up to them and their members.
Otherwise, the Moderate delegation considers that the Committee on Women's Rights and Equal Opportunities should be abolished and that its business should be taken over by the Committee on Employment and Social Affairs.
Mrs Miet Smet's excellent report once again provides us with the opportunity to condemn the dearth of European statistics on the number of women in the social partner organisations.
Although many strategies have been implemented in order to remedy the underrepresentation of women in the upper echelons of these organisations, as well as in delegations to social consultation and advisory bodies, we must, as the rapporteur recommends, make a start at European level on the systematic compilation of data relating to the role played by women in the decision-making process. It is, however, certain that the application and effectiveness of the measures taken remain entirely dependent on the political will within the organisations.
Awareness-raising campaigns prior to trade union elections and the establishment of networks among women negotiators also constitute incentives for increasing the representation of women.
After reading this excellent report, I can only recommend that you vote in favour and reiterate that the Commission must urgently compile these data in the proper fashion with a view to creating a database on the representation of women within social partner organisations.
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
. (DE) I voted in favour of the report on the representation of women among the social partners of the European Union. According to statistics produced by the European Trade Union Congress, the proportion of women in positions of leadership is under 25%, which is far too low. I believe that it is particularly important to achieve balanced representation of women at leadership level in trade unions, which, in wage negotiations, play an important part in promoting equality of opportunity.
It has emerged from various studies that women are seriously under-represented in wage negotiations, the consequence of which is that women's issues are taken too little into account in the labour market. Women know what the real working conditions of female employees are and where equality is lacking. If more women were to be in charge of negotiations, I am quite sure that greater consideration would be given to women's interests in the labour market. I therefore call on the social partners to devise support programmes for women in order that their presence in decision-making circles may be enhanced. The interests of female employees must not be ignored.
As part of the European Parliament's objective to be proactive in terms of the participation of women in the decision-making bodies of the various organisations, the report by Mrs Miet Smet is an important milestone, and I am pleased to support the report in this House.
It is extremely important to implement strategies which seek to promote a more balanced representation within social consultation bodies. Within these bodies, decisions are taken that are crucial for women, concerning equal opportunities in the workplace and prospects for career progression. In order to protect women's interests, we therefore need to compile accurate statistical data, which is the first essential step in achieving a genuinely balanced representation. The increased presence of women will thus help to create new points of view on all the policies defined by the social partners.
This report is heading in this direction and must be given backing so that the European Parliament can gain further credibility in terms of its objectives. This will require the cooperation of social partners, and particularly of employer organisations whose efforts, it must be said, are lacking in this area.
It is clear that this report is also applicable to the framework of enlargement, and that it is important to start to involve the candidate countries immediately in the process of making the presence of women more balanced.
Mr President, this report was voted under Rule 110a of the Rules of Procedure, which allows for no debate and no amendment to the report. The British delegation of the PPE-DE Group has previously sought to amend reports which it did not support. The new Rule, however, leaves no option but to vote against certain reports. Whilst we support much of what the Hulthén report contains, and of course its objectives, we could not vote in favour of a package that contains references to European eco-taxes. Tax is a matter for Member States. It is not within the competence of the European Union.
. (EL) The Anneli Report is well intentioned and proposes practicable ways of keeping to the first phase of Tokyo Protocol commitments, although it also expresses reservations about numerous shortcomings in the text.
The most important points are:
One: a directive needs to be approved for the promotion of combined heat and solar energy which will safeguard low costs and high output.
Two: the same priority should be given to a directive on the promotion of biofuel-based heat production.
Three: the Commission needs to submit a communication on quantitative environmental targets in the transport sector by the end of 2002, so that transport also contributes to the 8% Kyoto reduction target in the gas emissions responsible for the greenhouse effect, stressing the need for all motor vehicles to be included in the strategy to reduce CO2 emissions. We need to favour fuels and technologies with low or zero emissions. It is very important that we promote the use of biofuel and the use of ecological fuels in the transport sector.
Four: in industry, the Commission should immediately propose a framework directive on fluorinated gases in order to reduce emissions in all sectors.
Five: a proposal for a directive on more energy-efficient public procurement should also be issued immediately.
Six: at a political level, the European Union should condemn the USA's lack of environmental measures and its efforts to undermine the Kyoto Protocol as a minimum reaction to the USA's failure to take any action.
We have voted in favour of Mrs Hulthén's report, (A5-0237/2002).
For us Swedish Moderates, the most important environmental issue is to avoid development that can cause climate change on our planet. To us, it is obvious that the use of carbon for energy production must be phased out. Work on environmental policy must be more clearly focused on emissions of carbon dioxide and other greenhouse gases.
We have voted in favour of the present report as we consider that attempts to reduce carbon dioxide emissions and achieve the targets in the Kyoto Protocol are important. This does not mean, however, that we support the report in its entirety. Items 16, 26, 34 and 35 advocate the coordination and harmonisation of environmental and energy taxation. We are opposed to the EU managing the taxes of the Member States. A decision must also be made on environmental taxes in accordance with the principle of subsidiarity. A carbon dioxide tax might need to vary among the Member States, since it must be set off against other measures that the Member States need to take to achieve the lower emission targets.
. (NL) Freight transport by road has increased considerably over the past 20 years. This has led to bottlenecks and pressure to keep widening motorways and to build new roads. This form of transport takes up a great deal of space, is noisy and contributes significantly to the greenhouse effect. The Commission is right to conclude that this problem must be addressed by shifting from the roads to rail, inland shipping and coastal shipping. A majority on the Committee on Regional Policy, Transport and Tourism are opposed to this and want to spare road traffic. A modal shift is said to be too costly, and the alternatives are also faced with shortages of capacity and environmental objections. It is true that the often ageing diesel locomotives should become cleaner and that the canal network has been neglected. This is now being seized on as an argument for handing out subsidies to restrict pollution and congestion on the roads. Furthermore, the thresholds for those subsidies are being halved. It is also true that the remaining road traffic should become cleaner. Nevertheless, I fear that although the EU will be handing out much more funding, little will actually change as a result. Road transport will then get the taxpayer to pick up the tab for the necessary environmental investments, and demand for more motorways will continue to rise.
I voted in favour of this important report, bearing clearly in mind the worrying predictions of the Commission, which suggest that road freight transport in the European Union will increase by around 50% by 2010. I fully share the objectives of the Marco Polo programme, and the rapporteur's view on how to reduce road congestion and improve the environmental performance of the worldwide transport system. I also believe that congestion constitutes a threat both to the environment and to the vitality of the economy and am, therefore, in favour of measures that reduce congestion and pollution and encourage the transfer of freight transport from road to rail, inland waterways and short sea shipping. We must also pay attention, however, to areas in which bottlenecks occur and the factors causing these in these other modes of transport, so that the Marco Polo programme does not lead to a transfer of congestion from one mode of transport to another.
Mr President, on behalf of my group I should like to say I was disappointed to see that Amendment 6 from the Committee went through. This whole directive was really about cross-border legal aid. To take the whole cross-border element out, and to try and look at the whole question of harmonising legal aid throughout the European Union, is - in my opinion and that of my Group - bound to lead to one hell of a muddle.
If we had stuck to the Liberal amendment and had concentrated solely on cross-border legal aid cases, then I think we could have had a workable document in front of us today. Unfortunately we do not. However, that being said, we did ultimately vote for the directive. There are other parts in it which we feel we can support, and we leave the Council of Ministers, hopefully, to sort out the bits that unfortunately went through.
In the wake of the attacks of 11 September, the Council urged the Commission to examine urgently the links between maintaining domestic security and respecting international obligations in the area of the right to asylum. The Commission's approach was disappointing, since it dealt with only one issue, that of how to deny terrorists and other criminals the right to asylum. This approach equates to viewing the problem through a microscope.
On the other hand, it is an entirely different question - a much more serious one - that is not even mentioned in the Commission's document: what would happen if a considerable proportion of the population of a third country requested asylum in one or more Member States, because of the risk of oppression in their own country?
The world has changed since 1950. The Geneva Convention was designed to protect individuals facing persecution. Today, due to globalisation and the ease of travel, we must contemplate the fact that, one day, the Convention might be applied by whole populations or millions of refugees who would destabilise our countries.
This is the pressing issue we now face. Governments have a duty to deal with this by supplementing existing legislation with means of protection other than conventional asylum.
The British Conservative Delegation fully supports greater cooperation between judicial authorities, especially in the execution of judgments and the service of legal process throughout Europe. This both assists British business and helps with the completion of the Single Market. However, we do not see the measures in this Report as being helpful and its resource implications in offering free legal assistance, regardless of the merits of a case, to anyone who wishes to pursue an action are both naïve and totally impractical.
The British Conservatives therefore cannot support the measures in this Report.
It is a fact that the criteria for EMU should have included criteria for combating unemployment in the Member States. The quantitative and qualitative targets set at the Lisbon Summit and the fact that promoting high levels of employment was included in the European Union's main objectives has helped fight unemployment and reduce the number of unemployed to 13 million.
The objective, however, of full employment set in Lisbon is a political commitment by the leading Member States, not a binding legal commitment.
Nonetheless, in order to combat unemployment in the Member States, European governments need to learn from each other, coordinate their approaches and exchange best practices.
The proposals in Mr Herman Schmid's report on the guidelines on employment could help us make a careful evaluation of these guidelines.
What happens, however, when a Member State such as Greece, where unemployment has risen from 6.3% to 11.1% in the ten years between 1990 and 2000, has had the same recommendations on combating unemployment since 1998? Safeguarding employment should be a priority, not an empty gesture.
We cannot support the report since it advocates coordination within areas that we consider are best dealt with at national level, including the coordination of employment and social policy. We consider that these issues should remain at national level, since the differences between the Member States are great and will increase further with enlargement. A European policy in these areas cannot take account of the great differences that exist between the Member States. We even consider that coordination and harmonisation within these areas could put continued EU cooperation at risk. We do not therefore adopt a position on the actual measures in the report, but vote against the report on grounds of principle.
As we take stock, five years after the European employment strategy was implemented, and before the 2003 guidelines on employment are finally adopted, it is important to reiterate that unemployment is still a scourge, and that it is the main cause of social exclusion. That is why several things must be done: we must call on the Commission to analyse the causes of the weak economic growth in the Union and to put forward proposals with a view to encouraging genuine and meaningful growth in order to increase the number of jobs.
Regarding the method, we must strengthen the role of the national parliaments in the drafting of national action plans; we must give the European Parliament a role, as part of the co-decision process, on questions relating to employment under the open coordination method, and we must also involve the social partners more closely.
Regarding the substance, we should emphasise the development of local and regional labour markets in order to boost initiatives designed to attract productive investments and to encourage economic balance, social cohesion and job creation in the least-developed areas and regions. We must also consider how to improve the integration of legal immigrants in the labour market.
. (NL) The EU and its forerunners have been born from the desire on the part of major international businesses for one unfettered market with a common currency. As a result, employers' interests have weighed down heavily on the EU's management structures and EU policy. For 50 years, there have been calls for more attention to solidarity with those who will never occupy economic positions of power. The trade movement asked for a 'Social Europe', and the Council, the Commission and Parliament created the impression that this social Europe was on its way. Three years ago, this ambition was officially abandoned. The 2000 social summit in Lisbon was not about pensions, social benefits, reducing working hours, public investments, strengthening public services and economic stability, but about large-scale privatisations and increasing company profits. This mind-set was expected to result in winning the competitive battle with America and Japan. Unlimited economic growth without redistribution was said to automatically solve all social problems. Social policy is now at risk of being made completely subordinate to economic policy. This policy completely ignores the fact that the crisis in 1929 could only be halted by active government intervention, as advocated by the economist Keynes. Given a declining economy and growing unemployment, the neo-liberal approach is a recipe for certain social disaster. My colleague, Mr Herman Schmid, is right to denounce any future adherence to this approach in employment policy.
Increased levels of unemployment and announcements of new waves of redundancies - that is what we have to show for five years of the European Employment Strategy. The European Union's restructuring policy does not create jobs, it restricts them, especially full-time, stable jobs, while so-called growth deprives millions of people of the right to work or offers them a poor substitute in the form of part-time employment, with all the financial and social consequences that has for family life.
So celebrations are unjustified and do not reflect the real picture, which is that generalised, long-term unemployment - and we are talking decades here - is hovering around 10% and is accompanied by generalised, temporary, short-term forms of employment, for which employers may even be subsidised, in order to artificially reduce the figures by making several unemployed persons share one job.
Active employment policies are being used as an excuse to subsidise big business while depriving families of even the most basic right to survival. The proposed 'employability' model may appear to reduce official unemployment statistics, but it does not reduce the fear, insecurity, unhappiness or poverty of working-class families.
Pronouncements about combating poverty, full employment and so on are hypocritical and their only objective is to foster self-delusion among the working classes and take the edge off the social problems which the very policy of serving multinational interests creates.
That is why we call on the workers to rally round and overturn this anti-grass roots policy.
Although I disagree with some paragraphs, I decided to vote in favour of this report on taking stock of five years of the European Employment Strategy. I particularly welcome the fact that, according to the observations made by the rapporteur on the future of employment in the European Union, businesses will be asked to give greater weight to the family-friendly organisation of work. I also welcome the view of lifelong employability as a means of preferential social integration, particularly given the increased ageing of the working population in all the countries of the Union. It is becoming increasingly important to focus national employment policies and the European Employment Strategy itself on giving dignity to labour and not only on the economic aspects of harmonising the EU's productivity index with the USA, which is mentioned often in the Commission communication. In addition to having to be 'productive', employment must be also a means of achieving one's potential and of social integration.
The Luxembourg process introduced a new way of working within the EU. It involved taking new initiatives to strengthen employment policy in the Union. After five years, we can now say that this strategy has been successful, even if there is still much to be improved.
The open method of coordination is not based on legislation, but on common policy objectives. This has proved to be an effective method of managing employment issues. Parliament does not have co-decision in the open coordination. A role that is based on co-decision, which is now required in recital R in the adopted report, would undermine open coordination as a method. As a Swedish Christian Democrat I cannot support this.
Recital E in the report also criticises the entrepreneurship pillar, stating that the emphasis on small and medium-sized enterprises has been too narrow a perspective. This statement is in direct contradiction of the political priorities of the Christian Democrats in Sweden. For this reason also, I have not been able to support the report.
That concludes the explanations of vote.
(The sitting was suspended at 12.40 p.m. and resumed at 3 p.m.)
The next item is the joint debate on the following:
the report (A5-0296/2002), by Elmar Brok on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy on Progress in implementation of the Common Foreign and Security Policy (CFSP) [7330/2002 - C5-0205/2002 - 2002/2010(INI)],
the Council and the Commission statements on the Middle East, and
the report (A5-0286/2002), by Gary Titley on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy on the third annual report on arms exports (operative provision 8 of the code of conduct) [2001/2254(INI)].
Two ministers will speak today on behalf of the Council: Mr Møller for the Danish Presidency and Mr Yiannitsis on behalf of the next Greek Presidency. As you know, Denmark, as a result of its referenda and Treaty arrangements, is not connected with the dossier on defence issues, and so we have the unusual and perhaps unprecedented situation of a troika in operation in the House. We welcome both Mr Møller and Mr Yiannitsis.
Mr President, Commissioner, ladies and gentlemen.
Naturally, it is a pleasure to address the European Parliament on the EU's progress within the Common Foreign and Security Policy. As pointed out in the committee's report, the EU faces major global challenges. Both our own populations and third countries expect the EU to be able to help to solve conflicts and calm tensions around the world. In my statement here I will concentrate on the following topics: Afghanistan, the fight against terrorism, the Middle East, Iraq, India, Pakistan, Russia and Africa. As far as the ICC is concerned, I refer to my other statement.
My Greek colleague, Mr Tassos Yiannitsis, Minister for Europe, will give an account of aspects of the work in the area of the common security and defence policy, or ESDP.
As mentioned, I will start with Afghanistan. The situation there remains frail, but the Loya Jirga process still provides a good basis on which to build. Far more refugees and internally displaced persons than expected have returned home, and that shows that there is hope for the future of their country.
Unfortunately, Afghanistan still faces very difficult challenges. The recent assassination attempt on President Karzai and other terrorist attacks are evidence of the serious security problems. Without internal security, neither stable government nor sustainable development can be achieved. The role of the central government must therefore be strengthened and the influence of the warlords reduced. Civil society and the role and rights of women must similarly be strengthened. The Afghan institutions and basic infrastructure must be built up again. Reforms must be implemented within the judicial system and police, and a national army under civil control must be established. The remaining refugees and displaced persons must be allowed to return, and we must support their reintegration.
We urgently call upon the international community, including in particular Afghanistan's neighbours, to continue to support a further stabilisation of Afghanistan. The UN will play a very central role here through the UN special representative Mr Brahimi.
The EU will continue to do what is in its power to rebuild the country and to implement the Bonn Agreement fully. We promised to do so last week during a special debate at the UN. We will maintain our strong commitment to humanitarian and restructuring aid, and the EU will follow the work of the new Afghan human rights commission closely. We expect the EU Member States involved to continue contributing to the ISAF troops.
The Danish Presidency further gives the highest priority to combating terrorism. We are implementing the European action plan to combat terrorism as planned. We will continue our efforts to incorporate the combating of terrorism into all aspects of EU foreign policy.
Follow-up by the EU to date has focused on the EU's internal measures, in which considerable progress has been made towards implementation. Implementation within the EU of UN Security Council Resolution 1373 on freezing the financial resources of terrorist groups may be mentioned here in particular. This work will naturally be continued under the Danish Presidency.
Moreover, based on the Seville European Council, the EU's action plan and the Council conclusions of 22 July 2002, the Danish Presidency will aim to move EU policy forward as regards the EU's international role in the fight against terrorism, including in particular cooperation with third countries and relevant international organisations.
In the Seville declaration, the European Council defined the Common Foreign and Security Policy's contribution to the fight against terrorism, including the contribution of the security and defence policy. As a follow-up to this, on 22 July the Council approved a number of decisions with a view to implementing the Seville declaration. These included a revision of the dimensions relating to combating terrorism through the links with third countries, including such links in the form of conventions and specific measures that can help third countries to meet their obligations under UN Security Council Resolution 1373.
The Presidency attaches importance to the Council's conclusions being followed up by practical initiatives. A number of concrete steps have already been taken.
I would also like to say a few words about the non-proliferation and disarmament policy. We have earmarked the non-proliferation and disarmament policy for renewed consideration as part of the global fight against terrorism. We consider it of great importance that this non-proliferation and disarmament policy should be strengthened and we will be bringing the matter up with all the parties involved in Troika cooperation. On 15 April 2002, the Council adopted as many as 42 concrete measures that will help to strengthen multilateral instruments, export controls, cooperation and political dialogue.
The Danish Presidency faces two great challenges here: firstly, continuing efforts to succeed, in The Hague in November, in implementing the international Code of Conduct against the spread of ballistic missiles and secondly strengthening the convention banning biological and chemical weapons.
This logically leads me on to Iraq. In the Middle East, Iraq still is a serious source of concern as far as weapons of mass destruction are concerned. We agree with President Bush on this point, which he emphasised in his speech to the United Nations General Assembly recently.
Iraq has violated various Security Council resolutions in respect of the country's disarmament obligations. The country must comply with these obligations immediately. The EU is firmly resolved to support the United Nations' continued efforts in this respect.
Among other things, the Security Council has demanded that Iraq give the UN weapons inspectors unconditional and unfettered access and ensure that the country's authorities cooperate to the extent required. The EU has fully supported this demand.
On 16 September the Iraqi Government notified the Secretary-General of the UN that it accepted the return of the weapons inspectors. The Security Council is now investigating whether the Iraqi notification complies with the Security Council's requirements in respect of the weapons inspections.
The Presidency agrees with UN Secretary-General Kofi Annan that the Security Council must comply with its responsibilities, should Iraq still refuse to co-operate.
At this juncture, I would like to say something about the Middle East. It is two years now since the violent Israeli-Palestinian conflict broke out again. However, a number of positive signs of progress - particularly in the area of reforms - have given cause for cautious optimism in recent times, that is, since the summer.
The EU's response is that this progress should be utilised for the resumption of political negotiations between Israel and the Palestinians which are able to give both parties concrete prospects of a peaceful solution to the conflict.
The EU has therefore endeavoured to send a concrete message as to how this aim can be achieved. At the informal meeting of Foreign Ministers in Elsinore on 30-31 August of this year, the EU completed its proposal for a timetable pointing the way towards peace and towards the establishment of a Palestinian state by the summer of 2005. This proposal, which gives practical expression to President Bush's vision and to the Arab peace proposal for a Palestinian state within three years - and which largely takes the Arab peace initiative as its starting point - anticipates three phases. Firstly, entry this year into an Israeli-Palestinian security agreement that will stop the violence and pave the way for the Palestinian presidential and parliamentary elections that are expected to be held on 20 January 2003. Following these elections, negotiations are to be started on the establishment of a Palestinian state with temporary borders, and this is to take place in the autumn of 2003. We will then enter the third phase, in which a final peace agreement is to be entered into, adopting positions on the difficult issues of Jerusalem, borders, refugees and settlers which must be solved before the final establishment of a Palestinian state in mid-2005.
In parallel with this - if we are to achieve a comprehensive peace - efforts must be made to resume the negotiations with Syria and Lebanon, so that the process can lead to an overall peace solution in the Middle East.
During my trip to the Middle East in early September, the proposal was generally well received by the parties in the region. The Arab countries gave the proposal a positive reception. The proposal was also welcomed by the Israeli side, although Israel expressed a number of reservations as regards certain elements of the proposal.
At the meeting of the Middle East Quartet on 17 September this year, agreement was reached that, in the weeks ahead, the Quartet - partly following the EU's lead - will seek to reach agreement on a final joint timetable for the three phases of establishing a Palestinian state by August 2005. There was also support for the EU's suggestion of holding an international donor conference on support for the Palestinian reform process by the end of the year. The Danish EU Presidency has offered to host the conference and thus also the meeting of the Quartet that is expected to be held in connection with the donor conference.
The EU and the Presidency are working in accordance with the declaration made by the Seville European Council on the holding of an early peace conference which will be able to discuss and reach agreement on a timetable for the road ahead towards lasting peace in the Middle East. I have noted that, in its recent report on developments in the EU's Common Foreign and Security Policy, the European Parliament's Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy also shares this approach. The members of the Middle East Quartet have agreed to continue discussions on the date and modalities of such an international peace conference.
My clear impression is that the members of the Quartet take a fairly similar view of the situation and that we will therefore be able to achieve a common timetable relatively quickly. The Danish Presidency intends to continue this policy and to work actively towards a detailed timetable which can pave the way for a peaceful solution to one of the most enduring conflicts in recent history. I also note that yesterday's security resolution specifically mentions the necessity of the EU's and the Quartet's peace plan, or timetable, moving forward despite what happened last week.
What happened - as all of you here know - is that there were two suicide attacks in Israel. That bodes ill as regards achieving the progress that was otherwise on the way following the summer's task forces and working groups, following endorsement by the Quartet and the expansion of the EU's plan for peace. Now we have had these serious setbacks. Otherwise we would have had reason for optimism, because partly thanks to the EU's intervention Fatah and Tanzim had declared a moratorium on attacks on Israeli civilians. However, last week's actions show that militant groups such as Islamic Jihad have no intention of complying with Fatah and Tanzim's moratorium. The Presidency has expressed to both parties its great regret about both the Palestinian suicide bombings and the Israeli retaliation. Israel has the right to fight terrorism, but the fierce Israeli retaliation - including the siege and bombardment of President Arafat's headquarters in Ramallah - will not bring peace and security to the Israeli and Palestinian people. In recent days, the Presidency has been in close contact with the parties about the situation as well as with Russia, the USA and Egypt, and we have sent representatives to the region.
It is crucial that the heralded American/Jordanian/Egyptian support of Palestinian police and security forces is put into effect very quickly so that there is a unified security system on the Palestinian side with which Israel feels reasonably secure. We must not let the radical groups derail the political initiatives yet again.
Radical groups also threaten peace in the relationship between India and Pakistan, which remains tense. The EU is still prepared to contribute to the international efforts to reduce the current crisis, to promote measures to create confidence and to create the conditions for dialogue between the parties on a lasting solution to the conflict.
Local elections are currently being held in Jammu and Kashmir. The run-up to the elections has been violent and has given cause for concern. However, it is our hope that the elections in Jammu and Kashmir will be able to pave the way for a resumption of the dialogue between India and Pakistan on a long-term solution. India has opposed international election observers, but representatives of a number of EU countries' embassies in New Delhi will be present during the elections.
I now turn to Europe and to our nearest neighbour, Russia. It goes without saying that how the EU gets on with Russia and how Russia gets on with us plays a crucial role in the peaceful development of Europe. The lead-up to the summit between the EU and Russia, which will take place in Copenhagen on 11 November 2002, will provide us with an opportunity to take stock of five years of partnership and cooperation. We will face new challenges in connection with enlargement. We all know that. In the first instance, the Presidency attaches particular importance to finding a rapid solution to the issue of the Kaliningrad enclave. On 30 September the Council will discuss the investigation of this issue carried out by the Commission in order, in consultation with Poland and Lithuania, to find a solution complying with current Community law. Russia is included in our strategy for the Northern Dimension, but we also intend to present a strategy for our new neighbours, since with the forthcoming enlargement there will naturally be a need to consider a new overall strategy in respect of the European Union's neighbouring states to the east following enlargement, that is, Ukraine, Belarus and Moldova. The purpose of such a strategy will be to encourage democratic and economic reforms in the neighbouring countries and to strengthen cross-border cooperation with these countries. On 30 September 2002 the Council will go through the contributions that have already been received concerning the European Union's links with its new neighbours. A communication that the Commission will present in the course of the autumn will naturally supplement these deliberations and hopefully lead to a decision in December.
Now I will move away from Europe and move down to Africa. As you all know, critical conditions prevail in southern Africa, where the EU is concerned at the worsening of the situation in Zimbabwe - including the latest attacks on the media, the continuing spiteful actions against farmers and President Mugabe's appointment of a new hard-line government which is being called a 'war cabinet'.
On 22 July the EU tightened up its restrictions against Zimbabwe by adding a number of names to the list of people covered by the travel ban. At the same time, the EU decided to continue cooperating with other international parties with a view to finding a solution in Zimbabwe.
The restrictions introduced by the EU are aimed at people whom we regard as responsible for the crisis in the country. The EU will, however, continue to support Zimbabwe's population - which is suffering from the consequences of Mugabe's policies - by sending massive quantities of food aid which will ease the famine in the country and by offering social and medical assistance.
The EU notes with increasing concern that a food crisis is rapidly developing in southern Africa and that the humanitarian situation is deteriorating. The Community and its Member States have already responded by offering the region food and humanitarian aid to a value of EUR 490 million. This aid initiative is being targeted at those countries hardest hit - namely Zimbabwe, Malawi and Zambia.
A number of political decisions and measures taken by the governments in the region, particularly that of Zimbabwe, have further contributed to worsening the already alarming humanitarian situation. We have therefore made it clear that under no circumstances must food aid be used as a political tool and that the recipient countries must ensure that it is distributed fairly and entirely without political considerations.
Finally, allow me to express the Presidency's satisfaction with the course of the summit that we have just had in Copenhagen - the ASEM Summit. It is my impression that everyone from the Asian countries and the European countries were pleased with the summit. In addition to informal talks, concrete initiatives were put on the table which we will now work on further, including youth games staged in Asia. We also want to strengthen links between Europe and Asia; there are great opportunities for cooperation not only in the economic sphere, but also in the political and cultural spheres.
Before I hand over now to Mr Tassos Yiannitsis I would like to say that I agree with the report's remarks on the EU's successful work in the Balkans. The EU has succeeded in bringing a region characterised by dissolution and instability back into the general development of Europe. With the takeover of the UN police mission in Bosnia on 1 January 2003 the EU will make another substantial contribution to promoting stability further in the Balkans.
Mr President, Commissioner, ladies and gentlemen of the European Parliament, it is a very great honour, as deputy Foreign Minister of Greece, to address you today on the aspects of European security and defence policy with military and defence implications. I should particularly like to take this opportunity of thanking the Danish Presidency for the way in which it has cooperated on this novel experiment by the dual presidency, which is no easy task.
May I start by saying that the Belgian and Spanish Presidencies were especially productive and gave a tremendous fillip to the European security and defence policy and it is befitting for us to acknowledge that from this forum.
There has been a whole series of developments which I should like to mention. The first, and perhaps most important, is the official announcement in Laeken last year that the European Union is now ready to carry out certain operations and is gradually moving towards full operational capability which will allow it to take on even the most demanding of Petersburg-type missions.
The second point I wanted to mention concerns the development of military capabilities, which are perhaps the most important factor in completing the Union's operational capabilities and which have also made considerable progress. A conference was held on improving capabilities, giving both the Member States and third countries the opportunity to make additional contributions, and the action plan on capabilities was adopted in Laeken.
The Spanish Presidency also pushed on with the application of the plan in question, and I should like to acknowledge that. May I point out that the announcement of partial operational readiness in Laeken is not simply of theoretical value. It says that we have the political will to implement the CFSP mechanism, even if it is still unfinished. What this means in practice is that we have given the go-ahead for specific operations to be undertaken in the Balkans, such as the policing mission in Bosnia and Task Force Fox in the FYROM. The Spanish Presidency also seriously addressed the related matter of equipment and took the relevant initiatives.
My fourth point concerns the European Union's first exercise, which was conducted during the Spanish Presidency and allowed the procedures planned to be tested and conclusions to be drawn which will be invaluable in improving these procedures in the future. And as part of this procedural operational framework for the defence and security policy mechanism, I should also mention that framework guidelines defining the funding system for military operations, which is again a very important aspect, were adopted in Seville.
A great deal has, of course, been done to set up the mechanism for developing capabilities which, in turn, is the basic tool of military administration. Much of the work has already been done and all that remains is to enhance certain points so that the mechanism can be put into action. However, there are a few outstanding questions, such as relations between the European Union and ???? and the related issue of the involvement of European allies who are not part of the European Union.
As far as the first question is concerned, progress has not been exactly spectacular. Unquestionably, some progress has been made, mainly following discussions within ???? of individual issues pertaining to relations between the two organisations. However, it is true to say, by way of a general conclusion, that relations between the two organisations need to progress further.
The reason given for this in certain quarters is the delay in dealing with the outstanding issue of participation. I should like to point out that this is not entirely accurate because, although resolving this issue would certainly make it easier to complete permanent arrangements, the fact that it is outstanding is no reason to delay on individual matters. Here too, progress has been made, as noted in the Seville conclusions, thanks to the efforts of the Spanish Presidency which, working with the General Secretariat and with the help of certain partners actively involved in the overall issue, brokered a compromise proposal before Seville. Unfortunately, this proposal has still not been developed. However, the Presidency and the General Secretariat are continuing in their endeavours, as instructed in Seville.
As far as relations with third countries are concerned, significant progress was also made in Seville, which adopted arrangements to broaden the provisions made in Nice on the involvement in European defence and security policy of potential partners, such as Canada, Russia and the Ukraine. As far as the European Union's taking over the Task Force Fox operation in the FYROM is concerned, serious preparations have also been made here. However, given that one of the sine qua non for taking over this operation is that permanent arrangements have to be in place between the European Union and ????, which there appears to be little likelihood of completing by the end of October, we may have to examine alternatives. Of course, this does not reflect all the progress made on the CFSP over the last year. A great deal of more or less important progress has been made, but there is too little time to describe it all.
Ladies and gentlemen, the European defence enterprise is helping to satisfy the demands of European citizens, which are being voiced even more loudly at the moment, for the European Union to take a strong lead on defence issues. The European Parliament, with its direct links to the citizens of Europe and with its sensitive approach to important issues in the European Union, will, we are sure, help with this new dimension currently being structured in the European Union. We are aware of the fact that, with the CFSP, we are opening up new prospects for the European Union and the cooperation established at the outset is very important. For our part, we shall do our very best during our presidency.
To close, I should like to thank the European Parliament and its president for giving me the opportunity to present the defence aspects of the policy for which Greece has assumed the presidency during the current six-month term.
Mr President, I have been asked to respond to both the Brok and Titley reports and to make a statement on the Middle East as well. I should like to begin with the report by Mr Brok.
This offers a very good overview of the progress achieved and the new challenges that emerged in 2001/2002. When we met here 11 months ago to discuss the previous CFSP Report, we had just been hit by the terrorist attacks in the United States and the war in Afghanistan. The picture today has changed dramatically. The impact of 11 September on world politics has been immense.
I agree with Mr Brok that there are currently four major tasks for our Common Foreign and Security Policy. None of them are easily met: firstly there is our partnership with the United States. The complexity and diversity of this indispensable partnership inevitably generate a certain degree of friction. We stand united against terrorism, we share similar values. But our interpretation of these values is not always identical.
United States leadership since the war has been based on two pillars, represented perhaps by the work of President Truman and General Marshall: first containment of threat; second the establishment of a global rule book and of global institutions which could encourage democracy, open markets and the rule of law, both on continents and internationally. That approach, which produced so much prosperity and stability for the last half of the last century, is still the right approach today. That is why all Members in this House are united in thinking that the right way of approaching the problem of Iraq is through the means of the United Nations.
In our cooperation with the US, but also more generally, the European Union has shown resolve in the pursuit of this multilateral approach to foreign policy. We strongly believe that multilateral arrangements and conventions, the UN, the G8, the OSCE and others are the key to tackling the security, development and environmental problems which confront the world.
The structures of ESDP and its relationship with NATO are of particular concern. I am worried that despite almost indefatigable efforts of many, the Berlin-plus issue remains unsettled with consequences, as we know, for our aspirations in the former Yugoslav Republic of Macedonia.
Finally, bilateral relations have continued to expand in the past year with virtually all major countries in the world. Among them, Russia is an increasingly important strategic partner. Today, we have an ambitious, comprehensive, bilateral agenda with Russia, including a structured and intensive dialogue on Common Foreign and Security Policy. This partnership also helps us to address sensitive issues like Chechnya.
I broadly agree with Mr Brok's remarks regarding the agenda of our regional policies. The report includes a series of proposals which are welcome, such as the creation of a Euro-Mediterranean parliamentary assembly, fresh initiatives for our partnerships with Asia and Latin America and support to the New Partnership for Africa's Development in sub-Saharan Africa (NEPAD).
There are four issues that I would like to touch on in particular. In the Western Balkans we need to ensure that we work together to preserve the integrity of the stabilisation and association process. Those agreements should not be seen as political goodwill signals. It is in no-one's interest to finalise agreements with countries before the objective criteria for an agreement have been fulfilled.
Regarding Iraq, I spoke to the House on this subject earlier this month and said that we must continue to press for full Iraqi compliance with the UN resolutions. The political action on Iraq at present is in New York and that is exactly where it should be.
Afghanistan is an issue I remain seriously concerned about. The assassination attempt on President Karzai and the bomb in central Kabul earlier this month are just the most recent examples of the fragility of Afghanistan. We must not spare efforts to help the central government extend its authority to the entire country. At the UN, in the margins of the General Assembly, I attended an important meeting of Afghanistan's principal aid donors at which we underlined the importance of delivering as rapidly as possible on our respective pledges.
The regional agenda, important as it is, must not stop us from thinking ahead. There are long-term strategic issues that we need to keep in sight. There is firstly, for example, the institutional framework for the Common Foreign and Security Policy. The architecture of the treaties is complex and our work on CFSP is right at the institutional frontiers. The work of the Convention will soon produce new proposals to improve the present arrangements. I look forward to participating in the discussions of the Dehaene Working Group.
Secondly, there are preparations for the consequences of enlargement on CFSP and ESDP. Enlargement will have a major impact on the Common Foreign and Security Policy. Together with the Danish Presidency, we have started thinking about the consequences of this. We have to make CFSP structures responsive enough to cater for 10 or more new Member States. Through the Wider Europe initiative we will look more closely into how to organise relations, and whenever possible, seek partnership with the 'near abroad' in the East, the South-East and the South.
Thirdly I should mention Crisis Management and Conflict Prevention which must become a cross-cutting issue for all CFSP and external relations initiatives. Our work on conflict indicators will be instrumental in gearing diplomatic action and aid programming towards conflict prevention and crisis management. We need to implement the Göteborg programme for the prevention of violent conflict and we need to further strengthen our human rights and democracy promotion policies.
There are many examples of how CFSP yields operational results when we effectively pool national and EU resources, both in the Commission and in the Council. I look forward to working with Parliament on improving our mechanisms for this and in extending full democratic control and accountability to the field of CFSP. But I must say, and I hope it will not be regarded as a revolutionary observation, that however much we discuss improving instruments, however much we discuss institutional architecture, in my judgment on the basis of three years' experience there is no substitute for political will.
Secondly, let me refer briefly to the admirable report by Mr Titley on the code of conduct on arms exports. That code is politically binding on the Member States, and the Commission has a limited role in this process. We nevertheless welcome progress made in the Council with respect to improving the implementation of the code and enhancing transparency provided through the annual report.
We welcome Parliament's intensive interest in this subject and in particular the constructive and very ambitious stance of Mr Titley's report which encourages the Council to pursue and improve further its work in this area. We share several of the suggestions presented in the report, such as those referring to arms-brokering activities and the production of military goods under licence, as well as the control of the end user of arms exports. We also welcome the suggestions for all Member States to publish national annual reports for ensuring the maximum involvement of the accession countries in information exchange and denial notification as well as for promoting adherence to the principles of the code by third countries.
The Presidency has spoken about the Middle East and about the positive atmosphere at our Quartet meeting of 17 September. I am sure Parliament is aware of the huge amount of work the Danish Presidency put into the preparation of this meeting. It was constructive and the meeting served to set the basis for a possible peace plan, as well as for further international support for Palestinian reform.
Unfortunately the situation on the ground gives no reason to believe that things will get any better soon. There was a six-week period of calm - calm of a sort, at any rate, even though during that period 50 Palestinians were killed. Then there were the despicable suicide bombings. There was also the bombing of the Palestinian school and so the violence increased again.
To be fair there were some signs of improvement which have passed largely unacknowledged. We were encouraged by the declaration of Fatah/Tanzim of their intention to stop attacks on Israeli civilians. Foreign Minister Shimon Peres called the Fatah document a 'first dawn of a different season, hopefully' he added, 'spring'. But this new understanding seems to have evaporated and the Palestinian Authority and President Arafat have again become the target of an assault in retaliation for suicide attacks by those who do not believe in peace.
Let me stress once again - as I have done on several occasions in this House - that we must continue insisting that the Palestinian Authority does everything possible to stop terrorism. We should exert the utmost pressure on the Palestinian Authority to prevent terror attacks and to bring terrorists to justice. But how does it help the cause of peace to deprive the Palestinian Authority of the power and means to do any of these things? How does it improve security to destroy the Palestinian Authority? How does the isolation and attempted humiliation of President Arafat and the Palestinian Authority contribute to the fight against terror? Or, for that matter, attempts to drive him into exile. No wonder the Secretary-General of the United Nations described Israeli policy this week as bankrupt, as being likely to increase extremism rather than reduce it.
On a less gloomy note, the Quartet reviewed the Palestinian reform process which seems to be on track in as much as this is possible under the current situation. The reform of financial and budgetary management is continuing with European Union support and under European Union pressure. In this context I welcome - as a positive first step - the decision by Israel to pay USD 45 million in frozen tax transfers to the Palestinian Authority through the same bank account and the same monitoring mechanism which was set up as a result of our support to the Palestinian Authority. I repeat: through the same bank account and using the same monitoring mechanism which was set up as a result of the efforts of the European Commission and the European Union. I hope that the irony of that remark is not lost on some of those who have been criticising the efforts that we have made in order to promote the cause of reform in the Palestinian Authority. And I hope that Israel will immediately release the remaining money.
A wide sector of Palestinian society regards elections as a crucial part of the reform process. The pressure for elections must be maintained. The events in the Palestinian Legislative Council over the past week and the resignation of the Palestinian Cabinet shows the emergence of a real democratic debate within Palestinian society. This is a very positive sign of parliamentary life. I sincerely hope that a new Palestinian Cabinet dedicated to the reform process is formed soon and that the achievements of the past few months are not destroyed.
The European Union is ready to provide assistance if there is a minimum guarantee that the elections will be free and fair. Whilst we fully support Palestinian elections and the need for Palestinian people to elect their own leadership, we continue to caution against elections if the legal, administrative and logistic framework for elections, including the political environment, is not in place. And how can those things be in place if there are closures, if there are curfews, if there are tanks in the streets?
But despite the progress on the reform agenda the humanitarian and economic situation continues to deteriorate.
This has been recently highlighted by UN envoy Catherine Bertini in her sobering report on the humanitarian situation in the Palestinian territories: two thirds of the population is under the poverty line and up to half of the population is currently unemployed. The situation must dramatically improve if we are to avoid a humanitarian catastrophe. But we must do much more than fighting the symptoms of the crisis. We must address its causes. Providing humanitarian assistance can only be a short-term approach - improving the economy must be our goal.
Let me mention here that the European Union's humanitarian work is severely affected by the restriction of movement, not just within the Palestinian Territories but on arrival at the border. This year so far we have had over 20 cases of Israel denying entry to EU humanitarian teams.
Finally, the Quartet agreed to hold in November a ministerial-level meeting of the Ad-Hoc Liaison Committee, involving the major donors in the international community. The meeting will review the economic and humanitarian situation in the West Bank and Gaza, as well as efforts to support and encourage the reform process in the Palestinian Authority, including the prospects for elections.
I should like to bring to Parliament's attention the fact that donors will inevitably be asked to identify the possibilities of additional funding. I should warn Parliament I am likely to come back to Parliament and the Budgetary Authority as a whole on this in the near future.
Over the last six months we have made some political progress. The perspectives are much clearer now; and the Palestinians and the donor community are working hard on building institutions and reforming existing structures. But there is a danger of this becoming a sort of virtual politics, while the real situation on the ground goes from bad to worse to appalling. Every day we talk of peace; every day people die - Palestinians, Israelis. How much longer must this go on? How much longer must Israelis and Palestinians live in Gethsemane?
Mr President, I would like to thank the Council and the Commission for having responded to comments that the rapporteur has not even made yet. As you are in charge of the sitting, I would like to remind you of the following, which is to be found in Rule 120(5) of our Rules of Procedure: 'In a debate on a report, the Commission and the Council shall, as a rule, be given the floor immediately after the rapporteur's explanation.' It must surely be clear to you that, whilst the Council is allowed an explanation, it is the report that is on the agenda. I do not believe that this is a right or careful way to handle the work of committees in the plenary. Thank you very much!
Thank you, Mr Brok, for the point of order. As you know, we have a joint debate, including two reports and statements. In the context of the joint debate it was the collective will of the political groups to follow the order as indicated. I am the servant of the political groups in the matter of deciding the agenda, and, in view of the fact that this is a joint debate and not just a debate on reports, it seems to me that it is within the discretion of the groups to seek to order the debate as they have done. If you object to this, if you do not wish to pursue that precedent for the future, I would ask you to raise your objections inside the political groups. This is a joint debate, it is not only a debate on reports. I am not going to entertain a debate on this. The point is noted, but this is not the place to resolve the matter.
Mr President, Mr Møller, Commissioner Patten, Mr Yiannitsis, ladies and gentlemen, a debate such as today's is an occasion on which to take stock of the Common Foreign and Security Policy, highlighting its positive aspects, whilst not omitting those that merit criticism. I would like first to extend my very warm thanks to the two rapporteurs, Mr Brok and Mr Titley, for the excellent reports that they have produced.
Mr Swoboda, we can talk about that some other time. I would have had no objections to the two rapporteurs presenting their reports, but that was not my decision, nor do I have any reason to question the President's rulings, so that is not a question for me, and I am therefore not going to comment on it.
The positive elements of European foreign policy include a topic that we have not yet mentioned at all, that is, the accession of the central European countries to the European Union. That is, indeed, at present still a foreign policy matter, and when these countries join the European Union, it will be a matter for internal affairs. That we will soon - we hope, by the end of year - be concluding negotiations with what are obviously ten European countries, is in fact a great success story. It is one of the great European political successes. Reference has been made to the Balkans, and that is also a positive development. There, the European Union is playing a positive part in the interests of stability, security and democracy.
Afghanistan has been mentioned, and here too Europeans have been active; 13 of the 15 EU States are involved in Afghanistan, whether militarily or in other ways. What is actually astonishing is that, although we - by which I mean the European Union and its Member States - are the greatest donors of funds, this actually goes almost without being noticed. When the Americans donate a million dollars somewhere or other, then the whole world gets to know about it. When we donate a billion euro, I sometimes get the impression that it is the best kept of Europe's state secrets. We have to give some thought to how we can make our public relations work even better.
Turning to Iraq, we very much support the American President's efforts to involve the United Nations in this issue, and we call on all Member States of the European Union to take up a common position as Europeans together. We see it as irresponsible for one or more Member States to go their own way. Not only does it do damage to that country's relationship with the United States of America, but it also shows a lack of solidarity with Europeans in the European Union, for we can influence American policy and global politics only if we Europeans act together. We now have to require the Iraqi dictator to open up his country to inspections - the British Government produced an important document on the subject yesterday - and, if these inspections on the ground are not feasible, then it is the Iraqi dictator who, at the end of the day, bears the responsibility if military action has to be taken.
I can endorse everything that Commissioner Patten said on the subject of the Middle East. Whilst we remain convinced that the escalation of violence must be halted, and that terrorism by suicide commando must come to an end, Israel's responses are quite disproportionate; the Palestinians, too, have their own dignity. I can, then, only encourage the Council and the Commission to stick to their policy of talking to both sides in reasonable terms. There are others who do not do it in this way, and we have an important part to play, as both sides trust us - one perhaps rather more than the other. We Europeans must cooperate with those whose dignity is being violated. What we are saying, with the utmost clarity, is that Israel has the right to live within secure borders, but the Palestinian people also have the right to live in peace and within secure borders. The representatives of the Palestinian people must also be given opportunities to express their views and suggest sensible ways ahead for the future.
Mr Yiannitsis, the deputy defence minister of Greece, was right to point out that there is as yet no agreement between the European Union and NATO on access to the North Atlantic Alliance's planning facilities and military capabilities. We hope that we will soon be able to come to an arrangement, and also call upon our Turkish partners to contribute towards finding a solution.
I will conclude by observing that Commissioner Patten referred to the need to improve Europe's foreign, security and defence policy instruments. We hope that the Convention will make important proposals on this, and if the European Union is to be able to act and commit itself as it is in Afghanistan, then effective institutions must be the outward expression of this. Our group will therefore do all in its power to make the Convention a success, for on this will depend to a great extent the European Union's success with its Common Foreign, Security and Defence Policy.
(Applause)
Mr President, Presidents-in-Office of the Council, Commissioner, ladies and gentlemen, I shall limit my speech to the subject of the Middle East, because I understand that this was the agreement reached by Parliament on Monday. Then I believe we need to discuss the Brok and Titley Reports - and I congratulate both rapporteurs on their work - and the rest of my group will talk about other subjects.
Mr President-in-Office of the Council, the facts are indisputable and do not currently allow for the cautious optimism you have expressed with regard to the Middle East. Unfortunately, every day we receive the most terrible, bleak news of the situation.
We unreservedly condemn the mass suicide attacks against the population. We also condemn the fact that there is a continuous list of deaths every day, but, most of all, I believe we now need to address the Israeli Government - the government presided over by Mr Sharon - which is well aware that the physical and political destruction of the Palestinian Authority and its headquarters will not help either to end the attacks or to put an end to a desire that is unanimous at international level, the creation of the Palestinian State, even more so at a time when things are happening in Palestine which are important for democrats: the threat of a vote of no confidence, the resignation of the government and the announcement of forthcoming general elections. In that context and in that part of the world, this is something that must be taken into account.
Now, therefore, in keeping with our multilateral focus and our respect for the UN - and let us remember that it was the UN that created the State of Israel by means of a resolution - Israel must be told that it must fulfil each and every one of the UN resolutions, and that no one has the right to choose which resolutions they wish to apply, on the pretext that they are biased. This must clearly be our line of approach, and I therefore wish to express here the support of my group for Resolution No 1435, and to ask for the immediate withdrawal of Israeli forces from within, outside and around Ramallah and the withdrawal of occupying forces from Palestinian cities. That is the way that corresponds to the three-stage plan you mentioned.
We also welcome the statement made by the High Representative and we ask that you take a stronger line with regard to the Quartet so that true changes can take place.
I also hope Mr Patten will allow me the liberty of asking him to tell us about an important political and budgetary aspect, concerning his reference to Israeli and Community payments into the same account. I ask him to provide Parliament with a detailed report analysing the destruction caused in Palestine territory by the Israeli State and funded by the European budget.
The taxpayers, our citizens, have a right to know this and it should be made public.
In conclusion, Mr President, I would say that you should continue with your work, because it is absolutely necessary and there is no other way of overcoming a situation in which, at any given time, the only question we can ask ourselves is how much blood must be shed for both parties to be able to overcome this kind of tragic escalation.
(Applause from the left)
How can we prevent the United States from taking unilateral action in future, or from carrying out preventive attacks, wherever and whenever, even without our approval? Simply invoking the United Nations and international law is not enough as a formula to change Washington from a unilateral to a multilateral player. Only if the European Union organises itself more effectively on a political and military plane can it be a worthy Atlantic partner. However, as long as European leaders set greater store by internal political considerations than they do by common foreign policy, our endeavours in this area will be in vain and we will continue to give America all the political leeway it needs to determine its own agenda.
This particularly applies with regard to Iraq. The European Union must sail a liberal course midway between two Social-Democratic extremes: Mr Schröder, the electoral opportunist, and Mr Blair, President Bush's London branch manager. The pressure on Saddam Hussein to allow unfettered access to all weapons and to destroy all dangerous weapons must be stepped up to the highest level possible. Needless to say, possible military action cannot be ruled out then. After all, if we continue to allow Saddam Hussein to ignore the UN resolutions, he will become a great danger to his environment and the UN Security Council itself.
Military action does, of course, require the Security Council's explicit approval. If the international community joins forces, the Atlantic allies will have to follow suit. Only with Europe's help can America tackle the problems in the world effectively. Political and cultural differences should not make us blind to Europe's and America's common interests.
Although the enlarged EU can add more weight globally, decision-making must be adapted and the right to veto must be abolished. It remains crucial, though, for a common foreign policy in Europe to become more important than the political leaders' own national profile. If that does not change, we only have ourselves to blame for America being able to take global control on its own.
Mr President, the speech by the President-in-Office of the Council on the Middle East gave me great cause for alarm, because there are, even so, few or hardly any regions of the world in a state of conflict that has such a profound impact on global stability. There are few regions in which a State breaches international law, humanitarian law and United Nations' resolutions to such a degree and quite so repeatedly, and there is certainly no State associated with the Union which treats Europe in such an off-hand way, destroying Palestinian infrastructures that we have financed, which refuses, first Mr Solana, then Mr Moratinos, the right to visit an occupied Palestinian territory. And there is, above all, no State which treats the appeals that we make to it with such scorn, practically torpedoing the peace efforts on which we are working.
It is in this context that the President-in-Office of the Council speaks of optimism and sees the main obstacle to peace to be the Palestinians. I cannot comprehend this! You are obviously right to condemn outright the suicide attacks and any act of terrorism against innocent people, in Israel just as in any other country. The Palestinian Authority also condemns them systematically and has often tried to put a stop to them. But what has Mr Sharon done during the last six weeks of relative calm to try to dispel the tension and re-launch the dialogue? The Ha'aretz newspaper answers for you, Mr President-in-Office of the Council, in pointing out that 30 Palestinian civilians were killed in August alone and Yedioth Ahronot, another newspaper, condemned the irresponsible nature of these crimes, although, apparently, the number of terrorist attacks has fallen spectacularly. This is the truth, and it has to be told, Mr President-in-Office of the Council.
Mr Sharon will not bring security and peace to his own people by re-occupying Palestinian towns, setting up yet more colonies, starving the population and destroying everything that can keep the hope of a State alive, particularly the hope of Palestinian Authority, and this is something being pointed out by many dignified and courageous people in Israel itself.
What credibility can the Elsinore peace plan that you mentioned have, if you gloss over the root causes of the Middle East tragedy? What sort of tragedy might this reckless headlong pursuit of the strategy of force lead to, if all those who have some authority do not use all their influence to stop Ariel Sharon? You did not even demand an end to the siege of President Arafat or the withdrawal of Israeli forces. Does it not bother you that your position is a considerable distance from Commissioner Patten's, for example? Europe must live up to the world's expectations of it. Today, you unfortunately fell far short of them.
(Applause from the left)
Mr President, in addition to what we have been saying over and over again for some time now, I would like to make two comments.
Regarding the Middle East, we are in a global situation in which there has just been a new development, which is not yet reflected in either the Brok or Titley Report. The US Administration is putting forward a new strategy for re-organising the world. As part of this new strategy, the US Administration is telling us that there are situations in which we must intervene and take preventative action. This is its first argument. Its second argument is if the United Nations supports this action, all well and good; if it is against this action, it does not matter, we shall take action with the support of our friends.
I urge the European Union to draft a memorandum in response to this new situation. I do not want the response from Mr Schröder, from Mr Blair or Mr Chirac, or from Mr Anyone. I want a response from Europe regarding a situation which completely changes the last 50 years of history.
Over the last 50 years, we have attempted to put in place a global justice system and global rules by means of global institutions such as the UN. It is clear that, in a region such as the Middle East, there are two states, two entities that do not respect the decisions of the UN. Israel does not respect the decisions of the UN, it is true, but there are those within the Palestinian Movement who do not respect them either. I therefore fully agree with the condemnation of Israel, of the Israeli policy, but I do not agree with the way the Palestinians condemn the attacks, which is purely verbal. This is one of the problems: we are faced with two sides who do not respect what the United Nations or the political forces decide. Yet the two nations concerned need political forces which respect what global law asks of them. Both sides need political leaders which respects what is asked.
That is why I believe that we in Europe - unlike the US - shall only make progress in the Middle East if we show the same empathy, the same sympathy for the Israelis as we show the Palestinians, only if we feel the same way for the Israelis as we do the Palestinians. If someone, a political force, decides to support one side rather than the other, we shall have lost, because it will be impossible to go forward.
This is why the role of the European Union is so important. The Union is the only political entity which is capable today of making each side see reason and of helping, at the same time, both the Israelis and the Palestinians. It is this policy that Europe must pursue; but above all, Europe must condemn Ariel Sharon when he blockades Yasser Arafat and condemn the Palestinians when they hide behind terrorists.
Mr President, for a period of six weeks there was a form of peace in the Middle East and our attention turned to Iraq. That peace has been shattered by renewed acts of terror intended to wreck the peace process. Once again suicide bombers attacked in Israel. More families have been bereaved and more victims have been added to the tragic pages of the Middle East conflict. Then came the deployment of Israeli tanks in Ramallah and in the north of the Gaza Strip. Palestinian children were targeted in their schoolyard in Hebron.
Both sides must show their commitment to peace by acting with maximum restraint, as called for by the EU Presidency in its recent declaration. Force cannot defeat force, but peace can be built on peace. The siege of the Palestinian Presidency compound is counterproductive. Restricting the freedom of movement of the Palestinian leadership does not contribute to fighting terror. It is hard to see how it will lead to a reform of the Palestinian Authority.
For far too long the Palestinian people have been denied their legitimate rights. Their ability to survive is constantly undermined. They are stalked by poverty. Without jobs and essential services they are forced to live in appalling conditions. The people of Israel also live in a situation of insecurity. Attack and counter-attack are leading nowhere. The parties must move forward. The security issues must be addressed, but not at the expense of the economic and humanitarian needs of the Palestinians.
The European Union is committed to working closely with the UN, the US and Russia in seeking ways to encourage and assist the parties involved to end the conflict and move towards a permanent peace. The conflict must end. The way to move forward is through cooperation and dialogue, and permanent peace must be established. This must be our resolve. The longer the conflict continues, the more it becomes a source of regional instability.
Mr President, what is reprehensible in the Brok Report - as we have already said, but it is increasingly clear - and, generally speaking, in the CFSP's approach, is this belief, which could be described as surreal, that the EU Member States are automatically associated due to Europe's natural general interest in the world, so that all we need to do is conjure up a pre-existing and straightforward foreign policy that is familiar to the initiated at the very least, to enable the European Union to become, quite naturally, a major player on the world stage.
This belief is put forward, in the report that is, with the call for the communitarisation of the CFSP, which was also quite rightly criticised last August by the French President, but which constantly comes back to and which is based on this - I repeat, surreal - idea, of the pre-existence of an interest and, therefore, of a common foreign policy.
Yet, reality, from one crisis to the next, continually challenges this belief. The crises in the Balkans, firstly in Bosnia and then, more recently, in Kosovo, in the meantime, the crises in the Great Lakes region, the various phases of the crises in the Middle East, have shown us that the European Union has never ever succeeded in taking an initiative and in playing a role other than that of the stooge, of the United States, obviously. We can only respond to the initiatives taken by others, on other sides of the Atlantic, and, the worst thing, which is, in a way, the most delightful thing for those who know what Europe is really made of, namely of independent nations, is that in several crises, particularly in the current crisis in Iraq, there are - poor old Europe, it is still in disarray - stark differences between London and Berlin, and Paris as well, and these are, to a certain extent, patently obvious.
Therefore, Mr President, ladies and gentlemen, we should perhaps reflect sooner or later on the very way the CFSP is put into practice, because we are verging on a degree of absurdity, by constantly repeating that we will do better next time and that, from one report to the next, we will be able to define a common foreign policy. This is still a figment of our imagination and will remain so. I think that, sooner or later, we should reflect on just how possible this common foreign policy actually is.
Mr President, looking at the dramatic way the current geopolitical situation has become more acute since 11 September last, there is much to be said for Europe having a Common Foreign and Security Policy. It will not, however, be an easy matter. When the USA - at a time when Bill Clinton was still President - and England bombed Baghdad shortly before Christmas 1999 without a UN mandate, I wrote a comment piece in an Austrian newspaper, Der Standard, the key point in which was that this bombardment, denounced by France, Italy, and Russia, and which drew a sharp protest note from the Vatican, had resulted in a fine crack running across Europe.
Today, I leave it to you to judge whether this chasm has widened or become narrower in the meantime. I would also ask you to consider whether substantial European interests would be affected by an attack on Iraq or even on Iran, which is sought by certain hawks in the US administration who aim to topple the regimes in Saudi Arabia, Syria and Egypt as well.
It is in any case to be welcomed that the EU's Foreign Ministers, at the informal Council meeting in Elsinore expressed their opposition to military intervention in Iraq. This awakens hope that the current geopolitical tendency, led by the USA, of resorting to force rather than having recourse to international law, will not be endorsed in Europe.
Mr President, ladies and gentlemen, I believe that both the European Union's history and its contemporary outlook provide great proof of its capacity for peacemaking, in the form of the development and enlargement of the European Union itself. It is an area of stability, democracy and prosperity, which will be extended by the enlargement of the European Union. I consider this a crucial justification for a specifically European policy of making further progress in these areas.
We have to use it to build bridges to those parts of our continent that even now are not able or due to join the European Union, as well as with those who do not want to. Relations with Russia are, for example, made crucially important by the enlargement of the European Union; a positive interaction must come into being, and we must not set up new boundaries, but rather these boundaries must be turned into bridges. Commissioner Patten, what the Commission has now proposed in connection with Kaliningrad strikes me as a step in the right direction when it comes to finding a starting point that takes into account small countries' interests, their sensitivities and their claims to sovereignty, and also enables them to implement Schengen whilst at the same time accepting that Russia has a certain interest in the matter. I hope that these negotiations lead to a constructive result that incorporates both points of view. I know that the Danish Council Presidency has a particular interest in this issue.
The European Union is also on the right track in other areas, for example in the Barcelona process. We are proud that we are able to say that we spend three times as much of our budget on preventive action in the area of external policy than does the United States of America. We should also have something to say about the positive elements. But - and this is the big 'but' - Europe still lacks a voice when it comes to the real issues of war and peace. The significance of what has happened over recent weeks in connection with Iraq, whether it be the uncritical tagging along behind Washington, whether it be an uncritical rejection of its demands for electoral reasons, is that there is no common European position. Yet it is only together that we can exert the pressure that is needed to keep the dictator's hands away from weapons of mass destruction, and, on the other hand, to be able to enforce a process of consultation with the United States of America, one that will give consideration not only to the risks of a military intervention but also to all the options for a peaceful solution to the problem of how to eliminate the weapons of mass destruction that Saddam Hussein has in his possession, and does so in tandem with the United Nations.
In neither of these directions have we demonstrated our capacity to give our citizens security, and we have known since 11 September that security is no longer clearly bounded by certain frontiers, but that it is also possible for a mere handful of terrorists to be operating with dangerous weapons in the midst of our own countries and to be capable of killing people in their thousands.
This has to do with the fact that most people in our Member States have not yet grasped that the small size and weakness of our Member States means that national interests can only be safeguarded if we pool our capacities. What is needed is for us to really grasp that and also get it through to our citizens - or rather, it is the citizens that will get it across to the governments, as 70% of the public in the European Union favour a European Security and Defence Policy! Only in the foreign ministries of our countries is that not yet understood!
It also ties in with military capabilities. That the 60 000-strong rapid reaction force will be set up on paper by next year, is something of which I am certain, but will it be at all effective, being blind and lame for lack of any logistics capability or satellite facilities? Is it truly operational and capable of making a contribution to a secure peace? Are we in a position to devise an arms policy that will make us independent and give us the technological capabilities that are also of great importance for competitiveness in non-military spheres? Mr Titley's report will go into this in greater depth. Have we sorted out the problems we had with Operation Amber Fox and Macedonia? Do we have rules to prevent the European Union and Turkey from being at loggerheads? All this shows that national posturing and egoism have prevented us from making really decisive progress in matters of war and peace.
I do believe that much of the good that was said in the aftermath of 11 September is now forgotten and was locked away in governments' desk drawers not long after it saw the light of day. Let us take, for example, the issue of external and internal security. Let us just retrieve the great speeches our Heads of State or Government delivered after 11 September, and let us see how much was put into practice. If we do, we will see this for the low point that it is. I believe that our projects will only succeed insofar as we fashion a vessel in which a common European will can develop in the area of foreign, security and defence policy. That is what makes the Convention so very important. We have to bring about a reform of the institutions, one in which Europe speaks with one voice, with a voice, moreover, that is subject to Parliamentary control, and whose Budget is subject to Parliamentary control, in other words, with a voice originating from the Commission, although any such external affairs commissioner should of course be legitimised by having a special link with the Council.
The creation of dual structures, which is currently being talked up so much, has, however, nothing to do with the people involved at the top, who do outstanding work. It costs money, and 80% of its energy is expended on infighting instead of being used to develop European positions in external affairs. That is only human nature, but I do think it is something we should overcome. We are shortly to have twenty-five Member States, and then that really will not work any more! What this shows is that, when it comes to these issues, the European Union must at last come to realise where its interests lie. I believe that the public have moved on from what we are doing politically, and so we in this Parliament should pursue this campaign rigorously. It is the governments of the Member States that are enfeebling Europe, while we should be restoring her strength!
(Applause from the right)
Mr President, I should like to begin by thanking Commissioner Patten for his kind words earlier on. When we are discussing the Code of Conduct, I think we have to set it in a very clear context. We should begin by recognising that the Code of Conduct is the most comprehensive international arms export control regime in existence. Nowhere else is there such a sharing of information about arms transfers. We must also recognise just how far we have come. We were told at one time that a Code of Conduct was not possible. Then, that if we had it, it would be no more than a statement of intention. Then, that any annual report would not be published. And then that the Parliament would never be consulted on such an annual report. All these things have come to pass, and we see that the Code, in operation, has developed its own in-built dynamics. So, it is actually taking Member States further than they initially wanted to go when they started off rather suspiciously with a Code of Conduct. We should recognise that and set all our criticisms in that context.
The application of the Code is leading Member States towards greater dialogue, mutual understanding and greater convergence. What is fascinating for me is that the annual reports show that we are making progress on the very issues which the European Parliament has raised. We have often called for action to be taken on arms brokering, and we believe that it has been a fundamental weakness of the Code of Conduct that it has not addressed this issue. Therefore, we are very pleased that the third Annual Report states that guidelines for controlling arms brokers have been agreed in Council, that Member States should be looking to register arms brokers, and that these legal controls should be supported by penalties. We welcome that. However, the report does not say when this is all going to happen. We need a timetable for progress, so that all Member States take action in relation to arms brokers.
We have called for greater transparency, both at national and European level, we recognise that some of the problem of lack of transparency is created by different Member States collecting information in different ways. We welcome, therefore, the improvements in the third Annual Report, but we are still having problems in relation to data collection and reporting. We look to the Danish Presidency, given its Nordic enthusiasm for transparency, to make progress in this area, during its time in office.
At a national level, we welcome the fact that the third Annual Report has set out a matrix, seeking to note where information converges and where it does not. We would hope that that information is not used to reduce the information to the lowest common denominator; we should be working on best practice in this field. Under the Code of Conduct, Member States who grant a licence for an essentially identical transaction previously denied by another Member State should consult that Member State. We have never been clear about what 'identical transaction' means, so we welcome the third Annual Report's statement that 'there will be a broad interpretation of that phrase' - but we are still not clear what it means. Until we are clear what it means, there will be considerable uncertainty about the 'no undercutting' clause. I think we should be asking whether these transactions have an identical consequence. If that is the case, then they are an identical transaction; and we would be intrigued to know if consultation did in fact take place on the recent saga over Belgian exports to Nepal.
We have asked in any case that these discussions should not be bilateral but multilateral. Therefore, we welcome indications that there will be multilateral discussions in cases where there is no agreement about whether a licence should be given. We would hope that will be expanded, although we recognise the difficulties it presents. We have also asked for greater efforts to be made on end-user certification, so we welcome the fact that the COARM working party is working towards this. We would like to see a Europe-wide database established in order to assist smaller countries, who find end-user certification and follow-up particularly onerous.
We have also asked for action to be taken on licensed production abroad; and here again we welcome the fact that there is progress on this in the third Annual Report. What we would like to see, however, is clarification on the terms of the Code of Conduct with regard to the export of arms into areas of instability. To what extent - particularly given areas of obvious instability, such as India and Pakistan over Kashmir, or the situation in the Middle East - are Member States interpreting that?
Finally, I would say that the third Annual Report is a huge step forward, but on closer inspection, much of it is about words and intentions rather than actions. My conclusion is this: we have come a long way, a lot has been done, but a lot more still needs to be done.
Mr President, ladies and gentlemen, it was possible, at the Helsinki Summit, to get the impression that we really were on the way to having a common European defence policy. The Heads of State or Government of the time set themselves ambitious objectives, and the early months made it possible to assume that these objectives would be achieved relatively speedily and within the time limits envisaged.
Looking at matters today, when the deadline is fast approaching, we can see that we are far from achieving these objectives. The current proposal that NATO should deploy and build up a crisis intervention force makes it clear that our American friends have also lost confidence that we Europeans can actually reach the decisions that are required. This should prompt us to make new attempts along these lines, as this European crisis intervention force is, as I see it, an essential step towards securing peace around the European Union.
Turning now to the Code of Conduct on Arms Exports, I would like to thank Mr Titley for his excellent report. We have common rules on arms exports, we have a common code and a code of conduct, but these rules are interpreted in different ways. We have just seen an export to one Member State prohibited, whilst the same goods were then allowed to be exported to another. This must not be allowed to happen in future; whilst we need common rules, the way in which they are applied must also be common to all. It will probably turn out that any code of conduct will be insufficient, and these rules will also have to be put on a legal footing.
When talking about arms exports, we are on the way to a common market in the defence field as well. That is why I consider it important, if we are talking about shipping armaments within the European Union and the export rules unfortunately cease to be applied, for these shipments to be made easier. All 15 EU countries, after all, form a community of values composed of democratic states, and this leads me to believe that such a thing is possible, as are substantial savings, estimated by experts at EUR 240 billion per annum.
I would like to conclude by pointing out how important democratic control is in this area. I would therefore like there to be even greater attention paid to this debate. If not only foreign policy, but also defence policy, are under discussion, then the matter at issue is war and peace, about which democratically elected parliaments alone can decide. At present, this burden rests primarily on the shoulders of our counterparts in the national parliaments, but, the more this European policy develops, the more this Parliament will also have to take upon itself this crucial task.
Mr President-in-Office of the Council, to be frank, I believe Mr Sharon only wants military, not political options. He has once again used disproportionate force.
It is true that the Palestinian suicide attacks are despicable - we all know that - but what did Mr Sharon do during the periods in which there were no attacks? Let us remember his requirement in June 2001 that seven days should pass without violence before he would make any political concessions. In December 2001, there were three weeks of peace; in 2002, six weeks. Did Mr Sharon make the slightest political gesture? No, but during those six weeks of peace the Tsahal killed dozens of Palestinians. I ask the Council, here and now, is this not a bad sign?
Mr Sharon carried out military attacks at key moments with the intention of invalidating periods in which there were no suicide attacks. The last time, when all the Palestinian groups, under pressure from Mr Arafat, were considering the possibility of putting an end to suicide attacks against civilians in Israel, Mr Sharon's political response was to bomb an entire building in the Gaza strip, killing dozens of people, including eleven children.
Mr Sharon - let us be clear about this - has never made, nor will he ever make, any political concessions, except those imposed upon him, because he is not interested in peace. Mr Sharon is interested in pacification, humiliation, the capitulation of the Palestinians, but not in a genuine, fair peace.
The situation, Mr President, is extremely serious with regard to Mr Arafat's physical safety, the Palestine identity, which has been crushed by Israel - and more specifically by Mr Sharon - and the area, because Mr Sharon will continue on the warpath until there is an invasion of Iraq, unilaterally decided on by the United States, at which point Mr Sharon will take advantage of the situation to definitively destroy any remaining fragment of the Oslo process, of the 'peace of the brave'.
Will the EU continue to limit itself to expressing its deep concern over what is going on?
(Applause from the left)
Mr President, the Brok Report discusses the progress made within the Common Foreign and Security Policy. There has certainly been progress, but there remains much to be done, exactly as the rapporteur states. Foreign policy is one of the most important areas in which we really need strong European cooperation. Only through consistent action and a unanimous voice can the EU play a role in the international arena.
For us Liberals, it is important that foreign policy be based on a clear strategy, characterised by the defence of democracy and human rights, respect for international conventions, free trade, conflict management and cooperation with other nations and organisations. We must be clear in our demands and values. If the famous human rights clause is to have any credibility, it is important to find tools that enable it to be applied. If we do not activate the human rights clause, despite the dreadful attacks made against human rights in the countries we are in partnership with, the clause will only arouse derision.
For us Liberals, scrutiny of foreign policy is also important. Elected representatives and the public must be able as far as possible to follow and control what happens. Of course there are exceptions, but my group is not completely happy with the agreement that has been reached with regard to access to foreign documents.
There are many good things to say about Mr Brok's report. My group also fully supports Mr Titley's report.
Allow me to say in conclusion that we certainly disagree with the US administration on many points, and we have often criticised it in this Chamber. The anti-Americanism that sometimes emanates from here does, however, ring somewhat hollow when it is used solely as an excuse for concealing our own failure to produce a clear, common policy on matters such as Iraq and the Middle East issue.
I have been talking to some of the Members, and they said: 'We do not agree with Bush but, if we had to choose between Saddam Hussein and George Bush, we would choose George Bush'. I, however, believe that there is a middle way between killing and dying, which we must take. I am not making a philosophical statement: this must be our political strategy, a strategy of living. However, in reality, George Bush's decision to use war as a deterrent takes us back to the Pax Romana: they called it peace and turned it into a desert. After 1945, we Europeans said 'No more war, ever'. This is the strategy we must pursue, a strategy of dignity, for our dignity is also diminished by dishonesty such as that we are currently displaying. Of course, Saddam Hussein must be made to change, but his people must change too. We must promote democracy in Iraq, we must ensure that the UN resolutions are complied with, but we also have to ensure compliance with the UN resolutions by Israel as well as by Saddam Hussein, and Israel has failed to comply with hundreds of declarations and resolutions.
Commissioner Patten asked when death and suffering for Palestinians and Israelis will come to an end. Yes, when will it end? I believe it will not end until we stop producing statements like those made by the President-in-Office of the Council today. As long as we continue along this path, Palestinians and Israelis will endure death and suffering for, as everyone is aware, Ariel Sharon's policy is a criminal policy which is destroying both his own and the Palestinian people. Yet it is not just the violence and cruelty which concern me, it is the political decision to colonise a country. Indeed, in recent days, while all our eyes have been fixed on the siege of the Muqata, Ariel Sharon has been appropriating land at Rafah and, at Kalandria, the airport has been reopened as an Israeli airport. What we are witnessing here is a colonial war.
It is my genuine belief that, in the interests of peace, it is essential that we follow the example of the Israelis and Palestinians who are stating clearly that it is military occupation that is responsible for the situation. On no account can we continue as we have been doing.
I am truly appalled and saddened, for we are all, myself included, responsible for what is happening in the Middle East and for the continuing deaths in the region.
(Applause from the left)
Mr President, the time allocated to us does not allow us to congratulate our rapporteurs, Mr Brok and Mr Titley, and to comment on what we are all agreed. I will have to keep a check on myself, although I should like to say that many of the cries from the heart pull on my heart strings. Although we are all agreed on peace, we sometimes question the methods and we sometimes doubt the ways in which peace is reached, and, above all, we do not want to accept the consequences. After all, we do not have a Common Foreign and Security Policy, and we need this in the first pillar with input from Parliament.
I should also like to comment on Mr Titley's excellent report concerning the arms trade. In his explanatory statement, Mr Titley identified the bottlenecks that are still troubling us at the moment.
I should, above all, like to focus on the bottleneck caused by failure to implement various regulations, the first one being the Code of Conduct. Although it is in place, it is not enforceable, not at European level or in our countries. Various countries are yet to incorporate this Code of Conduct in their own legislation and add the necessary penal provisions. I should particularly like to point out that even a country such as Belgium, which incorporates this Code of Conduct in a law - and this law is being praised here - violates this law on a daily basis. Belgium supplies weapons to countries such as Nepal, while Germany, for example, had refused to do so. This is in contravention of the Code of Conduct. I should like to point out that Belgium supplies weapons to Pakistan, India, and a raft of these so-called sensitive countries. And this brings us to the point which Mr Titley flagged. The sensitive countries are the most delicate ones, but they are also the best customers ...
(The President cut the speaker off)
Mr President, since the last debate on the situation in the Middle East, which took place in this House in May, the political horizon has become more than disheartening. Less than an hour's flight away from my native Sicily, the tragedy of two peoples with which we share friendship, history, culture and trade is continuing along its inexorable course. President Arafat is still enclosed in his headquarters, which have been reduced to a miserable cement hut, deprived of freedom of movement. Islamic terrorists continue to stain the cities of Israel with blood, striking at the civilian people without discrimination.
We all agree in Europe on the need to create two free, sovereign states, and we all agree that this is the only way to restore peace in the Holy Land. How much credibility can Europe claim, though? My countrymen ask me: 'How much credibility can you expect to have, as Members of the European Parliament, how can you expect us to become genuine supporters of Europe if Europe continues to sit still, defenceless, in the face of genocide which is taking place only a few miles away from us? How can you fail to convene a major international conference involving the European Union, the United States, Russia and the United Nations, as called for by the High Representative for CFSP, to discuss the Palestinian question and the creation of two States?'
If economic measures are not matched by political, diplomatic action, the European Union will not succeed in freeing the two peoples from the tyranny of hatred. We must ensure that the European Union both embodies and is seen to embody genuine practical action, unity and accord.
Mr President, the Council and Commission statements on the Middle East have made a significant contribution to the road map to peace that was drawn up by the European Union and adopted by our partners, the United States, Russia and the UN.
We think that the progress made thus far to bring about the coexistence of two States should have aroused greater interest, but we fear that this plan will not be applied any better than previous ones, because it lacks a specific point of departure. In order to get the process off the ground, so that the Israeli army withdraws from the occupied territories, we also need the suicide attacks, which bring the whole process to a standstill, to stop once and for all. Not only do the attacks continue, but the Palestinian Authority also fails to condemn the terrorists convincingly, although they are not obviously protected.
We therefore call for a policy based on good sense, whose starting point is a - genuine - end to the half-measures currently taken against terrorists. We call for an outright condemnation of Hamas and the Islamic Jihad, and for appropriate measures. And we also call for the Palestinian Authority to be reformed and to accept more responsibility, failing which, Mr President, it will be impossible for the essential dialogue to be resumed.
Mr President, representatives of the Council, Commissioner, ladies and gentlemen, I would like to join previous speakers in expressing my concern over the physical and moral siege that the leader of the Palestinian Authority, Yasser Arafat, is currently experiencing. It is clear that this policy does not contribute either to reducing terrorist activity - but rather, on the contrary, stimulates and increases it - or to democratising the Palestinian National Authority, which had been planning legislative and presidential elections for January next year, nor does it contribute to finding safety valves to put an end to the damaging situation that this region is currently experiencing.
Mr President, I believe we must ask the President-in-Office of the Council to request, clearly and convincingly, a resolution to this situation. This resolution must necessarily involve the lifting of the siege of the President of the Palestinian National Authority and compliance with the United Nations resolutions. The European Union, Mr President, must demand, clearly and convincingly, that the United Nations resolutions be complied with.
Mr President, a truce allowing the Palestinian National Authority to control terrorist activity is also essential. It is ludicrous to say that the President of the Palestinian National Authority should control Palestinian terrorist activity when at the moment he is fighting just to survive.
I also consider it absolutely essential to establish a series of measures aimed at ending Israeli military oppression, which is causing countless casualties, most of whom are civilians.
It is clear, Mr President, that only on the basis of these premises will the initiatives of the Quartet, a peace conference for the region and the European Union's desire for peace, understanding, concord and reconciliation prevail in the region.
Mr President, in no way do I wish to contradict the excellent reports by Mr Brok and Mr Titley which I support, in the same way as I support the comments that they have made. These reports quite rightly emphasise the progress made since last year in the area of the CFSP and in that of the ESDP. We have made progress, for example, by establishing the ESDP bodies, in the fight against terrorism and conflict prevention. I am thinking of the Balkans and of how specific crises have been managed.
Alongside this progress, however, it must be noted that things have not been going too well just lately. Europe's voice often cannot be heard. Several speakers have told you this, Mr President-in-Office of the Council. Here are some examples: the European Union played no part in the military action in Afghanistan, although the Member States participated. In civilian matters, the Union once again provided substantial humanitarian and material aid, but its political role remained very low-key. In Iraq, in response to US intentions, the Union did, to its credit, reiterate the role that the United Nations should play. But what can the High Representative do, when confronted with the conflicting positions of the members of the Council of Ministers?
Mr President-in-Office of the Council, what are you, personally, doing today, on behalf of the European Union? You have proposed absolutely nothing! And what has our wonderful Mediterranean policy achieved, not only in the Middle East, but in Maghreb and the Mashreq countries? The European Parliament is not the place where we will answer the question 'what can be done?'
To sum up, I would simply like to make one comment: the CFSP and the ESDP are intergovernmental policies. Once again, this method is showing its limitations. If our governments continue to disagree or choose silence or inaction, if, therefore, the Union has no genuine foreign policy or any genuine security policy, then we must change method and perhaps use the Community method instead. The answer lies primarily in the hands of the ministers. But as you said, Commissioner, nothing is a substitute for political will.
I should, above all, like to congratulate Mr Titley, because just as the 1998 EU code was an important step towards more coherent and transparent European policy, so do the successive Titley Reports form a constructive and important contribution of this Parliament to reach a binding European code of conduct. The need for this code became apparent recently in my country, Belgium, where a minister resigned over an arms delivery to Nepal. Incidentally, I should like to note my regret at the fact that a number of Green MEPs have seized on this report for internal political purposes and I am surprised, Mr Staes, at their tabling amendments in which they condemn a decision made by the Belgian Government, while their Green colleagues endorsed this very decision in government.
However, far more fundamental is that the Belgian Government has announced its willingness to include the provisions of the Code of Conduct in national legislation, as a result of which this code will become legally binding. I hope that other Member States will follow this example. In this way, we can prevent arms orders refused by one country from being accepted by another country. Moreover, Mr Titley is right in quoting existing Belgian law on arms trading as an example. This law indeed provides for tough sanctions on those who trade in weapons without a licence.
The problem, however, does not only lie in the country of origin. It becomes a serious issue when the arms reach their final destination. A well-known Brussels research centre announced this week that half of all weapons transactions fail to meet the legal obligation of the arrival certificate. Consequently, there is an urgent need for an effective inspection system to monitor final destinations. It is of crucial importance to know in whose hands the weapons eventually end up. Otherwise, the European Code of Conduct, no matter how well intended, is completely futile.
Mr President, I would also like to wish Mr Titley luck with his report and I would like to add my support for it and for what Mr Titley said in his presentation on further work in this area. However, I have a number of problems with Mr Brok's report. In my opinion it contains a fantastic amount of useful and important things, but the emphasis is wrong. Far too much weight has been placed on military security policy, while civil and economic security policy is left in the shadows. I consider that to be getting your priorities wrong, because in fact it is precisely this area in which the EU has a unique opportunity and some unique resources. You could say that the arena is now entirely open for us in this area. The USA is unilaterally prioritising military security policy. It is our strength to move into this field. We must use our trade agreements, our many contacts, etc. in the fight for peace, human rights and democracy. Unfortunately my own country has helped to prevent some of these opportunities, for example by not wishing to be part of renegotiating the Association Agreement with Israel. It is the Association Agreement that Israel is violating time after time. Finally, with regard to Iraq: what is the evidence that Iraq has weapons of mass destruction? I have now studied the flood of reports that have come in. I have read them in detail. The most powerful intelligence services in the world have worked towards this as their sole aim. There is not a shred of evidence. Why is that?
Mr President, I should like to speak on the Brok Report, which, as the previous speaker said, contains many valid points, but also a number of very complex issues, two of which I should like to single out.
The first point relates to paragraph 20 in Mr Brok's resolution, which states that if the EU wishes to be credible, a further effort in the defence budget of certain Member States will be needed. This represents a serious misconception and analytical error. Total expenditure of all EU countries in the area of defence and security amounts to 50% of that of the United States. The options created as a result only amount to 10%. This means that it is of vital importance for cooperation and efficiency to be improved. In other words, the EU can do a lot more with the same money. This is why my group is completely convinced that an increase in defence expenditure is unnecessary, completely unfeasible in financial terms and wholly undesirable from a political perspective.
The second point concerns the remark by Mr Yiannitsis, chairman of the Council for security, not, of course, to be confused with the Security Council. Unfortunately, you have had to repeat here what many of your predecessors have said before you, namely that no compromise has as yet been reached on the EU's use of NATO funds. This can only mean one of three things: either Greece is still being obstructive, and Turkey is outdoing it in obstructiveness, or they are both still being obstructive. I beg you, Mr Yiannitsis, spare us all a disappointment in this respect. The need for joint EU action has never been so great and, as you said yourself, support among the people has never been so great. I urge you to excel yourself for once. Show us that Greece, and this also goes for Turkey, is not a prisoner of the past. You, Greece, can do the EU a great service, but you can also do it a disservice. The choice is yours.
Mr President, on the Brok report, I remain sceptical of the need to formally institute a CFSP or an ESDP. I prefer to retain a national foreign policy and work through NATO.
Recent events over Iraq have questioned the viability of the CFSP. Nevertheless, I engage constructively with the EU reality, and I recognise the positive role Javier Solana has played, through the Quartet in the Middle East, in promoting long-term peace between Israel and Palestine. I also particularly support the role of Russia as our strategic partner. Nevertheless, I support the High Representative's role as an intergovernmental envoy and do not want these vital areas made Community-based. Furthermore, I support US aims to rid the world of the danger posed by Saddam Hussein.
I was responsible for the amendment raising the serious issue of organised crime in the Balkans. A great advantage of EU enlargement in the long run is the inclusion of a country such as, for example, Ukraine, whose aspirations to join the EU the Commission is, sadly, ignoring. Enlargement will bind these countries to the West, encourage economic prosperity and make a much more coordinated fight against crime and illegal immigration possible when organisations such as Europol have a formal mandate.
Another of my interests is India, which is clearly amongst several potential great powers that are in the midst of internal transition. With economic liberalisation, India offers a growing market for EU businesses. A multicultural secular democracy in an otherwise troubled region, it is a source of stability with a no-first-use nuclear policy. It is a bulwark against the rise of extremism, in particular regional Islamist tendencies such as those evidenced by recent attacks on Christian and western targets in Pakistan. These demonstrate an unchecked rise of religious fanaticism in that country, despite President Musharraf's rhetoric. Tragically, only yesterday 34 Hindus were killed by an Islamic terrorist bomb attack on a Hindu temple in Gujarat.
I do not share all the Brok report's objectives, but I remain an interested observer of this revolutionary change from the city state of some 2 000 years ago, to the 19th-century nation-state, and to the EU Member State that we are witnessing today.
Mr President, historians will without doubt say that Chancellor Gerhard Schröder's 'no' to war was the stimulus for a genuine European foreign policy. Mr Schröder had the courage to say clearly and directly to President Bush what the vast majority of citizens is thinking. His 'no' marks Europe's emancipation from the Pentagon's imperialist tendencies. This preventative and solitary war would have been unjust, because, without the authorisation of the United Nations Security Council, it would have caused political difficulties and severe economic setbacks in Europe, it would have alienated the Arab world, it would not have been in the interest of Israel either, as this war would have converted Israel into a fortress perpetually under siege.
The most affected, however, would have been the Palestinian people, who are today surrounded, trapped and starving in their vast open-air prison. According to the findings of the Luxembourg Committee for a Just Peace in the Middle East, this war would have exposed the Palestinians to serious dangers. The best case scenario would have been an acute increase in repression; the worst case scenario, which would fulfil Mr Sharon's ambitions, would be the wholesale movement of populations, the colonisation of the occupied territories and the straightforward annexation of these people by Israel. The preparations for repression were already so far advanced that Mr Sharon sent in the bulldozers, even in the absence of an attack on Iraq. All that the world had to do would have been to turn a blind eye.
Mr President, in a few months, the UN inspectors will tell us whether Iraq really does have military weaponry. There will still be time then, and I am speaking to you, Mr President-in-Office of the Council, to implement, in its entirety, Security Council Resolution 687(91) which emphasises that the disarmament of Iraq is part of an initiative whose goal is to establish in the Middle East a zone free from weapons of mass destruction and all missiles. The new world order, proclaimed after the Gulf War by President Bush Snr, has quickly been forgotten.
Mr President, I would like to devote my intervention to Mr Titley's very fine report. Stopping the supply of weapons and the granting of licences is well known to be among the most effective methods of preventing conflict, and this is, incidentally, true also of the Middle East. Many things are actually less surprising when one looks at the figures that show how much was supplied to the Middle East last year.
Although the bringing of conflict prevention to the fore is part of the European Union's purpose - for it is cheaper than ending military conflicts later on - people are still cheerfully exporting to conflict regions. The Belgians are supplying firearms to Nepal, where civil war is raging, Great Britain's supply of radar screens for fighter aircraft contravenes Criterion 3 of the Code, while Sweden, France, and Great Britain are contravening its Operative Provision 4 by supplying heavy munitions to India without facing the consequences. It is precisely in this area that the Code is weak, as it is not binding and makes no provision for sanctions against those who supply weapons to conflict regions all the same.
It must not surprise us if taxpayers complain that this European Union of ours gives out, on the one hand, development aid to these countries, which, on the other, are then destroyed by their own munitions. It is for this reason that the Code of Conduct has to be applied in such a way as to really stop the supply of weapons to crisis regions. That must be our objective!
Mr President, the aim of policy regarding Iraq is not to avoid war at any price and it is not merely to see the return of weapons inspectors. It is to bring about the disarmament of Saddam Hussein's regime so that he is no longer a threat to us or indeed to his regional neighbours. We should have acted earlier. 11 September has now given us a heightened sensitivity to potential threats. If we let Saddam carry on in the way that he is, then what message does this send to others of malign intent?
My criticism of the British Government is that it has left it far too late to fight the battle for public opinion and that its effort to build a coalition of political support among the Europeans has clearly been poor. The example of Iraq exposes yet again the frailty of common security policy in the European Union and not surprisingly it confirms a widely differing outlook in interests of the Member States of the European Union.
Unlike Mr Poos, I do not see Mr Schröder as my spokesman. Some Members of this House have a reflex anti-Americanism. Instead, I had hoped that they would all be motivated by the need to enhance western security in a dangerous world. This requires strong and unassailable partnership with the United States.
The Brok report reveals a different set of motives. It is all about empowering the European Union and boosting the role of the European Commission in particular. I disagree with this. It has nothing to do with enhancing the security of our citizens. Yesterday in Warsaw NATO Foreign Ministers welcomed proposals for a NATO military response force. 20 000 troops will be used for short-term, high-intensity combat operations. This would complement other NATO reaction forces already in existence and be a real incentive for NATO allies other than just the Americans and British to provide a small number of highly-trained and well-equipped forces ready to take on urgent tasks on a global basis.
The European countries should forget the distractions of the European rapid reaction force separate from NATO and concentrate instead on improving military capabilities for alliance operations.
Mr President, a neutral onlooker recording the current crises would observe that there is tension surrounding Iraq and a second area of tension in the Middle East. He would also observe that, basically, European policy in both areas of tension is conspicuous by its absence. Does that mean we have no profile? If we look at other areas of the world, we have a very high profile. However, they all have one thing in common. Where we have intervened in crises, we have not intervened either to create a crisis or to resolve it, we have intervened merely in order to manage it.
Yet, in the Middle East, the only time when progress was made, in the agreement between Arafat and assassinated Prime Minister Rabin, the European Union was involved. So what does that prove? That the third pillar of the European Union needs more work to build it up. It needs a stratagem defined in terms of a number of general principles on which we all agree.
What are these general principles? First, respect for the European political culture. Secondly, respect for international law. Thirdly, a balance in relations between the centres of power on the world map. Fourthly, a perception of the fact that a common defence and security policy requires certain minimum policies in other sectors. For example, I should like to ask the Commissioner, what happens next with Galileo? What happens next with the European Union's famous common aircraft carrier, despite the fact that it is nothing to do with the European Union? Having said which, I think that important progress has been made but that more needs to be done, because a Common Foreign and Security Policy forms an integral part of economic development and peace and every other kind of development. I think that the Brok Report provides a fairly relaxed framework for a military perception and we shall slowly have to set it on a firmer basis, with a clear direction and with the objective of international peace, security and cooperation.
Mr President, ladies and gentlemen, first of all, I am disappointed about the fact that the new Liberal, Mr Johan Van Hecke, is still getting up to his Christian-Democratic tricks. Following his pacific speech, I would ask him, during the vote, to be guided by his conscience rather than by the Flemish Liberal Democrat party whip. I fully endorse Mr Titley's remark about the absolute need for multilateral discussion once one Member State has refused a licence. In this respect, I would recommend approval of Amendments Nos 1 and 7, which make undercutting more difficult. It is said, with good reason, that the code of conduct must become absolutely binding. This is the gist of our Amendments Nos 2 and 8. Further to the Nepal crisis, the Belgian Government will at long last include the code of conduct in national legislation. Could I invite the other fourteen governments finally to follow this Belgian example?
Mr President, it used to be said that war is too serious a business to be left to generals. I fear that today defence is too serious a business to be left to politicians. It is my fear that in an understandable but misguided wish for the European Union to have its own defence capability, politicians are forging ahead with plans that are at best wishful thinking, and at worst dangerous. If the plan is to mirror the position of the EMU in relationship to the EU, then I foresee that the ESDP is going to inhibit NATO from functioning efficiently and properly.
I have read Mr Brok's report, and while there is much in it - especially in the original draft - that I find interesting, I fear its proposals will create more problems than they solve. Let us be honest, Europe's armed forces have a woefully depleted capability. Europe's national governments have no coherence or agreement when it comes to military operations. None of the experience and sophistication that has been so painstakingly and carefully developed by NATO on both the political and operational fronts is apparent in any of these proposals. Without an increase in defence spending that would be unacceptable to our electors, Europe's armed forces cannot mount and maintain any major operation outside the immediate area.
Nobody can deny that NATO's record is what we should be seeking to protect, not to undermine. It is time that Prime Minister Blair stopped dallying with other concepts. He should make it clear that Britain and the other European states that are NATO members have a future only within NATO. Defence policy is literally a matter of life and death: the death not of politicians, but of soldiers, sailors and airmen. They cannot be put at risk for the sake for closer European political integration.
Ladies and gentlemen, the Bureau informs us that it is adopting measures to stop the noise caused by the automatic start-up of a security system that cannot be switched off for a while. For the moment, then, we shall have to work in these poor conditions.
Mr President, Mr President-in-Office of the Council, Commissioner, rapporteurs, where its security and defence policy is concerned, Europe is definitely at a crossroads: either we allow ourselves to be forced, mainly by a few hardliners in the current US Government, into a course of action that would above all further deepen the crisis in the Middle East, or Europe has the courage and strength to break this vicious circle.
We can, indeed we must, have grave doubts about whether the regime in Iraq, which is certainly abhorrent, should be eliminated by external military means. But both moral insight and political common sense mitigate strongly against intervening in Iraq for as long as Israel is not prepared to implement the United Nations resolutions and for as long as Israel is not prepared to allow the Palestinians to elect their political leadership freely and without external pressure.
Recent events show particularly clearly that the current government - and it is not the country of Israel as such - is unwilling to do its bit to break the spiral of violence and stabilise the region. How much more reasonable and successful it would be surely to let our colleagues in the Palestinian Legislative Council get on with their legitimate political work. It seems that the Sharon Government actually does not want democratic decision-making structures and free elections in Palestine at all. The natural right of any government to defend itself against terrorism is often only used as a pretext.
The Middle East is a region whose security affects our security in Europe. That is why Europe must defend itself against private terrorism, against unreasonable State military measures and unilateral, external interventions not backed by UN resolutions. Only in this way can the right to sovereignty and internal self-determination be realised. Following the general recognition of Israel, including by the Arab States, it is now time - decades after the founding of the State of Israel - for the second half of the UN resolution concerned to be implemented too, namely the creation of a Palestinian State.
The best and most successful way of putting an end to terrorism - and this, Mr President-in-Office, should be stated loud and clear - is to recognise those natural rights that are the prerogative of every people and every nation, including the Palestinians.
Mr President, I should like to thank Parliament for this debate. It has been interesting to listen to the many speeches and points of view. Weighing up the speeches as a whole, it is quite clear that we must see more progress in the CFSP and that we must have more in the way of a common foreign policy. I am pleased that those are also the conclusions drawn in Parliament's report and in Mr Brok's speech. I should like, however, to make the point that, in view of the fact that there are 15 countries for which foreign policy is of prime concern, we have really done rather well actually to have a common foreign policy in so many cases. The common foreign policy is in actual fact the rule rather than the exception. It will succeed only if we listen to each other and bring about a consensus, but that is something we are all united in aiming for. It is true that different foreign policy positions are expressed but, when we reach the point of taking the final decision on the common foreign policy, it is usual for us to do so jointly. That applies in the cases both of the Middle East and of Iraq. There is in fact consensus in these areas in spite of what is often a variety of public statements of our positions.
Parliament is nonetheless clearly right about our having most influence when we stand together. If, moreover, divisions are created in the EU, there is also a loss of influence. Parliament is right about this.
It should nonetheless be emphasised that the EU has in actual fact become one of the leading actors in the efforts to bring about peace in the Middle East. I have the impression that it has to some extent escaped Parliament's attention that it is the European peace plan that is being worked on at the moment. We have not in fact had such a plan before. We have had French and German peace plans, together with American and Arabic ones, but we have not had a European plan. Moreover, the European peace plan also led, of course, to working parties and task forces being set up in July, and these have in actual fact progressively advanced the process of reform in the Middle East. There has been money that, in spite of everything, has been restored to Palestine. There have been workers who, in spite of everything, have been given permission to leave Palestine and work in Israel. I acknowledge that my introductory speech was probably too optimistic, and I am sorry about that. I also said in my speech, however, that the optimism I had felt had been shattered by the events of last week. I regret moreover that I did not, then, express myself sufficiently clearly regarding the pessimism that is again on the point of getting the upper hand in the Middle East.
We can therefore choose to be pessimists and not do anything at all. It is the easiest thing in the world to be a pessimist. That way, you always turn out to be right. We are obliged to work in a spirit of optimism. Otherwise, we could not stand to go on working. That is why we have devised the peace plan that was adopted by the Quartet and, as I mentioned the other day, is now also the Security Council's plan. Has the European Parliament experienced anything similar before in the Middle East? I really do not think so. Moreover, it has been brought about by virtue of constructive cooperation with Russia, the UN and the United States, whereby we do not seek sources of conflict but try to find the solidarity that will carry us through. As Parliament quite rightly says on this subject - and this is something with which I agree, as does the whole of Europe and, indeed, the whole world - solidarity of this kind would consist in two states existing peacefully side by side, and it is a source of some astonishment that so much blood has to be shed in the region in order to achieve what we all know will be the final outcome. It cannot end in any other way. That is why we constantly make powerful appeals to both parties. We call upon the terrorists to cease their acts of terror and upon the Israeli army to halt its excessive use of force. That is the message we constantly convey. It is, moreover, the same message that Kofi Annan delivered to the UN General Assembly the other day, when he said that the peace process must be driven by hope and by deeds: deeds on the part of the Palestinians, aimed at genuinely halting the terrorism, and hope in the form of Israel's really making it clear that the outcome will be a Palestinian state. Otherwise, the terrorism will not successfully be brought to an end.
European policy, or the Council of Minister's policy, is therefore quite clear and corresponds, then, to what is also global policy. I agree completely with Mr Cohn-Bendit that we must not forget the Palestinians' responsibility for combating terrorism and, as some MEPs have mentioned, we are putting pressure on both parties. I talked for an hour the other evening with Mr Sharon about the pointlessness of maintaining the present siege. He will not achieve his objectives in that way. This has been said quite clearly. Mr Arafat has also been told that he needs to guarantee that no terrorists enter Israel.
The main topic's having after all been the Middle East, I want finally to say that the European position has also carried the day with regard to Iraq. The European common position is that we should comply with the Security Council. The European position is that the Security Council should be supported. That also means, then - and this is the common position we adopted in Elsinore - that we must listen to the Security Council and be willing to accommodate its requirements of us. There is no split in the European position as adopted by the Foreign Ministers. It is about complying with the Security Council. It is also a position that has paid off, because the United States has of course also agreed to comply with, and consult, the Security Council.
Finally, I want to thank Mr Titley for his report on the Code of Conduct on Arms Exports. I endorse Mr Titley's concluding words to the effect that a lot has been done and that more needs to be done. With regard to the transparency that Mr Titley was kind enough to expect from the Danish Presidency, I should like to say that we shall be very pleased to accommodate that wish. The fourth annual report under the Danish Presidency will increase transparency by providing more statistical data and will add a compendium of adopted practices to show how the code is being implemented by the Member States.
The report will also contain new agreements on transit, final user certificates and the production of military equipment under licence in third countries. That is how the Member States are obliged to regulate the arms trade. Several Member States have introduced the legislation, and others are preparing such legislation. On the basis of Mr Titley's report and the backing it has received from Parliament, I am able to say that Parliament's support for the Danish Presidency's efforts is very welcome and very valuable. Thank you.
Mr President, I too should like to thank you for the debate and the comments made, especially on the Common Foreign and Security Policy, from which numerous direct and indirect conclusions have emerged.
I shall confine myself to two comments: first, on the question raised by Mr von Wogau, who highlighted an interesting shortcoming in Europe's defence and security policy, to do with the absence of a single market. We do in fact agree that this is an area in which cooperation, be it on the production side or be it on the research and development side, as well as more general cooperation between countries can bring in significant results. It is a shortcoming, as Mr Brok also notes in his report, which makes some very interesting points as regards security and defence, with which, as I said, we agree. We believe that Europe, which has made such a tremendous effort and has achieved results in research and development in the non-military sector of the economy, could extend this effort to the area of defence if it wishes to acquire greater autonomy, independence and development potential and derive economic benefit from it.
My second comment has to do with the question raised by Mr Lagendijk. As the Presidency, I have outlined the efforts being made to resolve the problem. I should like to point out that the solution we need to aim for is a European foreign and security policy which is open to any third countries wishing to share this new experience with the European Union. However, we also need to safeguard certain principles: the principle of independence of the Union's decision-making system and the integrity of its institutions. These are principles which Parliament itself has called for and they are included in the Treaties, which is why we are working to make a success of them. I am positive that, with the systematic efforts being made and with the real spirit which can be demonstrated on all sides, we shall be able - I hope soon - to reach a result.
Mr President, there are just a couple of points I would like to make. They are both points, certainly the first, on which I hope to say rather more over the coming months.
The first point is that grumbling about the United States of America is not the same as having European foreign policy.
Equally, assuming that any European initiative is wrong and that any scintilla of disagreement with the United States is somehow high treason does not strike me as being a very good basis for the protection of the national interests of any Member State of the European Union.
I am always surprised that some of the most fierce protectors and protestors about national sovereignty seem to suppress that point of view as soon as Richard Pearl raises his voice.
So in the distinguished and ever noble presence of my honourable friend and publisher, ever noble despite the constitutional machinations of New Labour, I commend, as ever, the middle way. But if we are to take the middle way of European multilateralism providing more weight on our end of the transatlantic rope, being able to act as a counterpart and occasionally as a counterweight, then we have as European politicians to face up to the political and financial consequences of that. I hope that we will increasingly be prepared to do so.
There is a second point I should make in response to the honourable Member, Mr Barón Crespo. He asked for a report on destroyed EU financial projects. He will recall that we tried to provide the figures for Commission projects a few months ago. At present, we are trying to get information from Member States on all of their projects. It is not made easy by the situation on the ground. As soon as we have that information in as accurate a form as possible, we will of course share it with the honourable Member and the whole House. It is an important point and it should be possible to arrive at a figure.
However, the point that is most worrying is the shattered aspirations of the Palestinian territories and, it has to be said, the shattered aspirations of Israel as well. The sooner we have peace, the sooner we can restore a decent standard of living and quality of life for all the people who live in that region.
Once again, we are witnessing an attack by the Israeli army in Palestine. In Europe, we are stepping up the fight against terrorism, yet we are silent in the face of State terrorism which, on a daily basis, kills innocent people who are resisting colonisation and occupation.
Explain to me why we are refusing to make sanctions against Israel the glue that binds association agreements. Why do we keep quiet as Mr Sharon violates human rights, while condemning those elsewhere who flout democratic freedoms? Why do we keep quiet when colonists are occupying a State and their government is ignoring United Nations resolutions? Why should international conventions apply to everyone except Israel, which is carrying out illegal arrests and torture? Why do we send intervention forces to combat ethnic cleansing for certain peoples and do nothing to protect the Palestinian people?
We call for justice for some while practising impunity for others. Why do you not act now, before it is too late? This extermination is taking place to prevent people from demanding a fair peace, the right to their own country in which they can live in dignity? After this latest genocide, you will say 'never again'. Stop this massacre! You have the power to do so.
The next item is the Council and Commission statements on the International Criminal Court following the meeting of EU Foreign Ministers in Elsinore on 29-30 August 2002.
Madam President, Commissioner, ladies and gentlemen, as may be seen from the agenda, I have been asked to issue a statement today under the heading, 'The situation concerning the International Criminal Court (ICC) following the informal meeting of EU Foreign Ministers (Elsinore, 29 and 30.8.2002)'. I am alert to the fact that the request for this report has to be seen in terms of Parliament's wish to be kept informed of the EU's deliberations following the United States' request for the Member States to enter into bilateral agreements aimed at preventing American citizens from being handed over to the Court. It is quite understandable that Members of the European Parliament should be concerned about this matter, just as they were concerned about the United States' ASPA legislation (American Service Members' Protection Act), for it is of crucial importance to us all to insist upon the integrity and effectiveness of the Court.
I should like to begin by pointing out that, since the Elsinore meeting, there have been further developments concerning the ICC, and I hope that these will have a more positive and long-term effect on the issues that are at present occupying our friends on the other side of the Atlantic. The first meeting of states participating in the ICC was held in New York from 3 to 10 September.
I am pleased to be able to report that this general meeting went well. It had been well prepared for by the Preparatory Commission (PrepCom) in New York. The present draft documents were finalised thanks to focused and significant contributions from all the delegations in the course of the ten meetings of the Preparatory Commission. We can be pleased that the same productiveness and willingness to compromise were manifested during the ICC's first general meeting, so that it was possible to adopt the present documents without anyone's being tempted to re-open the discussion concerning the compromises on which a consensus had previously been reached.
Now, the time has come to focus upon the International Criminal Court's duties in The Hague. It is now up to diplomats and politicians to give the Court the ability to complete what was begun in Rome and continued in New York. The ICC must establish itself as an effective and independent institution which can accommodate the demands now made by the international community. The Court must exercise its jurisdiction effectively and independently, in the same way that we expect our national legal systems to.
Naturally, the ICC's ability to function properly will depend upon no serious obstacles being placed in its way. That, of course, leads me on to the problem that I mentioned to begin with and that presumably also occupies Parliament a great deal, namely the issue of the United States' request for bilateral agreements on non-extradition.
As the Presidency has said on previous occasions, the European Union and the United States share the same basic values. We both profess freedom and democracy, accountability to the courts and the defence of human rights and of the principle of a society governed by the rule of law. We have therefore always thought that the United States should be among the participants in the Rome Statute. The United States could make a particularly positive contribution to the Court and to the way it operates. Since 1998, we have tried to accommodate American concerns in relation to certain provisions of the Statute but, as the summer showed, these efforts have been in vain. MEPs will be familiar with the most recent chapter of the story whereby, in a declaration of 6 May of this year, the United States decided that it did not intend to participate in the Statute that it had in fact signed under the Clinton administration. We believe that the United States' decision is wrong, and the European Union has publicly deplored the step taken by the Americans.
I shall not bore MEPs, or extend the sitting, by providing too many details, but I think it might be useful if I were to take this opportunity briefly to put into context the discussion we had in Elsinore concerning the bilateral agreements.
The United States' request for bilateral agreements was first discussed by the Council in the Political and Security Committee (PSC) on 26 July. There was agreement in the PSC on a provisional common response that the Member States could give to the United States in the course of bilateral contacts. The common response essentially consisted of telling the Americans that the EU remains committed to its obligations to support the ICC and the integrity of the Rome Statute; that the American proposal has far-reaching implications necessitating the more detailed analysis in which we also invited the candidate countries to participate; and that we would come back with an answer as soon as the analysis had been completed. The Political and Security Committee (PSC) decided to return to the matter at the beginning of September once the Council's experts on international law (COJUR) had discussed the matter on 4 September.
In the meantime, it was decided that it would be useful to have a short discussion of the matter at the meeting in Elsinore at the end of August. There, we agreed that the EU should not accept anything that might undermine the International Criminal Court. We also agreed that the EU should not increase the difficulties in relation to the United States. Rather, we should look at possible ways of accommodating the United States. We confirmed that the legal experts should examine the matter with a view to arriving at a common assessment which might lead to agreement as to a common and constructive approach on the part of the EU at the Council meeting on 30 September.
We find ourselves at the end of the period of reflection. At their meeting in New York, the United States and the EU agreed to look into whether we could arrive at a common position. This also meant that the United States was willing to move for, otherwise, there would have been no basis for further analytical work. Some outlines of a common approach are now beginning to emerge, therefore. In EU circles, there is agreement that any solution must take account of relevant agreements already entered into with the United States and must be based upon, and reflect, three fundamental principles if the integrity of the Rome Statute is to be preserved.
Clearly, the present American proposal is irreconcilable with obligations in relation to the International Criminal Court. On the other hand, it is no solution, either, simply to reject the proposal outright for that reason. On the contrary, we are trying, as I stated, to find a policy that can both sustain respect for the Court and ensure that we can come to an arrangement with the United States too.
These principles underlie the issue of preventing the most serious international crimes from going unpunished, the issue of reciprocity and the issue of the categories of person to whom the arrangements are to apply.
If a solution is to be found to the issue of exemption from punishment, raised by the American proposal, it will have to contain a suitable provision ruling out exemption from punishment for those who have committed crimes covered by the jurisdiction of the Court. That is to say, there must be no exemption from punishment for those who have committed crimes covered by the jurisdiction of the Court.
With regard to the issue of reciprocity, this is not something we want to see. It is unacceptable to arrive at a result that rules out the extradition of citizens of states participating in the ICC.
When it comes to the categories of person to whom the arrangements would be applicable, the United States wants to see a rule that would exclude everyone, and therefore all Americans, from extradition to the ICC. There is agreement in the EU that a solution will only be able to cover specified categories of person from countries not participating in the ICC. The issue of specifying in more detail those to whom the arrangements will apply will continue to be discussed up until 30 September.
I should like to emphasise that our analysis and deliberations have by no means been concluded. Rather, they are continuing. As recently as yesterday, the Presidency's legal experts held a meeting with American interlocutors in order to exchange views and information. We shall now work hard to achieve a solution that can, if possible, accommodate the United States' concerns without in any way undermining the Court. Both through bilateral contacts and at a meeting with the United States' Secretary of State, Colin Powell, we have, as I mentioned, made it very clear how important it is to us that the spirit and letter of the Rome Statute should be respected. I also said this at the meetings I had on 3 July and again last week in New York.
In my introductory speech here today, I emphasised that the time has now come for the International Criminal Court to show that it is in a position to function as an effective and independent court. We must hope that the United States can be prevailed upon to adopt a more positive approach once the International Criminal Court has in practice had the opportunity to show that it operates in accordance with the highest standards of the rule of law and does not allow itself to be exploited for political reasons.
Madam President, I am very pleased to speak today about the European Commission's continuing support for the Rome Statute and for an effective International Criminal Court. I believe, as Parliament does, that the creation of the International Criminal Court represents a critical milestone in the evolution of international human rights law.
No longer will tyrants gain impunity for genocide, war crimes, and crimes against humanity - including widespread murder of civilians, torture and mass rape - by hiding behind the cloak of national sovereignty. No longer will the international community have to create international criminal tribunals after the fact - after the crimes that we all deplore have already been committed.
In the 21st century, potential tyrants and mass murderers will know in advance that the international community is prepared to hold them accountable for massive violations of human life and dignity. It is our belief and our hope that this awareness will help to reduce the frequency and the severity of such crimes. But when it does not, and the relevant national legal authorities are unwilling or unable to act, the international community will have in place a complementary system of criminal justice that is fair, transparent and effective.
The European Union fully supports the Court. The principles of the Rome Statute, as well as those governing the functioning of the ICC, are fully in line with the principles and objectives of the Union. The consolidation of the rule of law and respect for human rights, as well as the preservation of peace and the strengthening of international security, in conformity with the Charter of the United Nations, and as provided for in Article 11 of the EU Treaty, are of fundamental importance to us.
We have committed ourselves to the success of the ICC. We have provided funds in projects to support the broadest possible ratification and implementation of the Rome Statute and we have committed more money for that purpose.
Of course, there is still real work to be done before the ICC can function as intended. One challenge is to increase the number and broaden the geographical scope of states that have signed and ratified the Rome Statute. As of today, 139 states have signed the Statute, and 81 have ratified it. These numbers are impressive, but need to be increased. We note a particular gap among Asian States. The Commission will continue to make every effort to encourage third countries that have not yet done so to sign and/or ratify the Statute. We will also work with states that have ratified the Statute to ensure the timely adoption of national implementing legislation necessary to cooperate with the Court and to exercise national criminal jurisdiction over crimes covered by the Statute.
At the moment, of course, the most controversial issue is that of bilateral agreements under Article 98 of the Rome Statute, to which the Presidency referred. The Commission supports the decision taken by the Foreign Ministers at Helsingør to develop an EU response on Article 98 that seeks to accommodate US concerns without in any way undermining the Rome Statute.
As soon as the details of the European Union position on Article 98 are completed - I hope by the end of this month - we will work with the candidate and EEA States to maintain a united front on the ICC.
With regard to the longer term, the Commission also supports an ongoing dialogue between the European Union and the United States on the future of the International Criminal Court. An open EU-US dialogue on these matters is critical to the ultimate effectiveness of the Court. We disagree with the United States about the Court. We are sorry that all the reassurances we gave during the negotiations, and subsequently, have been ignored. We are sorry that they have declined to take 'yes' for an answer. So be it. Without any acrimony, but with steady determination, we must get on with the task of making the Court a success.
There is an obvious challenge in doing that. That is to ensure that the nomination and election of the ICC's judges and chief prosecutor are fair, transparent and fully consistent with the criteria set out in the Rome Statute. Fairness, transparency and consistency are important to ensure the legitimacy of this new institution in the eyes of the whole world. European Union Member States should ensure that their handling of this process sets a positive example. Parliaments, professional associations, and non-governmental organisations around the world can also contribute to this process by recommending potential candidates for consideration by states parties and by evaluating the qualifications of all those candidates.
I only wish to add how much the entire Commission appreciates the European Parliament's tireless advocacy on behalf of a strong and effective International Criminal Court. We look forward to continuing this positive relationship on behalf of the ICC well beyond the Court's first operational session next autumn.
Madam President, Mr Møller, Commissioner Patten, ladies and gentlemen, I should first like to make two preliminary remarks: firstly, I should like to thank my friend and colleague Arie Oostlander very much for agreeing the motion with the other groups so that tomorrow we will hopefully be able to adopt a broad common position.
Secondly, we have got into a bit of a muddle with the timetable here and my group's bureau has been meeting since 5.30 p.m. It is advisable for the group chairman to be in attendance, so I would crave your indulgence if I leave immediately after my speech, something that I have never done before.
Why did the international community set up this International Criminal Court? It was set up because the Rome Statute of the Court states that the most serious crimes of concern to the international community as a whole must not go unpunished. That is precisely our group's position. Our values are human dignity, freedom, democracy and the rule of law and no one has the right, except in self-defence, to kill another person or wound their dignity. This dignity is for everyone, for Jews, Muslims, Christians, Hindus, Buddhists, people of no religious persuasion, people from large and small countries, for all the people on this earth. No individual and no country has the right to escape punishment for crimes which concern the international community as a whole. No one, no person and no State, is above the law. That is why we want the International Criminal Court to be effective and capable of acting, and I very much welcome the clear statements made by both President Møller and Commissioner Patten. We expect all EU Member State governments and parliaments to do all they can to ensure that this International Court is able to work properly and effectively. We call in particular on the accession countries not to enter into any agreements before we have agreed on a common position within the European Union, and I hope very much that on 30 September you will succeed in drafting such a common position. I very much regret the fact that Romania, an accession country, has concluded an agreement without first awaiting the European Union's position. It has not acted in solidarity with the European Union.
In conclusion allow me to say this: despite the fact that the motion naturally contains a certain amount of criticism of the United States, this is no reason for us now to adopt an anti-American attitude. This is more an example of a case where our opinions differ, and we should discuss this without by so doing ceasing to be partners and friends of the Americans. In a partnership it is usual for differences of opinion to be expressed and in any case we Europeans should act more in unison. We have more reason to ask ourselves questions than to criticise the Americans. This means that here too European unity is actually already part of the answer.
Madam President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, the Treaty on the International Criminal Court is an indispensable instrument to assert international law. The founding of this Criminal Court is a European Union project and at the same time it symbolises our system of values. That is why this House regards the Treaty as an integral part of the Copenhagen political criteria.
The principle behind this Treaty is plain and simple. Anyone who has committed genocide or war crimes, anyone who is guilty of crimes against humanity should not go unpunished. That is why it is completely incomprehensible that the demand should be made that not all criminals should go before the court, but that some of them, regardless of the seriousness of their crime and solely on the basis of owning a particular document, should be excluded from its jurisdiction. This demand made by the Bush administration would stand in total contradiction to the aim and purpose of the International Criminal Court. It is not only absurd but also unacceptable, and for two reasons.
It is firstly unacceptable because exempting all of the nationals of a State would mean that the jurisdiction could only be selective and would therefore take the principle of the universality of justice to absurd lengths. Secondly it is unacceptable because it views all of the nationals of one particular State as potential war criminals. I oppose this generalised anti-Americanism in the strongest possible terms.
Some States - so far 12 in number - have succumbed to the huge pressure exerted on them by the United States of America and signed a bilateral agreement with the USA. I deeply regret this and think that it will have consequences for our relations with these States. In any case, tomorrow, in a joint motion tabled by four groups - and it is also exceptional, Madam President, that a joint motion should be tabled in this Parliament - the European Parliament will adopt a very clear position on this.
Madam President, the establishment of the ICC marks a huge step forward in enforcing, at a global level, the principle of the rule of law which is fundamental to all liberal democracies. While ad hoc tribunals, such as those for Rwanda and the former Yugoslavia, are doing invaluable work, there is no substitute for a permanent court with the mandate and legitimacy to prosecute criminals wherever they may hide. We need only look at Croatia's refusal to hand over General Bobetko to The Hague on the grounds that Croatia was not the aggressor, to see the problems which can arise.
In negotiations on the Rome Statute, Europe bent over backwards to achieve an outcome which would accommodate American concerns. It is therefore a matter of deep regret to Liberal Democrats in this House that a number of countries have refused to sign the Rome Statute for the ICC. These countries include Iran, Iraq, North Korea and the United States. If we follow the old adage 'you will be judged by the company you keep', what message does the USA's presence in this group of refusniks send to the world? Especially when taken in conjunction with America's disavowal of the Kyoto protocol, the UN Convention on the Rights of the Child, and the Biological Weapons Convention. It is bad enough that the USA is refusing to ratify the Rome Statute, but to try to strangle it at birth by reaching bilateral agreements with countries such as Israel and Romania in order to prevent its nationals being surrendered to the ICC is terrible.
UN Security Council Resolution 1422 also sets a dangerous precedent and should not be renewed next July. The European Union should do its utmost to avoid undermining the ICC before it has even begun its work. I therefore urge the President-in-Office of the Council to recognise the storm-clouds gathering over this issue and to pull the EU Member States together under one umbrella. In an age of instability it is understandable that the EU wishes to avoid a breakdown in transatlantic relations, but any agreement with the USA must be supported by all EU countries and be consistent with the Rome Statute. Another failure on our part to show unity would further undermine the EU's credibility in foreign affairs.
We must get our own house in order. The countries wishing to join us, including the Czech Republic, Lithuania and Malta, must understand that the values the ICC represents are fundamental to the European Union, and that speedy ratification of the Rome Statute would prevent any delay in their accession. We urge Romania not to ratify its bilateral agreement with the USA, and it is also important for the Union to act together within the ICC in terms of financial support and the appointment of judges, the prosecutor and staff. By acting together, Europe can contribute greatly to making the ICC work, and thereby reassure the USA that the Court is serious and poses no threat to their law-abiding nationals. We must work to bring the Americans on board at a later date. Neither government must forget that we are accountable to the court of world public opinion.
In conclusion, Madam President, the ICC is a symbol of the world for which we strive - a world in which human rights and international law will be upheld everywhere, and most of all, a world in which no shelter will be given to those guilty of the vilest crimes. Let us work together to enable the court to get off to a flying start when it becomes operational in January.
Madam President, I too apologise to the President-in-Office and the Commissioner, but I must leave the debates, since I must chair a meeting of my party.
Mr President, we have to face the facts regarding the USA, the ICC and the European Union. The facts are: the total rejection by Washington of the Rome Statute on the International Criminal Court; the postponement by the United Nations Security Council, under United States pressure, of any prosecution by the ICC, first until 1 July 2003, and then until 2004 or maybe 2005; and the bilateral agreement on immunity pursued by the United States with some foreign governments, among them two European governments namely Great Britain and Italy, seeking for a law to protect American forces abroad - a law that would authorise military action anywhere, even in the Netherlands, to liberate any American personnel detained by the ICC.
Do we need any other proof of the intention of the Bush administration to torpedo the ICC?
Nowadays there are American troops in 140 countries throughout the world, in more than half of these countries with permanent bases. So we are confronted with a superpower which does not allow any other law but its own, on its military forces or its civilian personnel.
As Commissioner Patten has just stated, grumbling against the United States is no substitute for a European foreign policy. I entirely agree with him. I hope he will agree with me that lamenting, whining and giving in through endless useless transatlantic dialogue on an issue of such gravity is no foreign policy either.
Madam President, ladies and gentlemen, we are in the middle of an extremely unusual debate. With good reason, with very good reason, this Chamber is expressing wide support for the International Criminal Court and widely condemns the stance of the United States, which wants to nip the International Criminal Court in the bud. This was most recently illustrated by the very harsh words in the national security plan that is being presented this week. Unfortunately, as Mr Møller already indicated, this topic is no longer being debated outside of this Chamber. The Council is working on a compromise. The question is no longer whether exceptions should be made, but how far they go for the United States.
With this, a horrible dilemma is being created for Parliament and for anyone who is kindly disposed towards the International Criminal Court, for the choices are: either no compromise, and this translates into a divided Europe and continuous opposition by the United States, or opting for damage limitation, for example, by restricting the exception to soldiers with peace missions. This would result in a united Europe, an end to US opposition and quite possibly the withdrawal of this diabolical The Hague Invasion Act. These are the true choices we are facing, whether we like them or not.
This raises the vital question - and I would at the same time make an appeal to Mr Møller, as President-in-Office of the Council - whether this compromise undermines the International Criminal Court permanently and structurally. This is where my group draws the line. And I would urge Mr Möller to draw the line there in respect of the Council's willingness to strike a compromise.
Unfortunately, conflict and injustice are signs of our times. Victims carry the effects of crimes for the rest of their lives, whereas perpetrators often go unpunished. When national legal systems fail, the International Court of Justice will hopefully be able to do its bit to restore justice. I am therefore behind the establishment of the Criminal Court and hope that its jurisdiction will be recognised by many countries.
In the pursuit of justice, however, it is just as important to pursue wisdom, fairness and common sense. Otherwise, the remedy might be worse than the disease. After all, as the Romans said in their day: summa ius, summa iniura, the greatest justice is the greatest injustice.
This is exactly where the present resolution on the Criminal Court falls short. The resolution has failed if the statute establishing the Criminal Court is included in the acquis communautaire. If this were the case, this prerequisite would even apply explicitly as an accession requirement for the candidate countries, which is unfair. At this stage, the EU cannot extend its political criteria and suddenly prescribe new requirements.
Furthermore, this resolution threatens to intensify the controversy surrounding the Criminal Court. The resolution's tone will not exactly win the Americans over to adopt the European view. It will rather antagonise them. A controversy of this kind does real harm to the Criminal Court.
The Criminal Court would rather benefit from depoliticisation. Only in a politically calm climate can the Court develop more legitimacy and, one may hope, persuade countries such as the US to gradually leave behind their objections to this Court. Temporary compromises should therefore not be ruled out. It is in this spirit that I have tabled amendments, which, I hope, will be adopted in the interest of the Criminal Court itself.
Madam President, President-in-Office of the Council, Commissioner, ladies and gentlemen, many people have described the International Criminal Court Statute as the most important international document since the United Nations Charter. We Radicals have believed this for many years, and for many years we have fought, as we are continuing to do now, to bring this Court to birth and to see it grow and gradually acquire universal jurisdiction and be recognised by as many countries as possible.
Many Members have spoken, indeed almost the entire debate has been on the issue of the United States, but I would also point out that many of the world's largest countries - China, Russia, India, Indonesia, the entire Arab world with the welcome exception of Jordan, and almost all of Asia with very few exceptions - have yet to sign on the dotted line. There is therefore a great deal of work still to do. Of course, it is right to concern ourselves with the issue of the United States, with its attempt to obtain exemption and, in particular, a sort of immunity for its citizens with a diplomatic offensive, but I want to stress here that the European Union must direct its greatest endeavours - and the action plan endorsed by the Council and the Commission's work are important in this respect - towards ensuring that the Court has that universal jurisdiction which will guarantee its authority and status and which will also, indeed, show those who are openly against it like the US administration that, maybe one day, under another administration, their country might change direction. Proof of this is the fact that, a few days ago, the former President, Bill Clinton, was publicly criticised for failing to achieve ratification of the Rome Statute when he was President.
This is important: it is important that the Council adopts a position which gives due consideration to the importance of preserving the Statute in its entirety, that, should a compromise be reached with the United States, it takes into account the question of non-reciprocity - the need for guilty citizens or, at any rate, citizens who have been accused of a crime, to be tried before the US Courts in any case - and, most importantly, that it takes into account the fact that any exception must be restricted, where appropriate, to military and civilian staff sent on mission by the United States and must not be extended, as the United States is requesting, to all US citizens indiscriminately, for this would be absolutely unacceptable and intolerable.
Madam President, the International Criminal Court is a major achievement in the improvement of the international rule of law and of respect for human rights. As such, it is a step removed from the domination of blunt power motives in politics. The European Union is itself an example of a political structure in which the idea of a Community based on the rule of law is paramount. This is why we set great store by the Court's further consolidation, so that it can attract wide public confidence. The attempt to limit the Court's scope on power political grounds is diametrically opposed to the plans we have in mind for the Court.
Needless to say, it was to be expected that some states would object to this Court. We were, however, expecting these objections from, for example, the rogue states. They, indeed, have a great deal to fear from the Court, which is also the intention. The Court will need to have a preventive effect, which is particularly useful for training military personnel and also as a warning for politicians who want to take the wrong turn. The attempts by the US practically to undermine the Court have come as a great surprise to us. Indeed, we could assume that the United States would share fundamental legal concepts with the EU. In fact, I believe that the definition of America's national self-interest mentions the promotion of democracy. This means that the US itself continues to pursue democracy, including the legislation that this entails. We underline all the more now that agreement with the Court of Justice must be part and parcel of the Community acquis. This follows on from the criteria of Copenhagen. This is why we want to take a tough stance with regard to bilateral agreements and applaud the fact that Romania has already backtracked in a sensible manner. We also hope that the Council, and where necessary the Commission, will be broaching this subject in dialogue with countries associated with us, and certainly with all candidate countries. The resolution is sufficiently clear. I should like to flag the need for some self-criticism when the EU dishes out criticism.
The United States takes on the lion's share of all peace missions. It is even the case that the European Union always needs the Americans in order to be able to take action. This means that the Americans also run the greatest risks of making huge blunders. This is less so for Europeans. Europe's criticism would therefore gain more weight if the European Union were to accept a more proportionate share of the operations under the wings of the UN, which still needs to be negotiated, in fact. What should be principal, is that only an unadulterated clarification of the Court's statute can be offered, particularly as an explanation of the fears that are probably unfounded. A so-called agreement with the US will need to remain within the not even so terribly rigid framework of this statute at all times.
Madam President, the row between Europe and the United States over the International Criminal Court constitutes a threat to the European Member States' common foreign policy. A few weeks ago, things looked set to end in complete disaster when Italy and Great Britain threatened to conclude bilateral agreements with the US, as a result of which certain countries, including the US, or groups of citizens, including American military, would be permanently excluded from prosecution by the International Criminal Court. Signing an agreement of this kind must be viewed as detrimental to the agreement of the International Criminal Court. I am referring in this respect to the sound legal advice gained by the European Commission.
Fortunately, the United Kingdom and Italy ultimately did wait for a European consultation, and we in Parliament are now able to give our opinion on this matter in advance.
The International Criminal Court's very existence is on the line, as destructive bilateral agreements undermine its raison d'être. However, the question also arises again of whether Europe is able to speak with one voice. Not only as a trading power, but also as a bearer of values and standards in this rough and unsafe world, one that protects human rights and the international rule of law as a whole. A divided Europe, in which some Member States want to take advantage of Article 98 to permanently exclude the US or US citizens from prosecution - so including Al Qaeda terrorists with an American passport - damages our ideal of a Europe that contributes to peace, stability and security worldwide.
According to the ICC Treaty, all nations, including the US, can, and must, tackle their own human rights violators themselves for the first nine months. Only when this proves unsuccessful, will the International Criminal Court become involved. It therefore depends on national efforts whether the International Criminal Court should actually intervene. This should be sufficient guarantee for the US too. Europe should therefore remain unyielding and continue to speak with one voice. This is why I would ask Member States to abandon destructive bilateral agreements with the US, and urge the Council to remain united.
Madam President, the aim of the International Criminal Court is to judge the perpetrators of the most serious crimes that have international implications, an aim that is all the more commendable since it was defined at the end of the most crime-ridden century in the history of humanity, a century which saw the genocide of the Armenians in 1916, of the Jews in the 1940s, one hundred million deaths caused by Communism, the Christians of Sudan massacred by Islamic fundamentalists, one million starving children in Iraq because of sanctions on their country ? the list goes on. Alas, most of the authors of these crimes have escaped justice. Only the German National Socialists and the Japanese leaders were tried by those who defeated them, some of whom should have also been in the dock. On the other hand, the international socialists such as Lenin, Trotsky, Stalin, Mao and Pol Pot enjoyed total immunity.
Would an International Criminal Court have avoided these crimes, or at least punished the murderers? I have my doubts. The ICC member countries do not have the same concept of law. The powerful countries will continue to evade the law, and, even here, some speakers such as Mr Poettering have told us that it was wrong for the Romanians to have agreed to conclude bilateral agreements, but the US, which pushed them into this, would not entertain any criticism whatsoever.
The founding statute of the Court claims that the Court shall only intervene on a subsidiary basis, in cases where the Member States refuse to exercise their sovereign right or are not in a position to do so. If that is true, it is difficult to understand the fierce opposition from the United States. The abrupt change of direction by the US might well be viewed with a degree of cynicism.
Madam President, the word Romania has been mentioned several times today already. I do not think either that we should criticise only the small poor, destitute countries that are being blackmailed but surely also the large rich ones, the ones actually responsible for the blackmail in the first place. This shows that in the European Union we need a calm, unified position on the USA, and we lack this at the moment. On the one hand we have a Head of Government in London who acts as though his country were the fifty-first US State. On the other, we have a Head of Government in Berlin who to hear him talk would seem to be confusing Baghdad with Washington, and who gets his first message of congratulation after the elections from Saddam Hussein. I believe that both of these approaches are wrong. We need a calm, unified, but critical and independent position on the USA. This is not least in the interests of the USA itself.
Strengthening international law and its instruments is a fitting response to 11 September; this then includes the International Criminal Court, which we have been fighting for years and which is an indispensable instrument. The Criminal Tribunals for the Former Yugoslavia and Rwanda are actually doing an excellent job, but they are repeatedly discredited in propaganda as dispensing victor's justice. This is wrong! However, if we are to have objective standards in the long term we really do need to strengthen international criminal law in respect of crimes against humanity and genocide, and we need an International Criminal Court that is there for everyone in an equal capacity. We should be clear on one thing: history teaches us that for example the League of Nations failed because this splendid idea emanated from the USA but the USA itself did not participate in it. We call on our American partners and friends to work together with Europe to strengthen international law and the Criminal Court, because otherwise we are providing states in the Arab world, but also China and Russia - I might mention Chechnya and Tibet - with a pretext for ignoring international law on their territory. That is why Europe needs to speak to the USA in a self-assured manner, but calmly and reasonably and in a spirit of partnership.
Madam President, the only thing I can say in under a minute is that I am thoroughly in favour of the International Criminal Court, but I shall say one more thing.
The International Criminal Court will act as a brake on dictatorships and a shield against injustice. It is well known that impunity is a breeding ground for dictatorships and criminals.
The International Criminal Court responds to a demand from millions of citizens all over the world, who see the impunity of crimes as a violation of their most fundamental rights. The International Criminal Court is, lastly, an essential instrument against impunity, which is encouraged by the immunity demanded by the United States. We cannot, nor do we wish to, yield to pressure from the United States.
Tomorrow, the European Parliament will show by means of its resolution that we are jointly responsible for this International Criminal Court and that we are aware that, in the field of human rights, it is impossible to be neutral.
Madam President, the United States has a strange idea of international law. Yesterday, we learned that, in violation of the Biological Weapons Convention, Washington is not going to allow inspections to be carried out in US firms, despite the fact that a war is about to break out because of a very similar situation. Now, we learn that even the International Criminal Court is considered by the United States to be just another tiresome bee in the European bonnet. We are all now quite aware that any bilateral agreement providing for tolerance towards the United States or granting its citizens immunity would run counter to the spirit of the Treaty of Rome. We call upon the Council because, to prevent this, we need the explicit and immediate intervention of all the European governments, particularly, Madam President, the Berlusconi Government, which, just a few days ago, hinted that it might allow the US Government to take unacceptable shortcuts, disregarding once too often the fact that, where peace and international law are concerned, there is no difference between civilians and military: everyone is a citizen with the same rights and the same responsibilities.
Madam President, the setting up of the International Criminal Court is of course a quantum leap in the struggle for human rights. On the other hand, the United States' rejection of the ICC is another attempt to weaken the entire authority of the UN. It is clear, in my view, that the United States is trying to make use of its position as a superpower merely to take care of its own narrow interests.
In relation to the ICC, I should like to warn the Council and the Commission against devising a cosmetic compromise in which real immunity for American citizens who have committed war crimes is wrapped up in every conceivable kind of complicated legal hair-splitting.
An International Criminal Court without American participation is naturally a weakened court. An ICC with formal American participation but in which American war criminals remain, in actual fact, immune from prosecution would, however, totally undermine the Court's authority. A legal system neither can nor should be set up in that way.
Madam President, the creation of the International Criminal Court constitutes a step forward for civilisation. In order to ensure, however, that the aims of the ICC are fully achieved and that International Law is given greater credibility, its universal implementation must be guaranteed. The European Union and its Member States are therefore required to take action to hinder the efforts of the United States of America to strip the ICC of any legitimacy, granting itself a privileged status of immunity by means of illegal bilateral agreements.
The primacy of the law in the international order over the balance of power and the law of the strongest is a noble-minded idea, which is still a long way from being fully realised. The primacy of the law in the international order will remain a pious fiction, however, if the world's only existing superpower refuses to submit to the jurisdiction of the institutions responsible for overseeing the implementation of International Law.
Such a refusal would even constitute a serious step backwards, because it sends a terrible message to the world community, a sign of the irremediable weakness of principles and of the persistent power of cynicism in international relations. The great dilemma facing the international community today is therefore to choose between an order based on law and an order based on the simplistic opposition of the forces of good and evil, in the battle between which the law is seen merely as an unpleasant hindrance.
Mr President, your statement was not as clear as Commissioner Patten's. I am actually seriously concerned that, in spite of their professed commitment to the International Criminal Court, the EU's Foreign Ministers will after all get cold feet on 30 September and issue provisos that undermine the credibility of the Rome Statute. If the universality of the International Criminal Court is compromised the Rome Statute is weakened. We cannot have two classes of law within international law.
Article 98 is no basis for bilateral agreements because it was only envisaged for agreements between States Parties to the Treaty. It was an article that the United States itself proposed. It does not apply between States that do not even want to recognise the International Criminal Court. I very much hope, however, that on 30 November the EU will say 'no' and that it will not allow itself to be beaten into submission.
Madam President, first of all I should like to put Mr Posselt right: the first person to ring Chancellor Schröder after his election was the British Prime Minister. Like everybody else I regret the US position, but I have some questions for the Council on the Commission.
Firstly, are not agreements within Article 98 point 2 consistent entirely with the letter and spirit of the ICC Statute? Accordingly, if they are part of it, surely they cannot be said to undermine it? Secondly, as many countries told the US that rather than reject the ICC outright it should go along the Article 98 point 2 road, is it not difficult to criticise them for doing so? Thirdly, does not the US draft agreement state clearly that the parties expressed their intention to investigate and prosecute war crimes and, therefore, achieves the objective we wish to see? Can we not therefore build on that position rather than try to take extreme positions in this particular debate?
Madam President, it is crucial that the EU firmly support the International Criminal Court.
Firstly, Article 98 of the Rome Statute on the International Criminal Court cannot be used as the USA proposes. It is only applicable to NATO or similar organisations' Status of Force Agreements designed to protect soldiers from sending States, but it cannot be applied generally to US troops or US citizens.
Secondly, any country that enters into a treaty with the USA is not just in breach of the Rome Statute, but also of international law. In its treaties with Romania and others, the USA proposes not just that US citizens should not be brought before the Court, but also that covered agents should not be brought before the court, something that would be devastating for international law.
Thirdly, the treaties leave the US Government free to decide if they are to be investigated or prosecuted where appropriate. This is not just contrary to the Rome Statute but also to the general duty to prosecute international crimes.
Fourthly, it is not acceptable to undermine the International Criminal Court's role by protecting citizens of the only superpower from being held responsible for serious war crimes, something that would create the belief that only the law of the victor applies.
Madam President, I should like to thank Parliament for its very strong interest in safeguarding and preserving the ICC. It is also the Council of Ministers' view that the ICC should be protected and its integrity preserved and that the ICC should begin operating. That is also the Danish Presidency's attitude, moreover. Our view is that, on 30 September, we should see to it that the EU countries work together and are also able to arrive at the same result. The EU countries should also ideally offer the same response to the United States. It should be borne in mind that the task of offering the United States a response is a bilateral one. It is not for the Commission to respond to the United States' representations. We are concerned here with bilateral approaches, and we can therefore only put forward a recommended response. That is all we can do, but I also assume that the recommendation will be followed.
As Mr Oostlander mentioned, we have had, and are continuing to have, dialogues with the candidate countries on this issue. I agree completely with Mr Lund that we must not have a cosmetic and phoney compromise. It was certainly something along those lines that Mr Lund said, for it is true enough that, when the rain comes, the façade will crumble and it may mean that everything collapses. We are of the view that we must have a global court which will have an effective deterrent effect upon those war crimes described in the statutes of the court.
With regard to the United States, the fact must be faced that it is not participating in the court, but we shall go on trying to get it involved. We have discussed the matter on several occasions with the United States, but to no avail. It is a brute fact, and the choice is between not caring either way or trying to obtain an arrangement whereby the United States is part of an international legal system. With this in view, the bilateral approaches can be used to devise an agreement along the lines that I mentioned and that are not at all different from those mentioned by Commissioner Patten. There is no difference at all between the Commission and the Council on this issue. If wordings can be devised whereby the United States becomes part of the international legal system without being a member of the ICC, that is nonetheless to be preferred to a situation in which the United States is excluded from, and does not have, any such legal system. That, moreover, is what our efforts are designed to achieve.
I should like to point out that the United States does not want to see exemption from prosecution, either. Nowhere in Mr Powell's communication does it state that it wants to see exemption from prosecution. That has never been the desire on the part of the United States. It is a case of it wanting to bring prosecutions themselves, not of it wanting war crimes to go unpunished. It is a question of it wanting to do the punishing itself. It must be appreciated, moreover, that what is most important is that war criminals should be punished, whether or not we can get them prosecuted in The Hague.
This is apparent from the letter written by Mr Powell to the individual countries, and also from the remarks he made to the European Union at our ministerial meeting with him. In this connection, the principle of subsidiarity, which applies to all of us who are members of the ICC, must be borne in mind. There is a principle of subsidiarity. The idea, of course, is that the court should only prosecute if the country concerned does not do so itself. That is of course the principle. It means, moreover, that it might be valuable if the United States were to give a guarantee that it would behave like the rest of us and bring prosecutions itself. I also assume that Denmark itself would bring prosecutions, meaning that I do not anticipate any Dane's ending up in The Hague. I anticipate our prosecuting war criminals ourselves, if we have any. It must, then, be the task of the actual country concerned to say that a particular matter is so serious as to be something that we ourselves should no doubt deal with. The court must only be involved if the country concerned is unwilling or unable to deal with the matter.
Against that background, I therefore cherish a reasonably justified hope that we can grope our way towards a solution whereby the ICC remains unaffected and with its integrity preserved, while still more countries undertake to prosecute war criminals than is the case at present. That is of course the crucial point. There will be no compromise whereby the court is weakened and the crimes concerned go unpunished. That will not happen.
Mr President, I did not receive a clear answer from the Council. Are not Article 98 agreements in line with the spirit and letter of the Rome Treaty?
The answer is yes.
In connection with this debate, I have received two motions for resolutions pursuant to Rule 37.2 of the Rules of Procedure
The next item is a joint debate on 11 oral questions to the Council and the Commission.
(B5-0258/2002 and B5-0259/2002) by Mr Barón Crespo, on behalf of the Group of the Party of European Socialists, to the Council and the Commission on the situation within Mercosur,
(B5-0446/2002 and B5-0447/2002) by Mrs Frassoni, Mr Lipietz, Mr Nogueira Román and Mr Mayol i Raynal, on behalf of the Group of the Greens/European Free Alliance, to the Council and the Commission on the situation within Mercosur,
(B5-0449/2002 and B5-0450/2002) by Mr Marset Campos, Mr Di Lello Finuoli, Mr Vinci and Mr Modrow, on behalf of the Confederal Group of the European United Left/Nordic Green Left, to the Council and the Commission on the situation within Mercosur,
(B5-0451/2002 and B5-0452/2002) by Mr Salafranca Sánchez-Neyra, Mr Oostlander and Mr Morillon, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, to the Council and the Commission on the crisis in the Mercosur countries,
(B5-0453/2002) by Mr Gasòliba i Böhm and Mrs Sanders-ten Holte, on behalf of the Group of the European Liberal, Democrat and Reform Party, to the Commission on Mercosur,
(B5-0454/2002 and B5-0455/2002) by Mr Queiró, on behalf of the Union for Europe of the Nations Group to the Council and the Commission on Mercosur.
Madam President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, first of all I would like to thank the other parliamentary groups for supporting our initiative of 8 August for an oral question, following a trip to Latin America to see the effects of the crisis and ascertain the expectations of the Latin-American countries with regard to the European Union. Secondly, I would like to welcome the compromise resolution in which the European Parliament will show - as I hope it will tomorrow - its unanimous support for a clearly determined direction established by the Commission and the Council.
The question we are asking has three parts. The first is that, from the very positive experiences of the association treaties with Mexico and the treaty we have just signed with Chile, we believe that we need to speed up negotiations - Commissioner Patten was in Rio de Janeiro in July with Commissioner Lamy - for three basic reasons. First, because we need to consolidate the political and economic integration of Mercosur. Secondly, because this is an instrument for stability - we hope it will be - to give investors confidence, to be a factor in economic growth and also to help consolidate democracy in these countries. Thirdly, last but not least, because we are the main investor and the main commercial partner in this area, ahead of the United States. And it is appropriate that we should talk about commerce, the economy and subjects such as the International Criminal Court, the WTO, Kyoto, etc., in order to consolidate these alliances.
The second aspect is that we can make progress on some of the proposals of a transitional nature we are currently putting forward, taking account of the need for aid in order to overcome the crisis - in particular, I am thinking of certain agri-fisheries aspects which can subsequently be consolidated.
The third aspect is that we are facing a significant problem with regard to the representation of the European Union in international bodies, which, I admit, is difficult to solve. We need to address this in the Convention and consolidate our positions, but you will acknowledge that in the case of the Commission's mission to Rio de Janeiro, Commissioner Patten was not in the same situation as Commissioner Lamy. Commissioner Lamy has commercial power, as he showed in our negotiations in the WTO. In the case of the International Monetary Fund, we found that, although we jointly have 30% of the vote, due to special rules for negotiating, the United States, with 17%, carries more weight than we do. We must find a solution to this which allows us, within the scope of Article 99 of the Treaties, to be represented as a whole and thus carry enough weight to reflect our responsibilities and size.
Madam President, Commissioner, ladies and gentlemen, I believe that the joint resolution on Mercosur - which we support - is a balanced reflection of the European Union's concerns regarding the extremely serious crisis affecting Mercosur and which threatens to affect the Andean Community of Nations.
The resolution firmly expresses the solidarity that the Europeans share with the peoples with whom we have so many historical ties through friendship and even family. Unfortunately, this solidarity is not expressed by means of a co-ordinated position of the Member States in the international financial institutions, which are in fact largely responsible for the disaster in Argentina, as a former IMF Chief Economist, Professor Stieglitz, demonstrated so well. The resolution quite rightly calls for our policies to be co-ordinated in order to provide financial aid to the Mercosur countries and to include these new guidelines in the EU-Mercosur agreement that is currently being negotiated. These negotiations also cover external debt, the ethical position of businesses and the European banks.
So, there are many good resolutions, and yet the issue remains and will without a shadow of a doubt be raised in the US: does Europe really wish to save South America? In order to calm the fears of our Mercosur partners, we must listen to their demands and dot the i's and cross the t's. Hence the three amendments that we tabled to our own resolution: firstly, the very clear rejection of financial conditions which would further exacerbate the poverty of the Mercosur peoples, such as lowering salaries or making cuts in public services. Secondly, Europe's renunciation of its subsidies for agricultural dumping for exports that are largely responsible for Mercosur's difficulties, and lastly, the creation of a bilateral citizen's committee so that the representatives of our societies can be involved in the negotiations.
Madam President, our group supports this joint resolution which first, as other speakers have said, indicates the particular responsibility of the International Monetary Fund for the suffering of the Argentine people and some of the consequences of this situation. The European Union and the Member States must therefore act as one to ensure that the International Monetary Fund finds a solution to all this suffering and need.
Secondly, it should be pointed out that the solution must involve creating stable employment. The economy needs to recover and we must help the people so that they can trust us. It is important for the European Union that Latin America should trust us, and we must therefore give priority to this matter.
Lastly, we believe that the association agreement should include part of the current proposal, in order for it to be effective and enter into force as soon as possible in Mercosur.
Madam President, the Mercosur countries are currently experiencing an unprecedented political, economic and social crisis. This is not our observation, but that of the Heads of State of Mercosur at their meeting in Asunción last September.
The truth is that circumstances are not helping much: presidential elections in Brazil in the next few weeks; spectacular devaluation of the real over the past few days, stock market slump in Brazil; contamination in Uruguay; presidential elections and ongoing crisis in Argentina in March; presidential elections, too, in April next year in Paraguay - if they are held, taking into account that, when the delegation was there in July, a state of emergency was declared.
If we look elsewhere on the continent, the scene is no more promising: instability in Venezuela, an extremely delicate situation in Colombia, a spectacular fall in public support for President Toledo in Peru - who is due to visit this House in December - and general unease throughout the region. In other words, the progress that has been made with regard to coexistence and democratisation are at risk, if none is made in the fight against poverty. What are the Mercosur countries saying about this? They are saying, more Mercosur, more integration and more and better democracy.
We need to respond decisively to these problems, and I believe that what Mr Barón Crespo was saying is perfectly logical: as Parliament has said on numerous occasions, we need to promote this association agreement. We ask the Commission, once the elections are over, to promote the chapters which are not yet closed. The signals given to the Commission with regard to giving EUR 200 million and the increase in the Hilton quota are extremely positive, and I believe we must continue to send these positive signals.
Parliament has asked - and this is an initiative that will not cost another euro - for a regional solidarity fund to be created using the existing budgetary appropriations. I ask the Commission to consider this initiative and I believe it is particularly important for the EU Member States to back a swift solution and agreement with Argentina in the International Monetary Fund. I seem to recall that currently only two Member States have firmly supported this agreement between Argentina and the International Monetary Fund.
Madam President, we must show solidarity with Argentina because I believe it is deserved, and because this solidarity would clearly be to our own advantage.
I shall end, Madam President, by recalling something said by a well-known Argentine Minister: there is no point in travelling first class when an economy passenger has a bomb in their hand luggage.
Madam President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, I would like to emphasise certain points that have already been raised. I would stress the support of the Group of the European Liberal, Democrat and Reform Party, first of all, for speeding up negotiations and achieving a new agreement, which certainly meets the planned schedule and, if possible, speeds it up in order to send a positive message with regard to the good will of the European Union in this integration process. Positive signals have already been sent, including Commission aid of EUR 200 million, which we believe should be supplemented, as stated in the motion for a joint resolution. The use of preferential commercial mechanisms should also be used in order to promote commerce and economic recovery in the region.
We believe that this process of greater integration and greater cooperation by the European Union, in conjunction with international financial bodies, should be used to carry out and consolidate the search for robust, credible, rigorous economic programmes to restore confidence in both economic recovery and in investment flow, which the Mercosur economies, and in particular Argentina, clearly need in order to overcome the serious economic, social and political situation they are currently experiencing.
We also believe that in the various references that have been made to international financial institutions and to the International Monetary Fund in particular, the Argentine crisis, once again, shows the need for the European Union to act more directly, with its own voice, to address this type of subject within these bodies.
Madam President, the crisis affecting certain countries in Latin America and, specifically, in Mercosur is clear for all to see. We must, therefore, devote our full attention to these difficulties, and by 'we' I mean not only Parliament, but also the Council and the Commission. These countries are facing political, economic and social challenges that require permanent international cooperation underpinned by a spirit of solidarity and mutual respect. Most of us share this objective, although it is felt particularly strongly, as you would expect, by those Member States, such as my own, Portugal, that have special cultural, historical and linguistic links with these countries. We believe that relations between the European Union and the Mercosur countries are strategic relations, comparable, incidentally, to those that Mercosur is developing with other parts of the world and to which we usually give priority status. I say this not only in light of the already-mentioned principles of solidarity or of the region's defence of the rule of law and of the economic model based on free initiative and on improving working conditions, but also because of the opportunity that a revitalised and concrete EU-Mercosur partnership would represent for a more balanced political and economic profile of the Union and its Member States in that region of the American continent.
In this context, we ask the Council - in the wake of the recent Madrid Summit - to prioritise cooperation with the Mercosur countries, with this cooperation being translated into practical measures that go beyond rhetorical gestures of solidarity with their peoples. Strong political signals that reaffirm European Union confidence in that region must be given, ensuring that cooperation policy is based on the principle of association to the benefit of both parties.
I should like to make another observation: we cannot combat the phenomenon of the unilateralism being demonstrated by the United States - visible mainly in its external and defence policy, admittedly - only with the criticism that we have been hearing in certain circles of European thought. This criticism, which on top of everything is not accompanied by proposals for political and financial measures that would allow us to overcome the causes of an apparent European inferiority complex, could easily be redirected into stepping up strategic actions of this type. These would prove more useful in balancing relations between the two continents in an atmosphere of cooperation and of sharing values common to both.
Finally, Mr President, the problems that we are seeing in the region must not affect the course of the negotiations currently taking place between the European Union and Mercosur. Instead, the crisis - which we know is complex and problematic - must act as a stimulus for an agreement that is satisfactory to both parties to be concluded as rapidly as possible. Lastly, we are in no doubt that everyone would gain by taking advantage of the opportunities that these closer ties would normally provide to encourage the rapid recovery of the economies of the Mercosur countries and closer relations with the European Union.
Madam President, with regard to the systems of preferences referred to many times in the course of the debate, I would say that all the participating Mercosur states can benefit from the EU's generalised system of preferences. Particularly through the GSP's generalised systems, they can, as Mr Barón Crespo mentioned, be given the opportunity to increase their own export income, promote industrialisation in their own countries and speed up the diversification of their economies as a stability tool.
Everyone here must be alert to the fact that the members of the international financial bodies, namely the Bretton Woods institutions, the International Monetary Fund and the World Bank are sovereign states unto themselves. They are not subject to the dictates of the European Council or to joint decision-making by the European Council. It is therefore up to these states themselves, and not to the Council, to decide how they are to conduct themselves in these international financial bodies.
It is nonetheless clear that coordination between the EU Member States in relation to Article 19 of the EU Treaty may be of benefit to their work in these institutions. Accordingly, there is in actual fact a degree of informal coordination at intergovernmental level within the framework of the institutions I mentioned.
With regard to the Member States' efforts to remedy the situation in the Mercosur countries, they are participating fully and actively in the IMF's work to secure stability and sustainable economic growth in the region. It would be foolish to do otherwise. The arrangements made to support Paraguay, Uruguay and, most recently, Brazil have received backing from the EU Member States, and work is being done on securing a strong, sustainable and credible IMF programme for Argentina, as outlined in the Council's conclusions of 21 January 2002.
In his question on behalf of the Group of the Party of European Socialists, Mr Barón Crespo states that the negotiations concerning the association and free-trade agreement with Mercosur are expected to be concluded in 2003. The parties have not set any deadline for the conclusion of the negotiations, the date's depending therefore upon how the negotiations progress. In July, the negotiators at ministerial level adopted an ambitious work programme for the next twelve months. The European Union has undertaken to reach a comprehensive agreement with Mercosur and make further progress in the negotiations.
Allow me therefore to conclude that the Council is fully alert to the serious crisis in the Mercosur countries, especially Argentina. It is absolutely right that it should be taken seriously. We are therefore interested in strengthening relations between the EU and Mercosur and promoting trade, and we also had a meeting with them during the General Assembly in New York last week. First of all, everyone here must be aware of the need to go home and say to our own governments that they themselves must work in the IMF on behalf of the institutions and say to the Mercosur countries that, first of all, they themselves must implement the financial changes.
Madam President, the Commission fully shares the view of honourable Members that Mercosur's financial problems have intensified during the summer. The European Union and the Commission are concerned at the financial turbulence that is affecting the entire Mercosur region. The turmoil was triggered by the economic and banking crisis in Argentina, which led to spillover effects on other Mercosur countries such as Uruguay and Brazil. As a result, the social and economic indicators, as the honourable Member indicated, are pointing sharply in the wrong direction; poverty is increasing and GDP has declined in all Mercosur countries.
The crisis will require deep economic and political structural reforms. The Commission is convinced that one of the answers to the financial and economic turbulence should be deeper and faster regional integration. In this respect, the European Union and the Commission strongly support the Mercosur integration process, especially at this crucial moment for the region.
The European message of support for further integration as one of the responses to the present crisis is confirmed by our strong commitment to intensify and accelerate negotiations for an Association Agreement between the European Union and Mercosur. The agreement will create improved market access for Mercosur exports to the European Union and it will strengthen Mercosur as a common market. In addition, from the political and cooperation point of view, it will be a clear signal of a strengthening of EU-Mercosur relations.
As Parliament knows, the EU-Mercosur negotiations are highly ambitious and include three pillars: political dialogue, cooperation and a comprehensive trade agenda. To date, we have virtually finalised the political and cooperation chapters. At the recent Rio Ministerial Meeting on 23 July 2002 which, as the honourable Member noted, I attended, an ambitious work programme for the trade negotiations was established. This includes a ministerial meeting during the second half of next year to kick off what we hope will be the final stage of the negotiations.
In addition to the interregional negotiations, the Commission has considered additional forms of help to alleviate the Mercosur crisis. Firstly, on the trade front, the European Union has taken important decisions to increase the allocation of the Hilton Beef Quota for two Mercosur countries: 10 000 additional tonnes to Argentina and, as a first step, 1 000 tonnes to Paraguay. It is also worth remembering that Mercosur countries have benefited, as my honourable friend the President-in-Office pointed out, from the EU GSP mechanism for quite a long time. The latest review of the regime entered into force on 1 January 2002 and it should expire on 31 December 2004. At this stage it is not possible temporarily to adjust GSP preferences only for the Mercosur countries, as some have suggested. However, we remain committed to helping Mercosur countries to benefit further from the current system.
There has also been coordination of the positions taken by our Member States on the South American crisis by means of Council common positions and public statements on Argentina. It must be said that this falls short of actual coordination of positions in the International Monetary Fund. The Mercosur crisis shows that it would desirable for the European Union to speak with a single voice and play a more influential role in international financial matters.
As Parliament knows, the European Commission cannot intervene as such in the definition of the criteria imposed by an international organisation like the IMF - in which, as I have said, European Union Member States are represented - for the grant of loans to certain countries in a crisis situation. The approval of IMF assistance as such is based on its own criteria and is tied to sustainable economic programmes proposed by the governments of the countries affected by financial or economic problems. We believe it is only natural that the conditions imposed by international organisations like the IMF for the concession of loans for the structural adjustment of countries undergoing a crisis are different from those set by international cooperation organisations like the UN Development Programme for the concession of grants. These organisations have different objectives, which explains why the UN Development Programme puts more emphasis on the social component of cooperation.
But above and beyond any discussions on the merits of any of the criteria used by international organisations, we should not lose sight of the fact that the crisis requires fundamental economic reform in the region as a whole.
Finally, the Commission adopted in August a substantial cooperation package in favour of the Mercosur countries covering EUR 200 million for the period 2002-2006. These programmes will support regional integration, economic reform, social development and poverty alleviation, modernisation of the state and protection of the environment.
Furthermore, an additional EUR 48 million for the period 2002-2006 has been allocated to cooperation with Mercosur as a whole and it is focused on three priority areas: support to the implementation of the Mercosur internal market; support to Mercosur institutionalisation; and support for civil society in Mercosur.
In sum, there is a package of EUR 250 million to be made available in the period 2002-2006 - of which EUR 30 million are planned to be committed in 2002. I hope this is another sign of our long-term commitment to Mercosur.
Let me make one final brief point. We have just held meetings in Copenhagen with the ASEM countries and individual meetings with South Korea, China, and Indonesia. In the last few years - at least until the recent crisis, and for a change - European investment in Latin America outstripped investment in Asia. It is interesting to compare the two regions and to compare for example the savings ratio in Asia with that in Latin America. Because domestic savings are so much lower in Latin America, it has depended much more on foreign direct investment in order to promote economic growth. The problem in today's liberalised global market is that just as money can go in, so it can just as rapidly go out again. The only answer to poverty in Latin America is sustainable economic development. We can only have sustainable economic development when we have sustained investment. So there is a very strong argument for trying to increase domestic savings ratios in Latin America and for looking at financial flows in the way that Chile did a few years ago and trying to ensure that they become stabilising rather than destabilising factors.
Madam President, I have listened very carefully to Mr Patten. Ladies and gentlemen, despite the efforts made over the past decade, the situation in Mercosur and Latin America in general is once again a cause for concern. The regional associations are adversely affected and Mercosur is suffering serious problems, preventing it from getting off the ground. We do not know if the Argentine crisis has reached its lowest point, Uruguay and Paraguay are experiencing serious difficulties and Brazil, despite considerable aid from the International Monetary Fund, is, at the very least, cause for certain doubts.
The European Union and each Member State can and must do far more. The de-institutionalisation of the region, the loss of prestige of parties and politicians, the strong upsurge in certain populist movements and tyranny that have caused so many problems in Latin America are all worrying.
We cannot continue to sit by passively observing the extreme situation in Argentina. Mr Patten, if we look at the Union budget, the budgetary headings allocated to the development of the region of Latin America as a whole do not always confirm what you have just told us. It is true that Mercosur has regressed, just as Mr Patten said. It is also true that in Argentina, it is the leaders themselves who must adopt measures to prevent the situation, which is already serious enough in itself, from worsening. This involves economic, fiscal and financial measures and sacrifices requiring still greater effort for the Argentine people.
The Union and its Member States, however, should adopt drastic measures to kickstart these countries' economies, which should be covered by the Community budget, and which are not currently included, giving special priority to exports and showing the necessary courage and resolve so that our representatives in the international financial bodies can adopt these measures urgently in order to prevent further delays.
Madam President, if I am not mistaken, Parliament and the Commission agree on the essential points: trade barriers need to be dismantled, integration needs to be fostered, Europe needs to speak with one voice in the IMF, and so on. I do not wish to repeat it all. I should just like to make two short comments and refer to Mr Patten's final remarks.
Firstly, I have been working on Latin America for many years and - to my horror, I have to say - I have observed that Latin America's importance on the world stage is diminishing further every year, while Asia's is growing. There must be reasons for this, reasons that are far more complex than just a measure or two. We should discuss this openly.
The second comment that I wanted to make concerns a survey that was carried out recently in Latin America. Part of the population - around 20 000 people - were asked whether they believed that authoritarian governments were better able to solve the problems than democracies. In 1996 in a similar survey only a minority put an authoritarian regime first; the majority was in favour of democracy. Today over 50% of the population are saying: yes, we need authoritarian governments to solve our problems. This means that the crisis that we are facing today in Latin America, and in particular in Mercosur, also presents a risk to democracy.
This reminds me of the eighties and early nineties when our debates on Latin America mainly concerned democracy. At that time we understood that we needed to pursue a social and economic policy that restored people's faith in democracy. That is why I do not think that it is pointless for us to concern ourselves with Latin America; if we do not then we will only end up drafting more motions on dictatorships.
Madam President, it is with pleasure that I am standing in for Mr Andria, who is absent for personal reasons, in a debate on a subject which I consider to be extremely important, for, having taken part in the Johannesburg Earth Summit, I have realised that there is great social divide between the Mercorsur countries. The social and economic crises constantly afflicting these countries are preventing economic growth in South America and hindering the implementation of a sustainable development programme because of the frequent economic problems caused by structural instability.
I therefore firmly believe that the European Union must place South America and the Mercosur countries at the centre of its focus, although not to the detriment of the environmental protection policy, of course, which is becoming an essential tool for the preservation of green areas which are part of the world's heritage. To this end, the creation of a special trade programme for countries in difficulties and the promotion of agreements with international bodies which can successfully reduce the crisis threatening the stability of the entire continent would seem appropriate.
In my view, we need to review the trade agreements we have with these countries and relations between Europe and Mercosur. The barriers to trade, the constraints on trade between the European Union and South America, need to be removed in order to boost the world's economy, which is under threat from these crises. We must not forget that Europe is the principal trading partner of the Mercosur countries, and it would be easier for these countries to recover and to resolve their socio-political problems if they were economically stable and opened up to trade.
We need to renegotiate the external debt and establish a system of equality between the different Mercosur countries in order to protect fundamental human rights and prevent the emergence of socio-cultural problems such as those currently afflicting the continent.
Madam President, Mr Patten's intervention was very intelligent and demonstrated his ability and knowledge. Mr Patten knows the Far East extremely well - he has been closely involved there - and the majority of today's speakers probably know South America better.
He has described the situation in very clear and very economic terms, and that is that, while the countries of the Far East have in recent years gone from misery - by adapting to the new situation - to a higher standard of living, in the countries of Latin America the standard of living has declined and, in 50 or 60 years, a country such as Argentina has gone from exceeding the European average to being below it.
Mr Patten is right, but the problem is that at the moment - this is what the Latin American countries tell us - the international system is obliging the countries of Latin America to reduce their standard of living, to proletarianise and to introduce a genuine revolution, in other words, to 'Asianise' itself.
The problem is cultural and serious. And we hope, of course, that the European Union will not just take account of cold economic factors, but also the cultural and political factors which will provide the conditions for maintaining democracy in that region.
Madam President, I am in favour of the solidarity fund. To my knowledge there is no ban on criticising the International Monetary Fund or similar institutions and I do not regard them as sacrosanct. I was also pleased to hear Commissioner Patten say that certain import quotas in the agricultural sector have been or are being increased. I think, however, that even if we doubled or tripled all of these measures, we would not get to the root of the problem. Mercosur has everything it needs. It has oil, gas, all the important raw materials, and enough agricultural products to feed not only the whole of Latin America but Europe as well. It has a competent workforce and it has a diverse industry.
I should like to take up something that Mr Linkohr said: the causes of this crisis run deeper, and not only economic reforms but also political reforms are necessary. It is precisely the most important Mercosur States that have far-reaching political problems. They have inefficient and, in some cases, corrupt political systems. Anyone who has been to a rich, thriving country like Argentina and seen the desperate demonstrations by people from the entire political spectrum outside the Casa Rosada in Buenos Aires, calling for the resignation of all politicians in all parties, because they will not accept anyone anymore, can see quite clearly that this crisis is not a passing phase; it is democracy and the political system that is undergoing a fundamental crisis. That is why we obviously want to take individual steps, but without a thorough reform of the political system in Argentina, but also to some extent in Brazil, this continent will not shake off the crisis. So far, it must be seen in a positive light that, as a market, Mercosur has had the effect of preventing the worst - they have limped along by supporting each other - but in the long term the political system really needs to make a full recovery.
Madam President, despite the accounts given in the media, the 'Latin American' question is not on the agenda and we cannot, therefore, analyse either the causes or the consequences of what is happening there. Europe has been irresponsibly negligent with regard to this matter, and we must drop this approach without further delay. I believe that we have serious moral responsibilities towards Latin America and that the North/South dialogue and cooperation and development are meaningless unless we translate our words into action.
We must, therefore, give coherence to the entire range of means with which Europe can act, from overcoming the differences within the Council - we could begin there - to effective and personalised intervention in the name of Europe in the framework of the IMF, to the possibilities opened up by our preferential trade mechanisms, to financial aid and the accession agreements.
Madam President, all of this will mean a very considerable effort by Europe to reaffirm, as the resolution quite rightly states, our commitment of solidarity towards Latin America, which is also a commitment to democracy in the world.
In connection with this debate, I have received six motions for resolutions tabled pursuant to Rule 42.5 of the Rules of Procedure
The next item is the recommendation for second reading (A5-0293/2002) by Mrs Hautala, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the common position on the quality of petrol and diesel fuels.
Mr President, my report concerns the improvement of fuel quality. Everyone will surely recall the directive we drafted in the codecision procedure in 1998, which established quality requirements for diesel fuel and petrol for the first time in the European Union and which has had a decisive part to play in reducing emissions of traffic exhaust. The simultaneous improvements made with regard to engine technology and fuel have inevitably had a part to play in this.
This time we are faced with the challenge of having to reduce the sulphur content of fuel to very nearly zero for both diesel fuel and normal petrol. Sulphur has proven to be a more strategic component in fuels than was earlier supposed. Petrol or diesel which contains sulphur produces noticeably far more exhaust emissions, and we now face a very specific challenge: the automotive industry and the manufacturers of catalytic converters should design more advanced engines and develop purification technology so that exhaust emissions really can be reduced to a very small fraction of what they were as recently as the early 1990s. This will not be possible unless we remove the sulphur from diesel and petrol.
The proposal now before us aims at the complete removal of sulphur from these fuels by 2009. This is the most crucial decision contained in this report, and represents a compromise between the Commission, the Council and Parliament. If you recall, ladies and gentlemen, the Commission originally proposed that all fuels should be absolutely sulphur-free by 2011. Afterwards, Parliament responded by stating that there was every justification for bringing forward this reform so that it was fully implemented in 2008, and the Council in its common position in fact came very close to the opinion of Parliament. The year 2009 is now our target year, and I think Parliament should accept this date, even though I might perhaps say in this connection that I doubt whether the market will get round to implementing this reform faster than us legislators. Several Member States have realised that a very effective way to purify fuel is to offer small tax concessions in relation to normal fuel, and this practice, which originated in Scandinavia, in Sweden and Finland, has now spread to very many Member States. I would like to make special mention of the United Kingdom, which has actively adopted this tax concession tool and derived good results from it.
This proposal is also very much based on the notion that the quality of fuels used in machinery must be improved substantially: the more success we have had in reducing road traffic exhaust emissions through technical improvements, the more attention we have been paying to machinery. Machinery includes tractors and any kind of small but very often extremely noisy machines that are used, for example, in parks to blow leaves. Obviously, all machinery used in the construction sector is included. We could actually say that the biggest controversy still remaining concerns these types of machines and the fuel they use. I can assure you all that the latest research on this subject shows that removing the sulphur from fuels used in machinery as well really is worthwhile economically and in terms of the environment and health. Here I want to refer quite specifically to agricultural producers in Britain, who are frightened by this proposal, thinking it will increase their costs substantially. I can assure you in Britain and elsewhere in Europe and the world generally tractor drivers are exposed to abnormally high levels of toxicity when they sit in their cab and the reason is precisely the poor quality of the fuel being used. With this proposal we are working on the assumption that by 2009 the fuel used in machinery will also be sulphur-free. This is not as drastic as, for example, British agricultural producers have made it look, as already now in half the Member States the same diesel fuel is used as that in vehicles on the highway. It is now a question of extending this requirement throughout the whole of the European Union.
The report proposes a two-stage approach. Firstly the sulphur content of fuels used in machinery would be reduced to 350 mg per kilogram and then by 2009 the sulphur content would be eliminated totally. This is something that hopefully Parliament will hold to, as, after tomorrow's vote, I am sure we will very quickly be having talks with the Commission and the Council about where a suitable compromise between Parliament and the Council might lie. I believe we have a good chance of obtaining clear and binding scheduled targets with regard to this issue. Indeed, we are taking into consideration here the fact that at this very moment the Commission is drafting a proposal with regard to fuels used in machinery.
One of the most interesting of all the issues in this report, from the point of view of the various interest groups, has been that concerning the change in the volatility limit for petrol. Mention is also made of vapour pressure. These are very technical matters. However, the question here is that biofuel producers wanted us to alter the vapour pressure of petrol in this proposal so that the use of a biofuel, especially bioethanol, might rapidly increase in the European Union. In my position as rapporteur, I have tried to look into this responsibly and I have acquired as much useful information on the subject as has been available. In my opinion, the compromise we now have in this report by the Committee on the Environment, Public Health and Consumer Policy is a fairly optimum one. It grants that if the use of bioethanol increases in the European Union this matter of fuel quality can be examined as a result. That examination would take place in 2005. However, as rapporteur, I have not considered it possible that we could, with any degree of responsibility, alter this property of the fuel in the report at this stage, as certain doubts remain in connection with this about not only exhaust emissions but also the possible adverse effects of these biofuel blends on vehicles and engines.
I also wish to draw special attention to the fact that the amendment that alludes to this matter states in the justification section that this process should not be considered to have any adverse effect on vehicles. However, vehicle manufacturers have got in touch with me and said that this is not the case. They think that altering the vapour pressure might cause problems for engines. The proposal by the Committee on the Environment, Public Health and Consumer Policy that we should leave discussion of this issue until the next review of the directive in 2005 is therefore, I believe, a good compromise.
I will now end my speech and say that we also need sulphur-free fuels because we must be able to reduce carbon dioxide emissions from cars. Sulphur-free fuel is absolutely vital for this purpose. For that reason we really must adopt this report tomorrow, hopefully with the largest possible majority.
Mr President, honourable Members, I am pleased to be able to speak on behalf of the Commission about a proposal that will help the European Community to switch to using petrol and diesel fuel with a sulphur content of no more than 10 milligrams per kilogram. This will remove the technical barriers that hitherto have prevented us from using the most fuel-efficient vehicles possible. In addition, the use of fuels according to the new requirements in old cars will reduce normal levels of emissions of impurities and improve air quality.
Parliament in the first reading made its contribution with the amendments it tabled to the notion that the switch to fuel containing 10 milligrams per kilogram should be made more swiftly than was originally sketched out. It is most gratifying that the rapporteur, the committee and the Council seem to be unanimous on many of the points connected with this issue. The Commission is hopeful that the questions that still remain open can be resolved reasonably quickly. Next I would like to look at some key questions the proposed amendments deal with.
In several amendments it is being proposed that the date from which all diesel fuels on the market must contain no more than 10 milligrams of sulphur per kilogram should now be fixed at 1 January 2009, instead of the date not being confirmed until the end of 2005 when the review has taken place. The Commission would have rather kept to the option contained in the original proposal and the Council common position, which would still have meant the date for diesel fuel would have been confirmed later. However, in view of the consensus reached on establishing the timetable, the Commission is prepared to be flexible in this and accept Amendment No 2 in its entirety and that part of Amendment No 11 that deals with the review in respect of diesel fuel.
Another question concerns the market coverage of petrol and diesel containing a maximum of 10 milligrams per kilogram between 2005 and 2009. In this respect the Commission is willing to try and draft guidelines on availability criteria in respect of these types of fuel for the first stage, even though this is now shorter than what was originally planned. Consequently, the Commission accepts Amendment Nos 4 and 7.
Some amendments concern the need to improve and harmonise the quality of fuel used in non-road mobile machinery throughout the Community. It is true that the relative significance of these types of emissions increases as the properties of road vehicle engines improve in environmental terms. Work connected with the next stage of emission norms for diesel engines used in off-road mobile machinery is at present under way and progressing well. When it is concluded at the end of this year the quality of fuel governed by such norms will be determined and a timetable to make this fuel available set. Before that happens the Commission cannot accept Amendment Nos 3, 10 and 13.
The Commission would be happy to take a closer look at the question of alternative fuel and biofuels, and particularly the question of requirements relating to the volatility of certain biofuel and petrol blends. Consequently, the Commission in principle accepts Amendment No 12.
Of the remaining amendments, the Commission cannot accept Amendment Nos 1, 5, 6, 8 and 9 or that section of Amendment No 11 that concerns matters to be included in the review, as the Commission considers the common position has taken them sufficiently into account.
Mr President, I would finally like to say that Parliament has, for its part, significantly improved the proposal under discussion. I therefore want to thank the rapporteur, Mrs Heidi Hautala, for the work she has done.
Mr President, Commissioner, ladies and gentlemen, I would firstly like to congratulate Mrs Hautala on her great capacity for dialogue and for her work, which have allowed us to reach agreement. We entirely agree with her that it is important for citizens to have access as soon as possible to fuels with a low sulphur content.
The present directive is a response to the conclusions of the Auto-Oil programmes carried out by the Commission and will allow us to enjoy better air quality, which we are pleased about. It is clear that the objective of this directive is one hundred per cent environmental and everybody therefore welcomes it. However, we must be pragmatic and analyse the circumstances.
The production of new sulphur-free fuels will lead to increases in CO2 in the refineries and furthermore those refineries are going to have to make very costly investments in order to produce them. Nevertheless, thanks to technological advances in relation to vehicle engines and catalytic converters, it is possible today to achieve a positive balance in the reduction of CO2 emissions, because those coming from refineries will be less than the reductions in emissions from vehicles using the new fuel. But this will only happen when the marketing of sulphur-free fuels is matched by a sufficient number of vehicles technologically adapted to use this fuel. Current automobiles can perfectly well use the new fuels but without the intended reduction in CO2 emissions. In other words, if the balanced availability and production of the new fuels does not take place alongside a renewal of the vehicles in use, there may be a global increase in emissions, and this would imply significant costs.
We can oblige companies - by means of a directive - to market fuel with 10 ppm of sulphur, but we cannot oblige consumers to change cars at the same time. We therefore support - and I would ask Parliament to support - the possibility of reviewing in 2005 the period for the full introduction of diesel fuel, especially for agricultural tractors and other non-road vehicles, because, although it is desirable for them to use sulphur-free fuel, the truth is that the pace of renewal for these vehicles is much slower and the volume of fuel consumed is relatively small.
Finally, although this has been mentioned, as rapporteur for the report on the biofuels directive, I am going to refer to volatility, which could affect its application. I am talking about the technical specifications for the fuels used in mixtures. The mixture of bioethanol with gasoline produces an increase in the volatility of the resulting fuel and in countries with hot summers the pressure limits set at around 10% may be exceeded during that season. This seriously harms the competitiveness of those mixtures. But the proposal on biofuels was presented by the Commission after the first reading of this directive on the quality of petrols and we have therefore not had the opportunity to present an ad hoc amendment in this regard for this second reading. I would therefore ask the Commission and the Council, in application of Articles 9 and 10 of Directive 98/70/EC, to propose new specifications and test methods for biofuels and for fuels used by captive fleets.
Furthermore, it is urgent to authorise mixture contents greater than 5%. I have also spoken to automobile manufacturers and they assure me that mixtures of 10% are perfectly useable in current engines without any need for change and without harming the engine.
Biofuels are a good way to improve the air quality in our cities, as well, and, above all, to diversify the sources of energy supply.
Mr President, in my view, Mrs Hautala has once again drawn up a very important report, which has received much support in the Committee on the Environment, Public Health and Consumer Policy. In addition, the Group of the Greens fully endorses the 13 amendments.
This whole report would, in fact, have been redundant if four years ago, during the negotiations with the Council, we had been able to persuade the ministers to consider the figures too. The Council of Environmental Ministers, however, proved insufficiently flexible. In those days, the discussion centred on the question whether we should aim for 50 ppm low-sulphur or whether we should aim for less. We now talk about 10 ppm sulphur-free. Sulphur is the poison for catalytic converters, just as lead was the poison for first-generation catalytic converters. We are now talking about an improved generation of catalytic converters that are about to be used. This is therefore regrettable.
I should like to point out that it was Germany that got the ball rolling, and I am pleased that we have now reached a satisfactory result. I do have a few questions for the Christian Democrats, because I do not understand why they claim that tractors should be treated differently. Tractors benefit just as much from this clean fuel, which means they produce less pollution. Even old tractors that have not yet been fitted with new catalytic converters stand to gain environmentally.
It is, of course, true that this new fuel will be somewhat more expensive than the old, polluting fuel. If the problem is that farmers need to pay slightly more, then I, as a member of the Group of the Greens, think that the importance of the issue warrants this. If this is the real problem to the Christian Democrats, they should say so. It would be unfortunate if they abstained from the vote tomorrow, for then we would be unable to achieve the required majority.
It is also important for the industry to know at this stage what the exact requirements are without having to wait until 2005. This is why I should like to urge the Christian Democrats to reconsider this report very carefully and then perhaps to be soft-hearted after all and vote along with the entire Committee of the Environment.
Mr President, with regard to the development of better vehicles from an environmental point of view, we are on the verge of great, radical changes. Within the next few years, new engines will reduce fuel consumption and improve exhaust cleanliness. Modern sensor technology, like fuel sensors, makes engines much better from an environmental point of view, but the engines will also at the same time be more sensitive to contamination. These environmental improvements will not be possible unless they go hand in hand with improved fuel quality. Cleaner fuels give us the opportunity to make use of all the environmental advantages of new engine technology. Poor fuel technology, on the other hand, can be detrimental to the new generation of engines and harm the technology and engine function. This directive is very urgent, and it constitutes an important step towards a lower level of air pollution and a better environment.
Before Parliament's first reading of the draft directive, I prepared 14 amendments with the aim of tightening up the requirements on fuel quality. Most of them were adopted, and I am very happy that, in the common position, the Council accepts the majority of Parliament's proposals from the first reading.
A large part of the debate in the second reading was focused on the question of whether all vehicles should be covered by this directive. There is engine technology for mobile machines and tractors, so that they can be covered, like other vehicles, by the Fuel Directive. No exemption is required for so-called sulphur-free diesel. It is a misconception that old engines require sulphur in the fuel and that new engines cannot handle sulphurous fuel. If these vehicles are fully covered by the directive, the environment will be the clear winner. Why, therefore, should we not also take this step? A possible tax reduction could counteract the increased costs resulting from cleaner fuels, for farmers for example.
The EU's Auto-Oil Programme, together with this Fuel Directive, will have great significance in reducing the negative environmental effects of vehicle traffic. This shows that the EU has strength and competence in important environmental issues and that the use of modern environmental technology is better than a ban. The rapporteur, Mrs Hautala, has taken the matter forwards to a clear improvement, and it is my hope that Parliament will accept the report from the Committee on the Environment, Public Health and Consumer Policy.
Mr President, I am probably going to be the only person here tonight with my position on this particular report. This report is viewed with extreme concern, regardless of what the rapporteur has said with regard to the United Kingdom. It will have an adverse effect on our agriculture, our farmers and our fishermen.
Where I come from in Northern Ireland the rural community is falling apart. To put any added burden on it at this moment in time is quite wrong. I want to make it very clear from the outset that I, my delegation, and those I represent are totally in favour of improvement to the highest possible standards. I will support those higher standards. But I have a problem when we impose from on high purist-type ideas on those who cannot defend themselves. That is what I oppose.
I am totally opposed to trying to impose this on off-road vehicles, be they vehicles that are used on farms, or the many other vehicles used in quarries or elsewhere. If we have to, let us set standards somewhere down the road longer-term. Let us work towards that as technology develops, but to sit here and say that we can impose this from this European Parliament is totally unacceptable.
If you want to know why Europe is unpopular in many areas of the European Union, just look at this type of proposal. What do the people say? They say 'Oh, there is Big Brother Brussels telling us what to do again'. Why do we not use common sense? Why do we not use our own initiative and not have the European Union hurting its own citizens while the rest of the world merely goes on its way destroying the environment? We have seen from Johannesburg and from Kyoto and elsewhere that they do not pay a jot of attention to what we say.
I understand that off-road vehicles account for about 8.5% of the diesel vehicles in the European Union. Commissioner, it is within your and the Council's powers to at least take a balanced position on this and to achieve the aim over a longer term so that we do not hurt a lot of people on the way.
That is what I support. I will certainly be voting against this recommendation tomorrow. I, along with the people I represent, will take great delight in voting against it. I hope it is defeated because then in the longer term you will come back with a proposal that represents the common sense view of everyone in this European Union, and not just those with purist ideals who do not have to face the consequences of imposing their ideals on others.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the recommendation for second reading (A5-0288/2002) by Mr Callanan, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the common position on recreational craft.
Mr President, I have a few points to make, but I can see that the debate has hardly engendered rapt enthusiasm among the packed ranks of Members so I will be as brief as possible and let everybody get away for their dinner.
I wish to begin by thanking the Commissioner and all those who have taken an interest in the report for being here this evening.
It might be a minor subject, but it is very important to those involved in the recreational boating industry and those many thousands of people across Europe who also indulge their hobby of boating. Many of the problems apparent in the legislation at first reading have been substantially resolved by the Council at second reading. Most of the retrospective elements in the proposal at first reading have now been removed and I can broadly support the Commission's proposals at second reading, albeit with a few riders.
I tabled a few amendments for the Committee on the Environment, Public Health and Consumer Policy, some of which were accepted. Most of the technical amendments we put forward were accepted.
I shall just run through a few of the problems that I still see with the legislation. I continue to have doubts about the effectiveness of a regulatory committee, particularly one empowered to alter quite important items of the directive such as Froude numbers. The committee supported my recommendations on that and the amendments are up for vote tomorrow.
I continue to believe that craft built for users' own use should be exempted for five years, provided they are not placed on the market. This directive was introduced under single-market legislation and it is self-evident that if those craft are not intended to be placed on the market, then they cannot affect the single market.
The issue of in-use compliance testing is a particularly thorny one. I understand that at some stage the Commission will be coming back with proposals on that. I hope it will consider that issue very carefully. The last thing we want is an extremely bureaucratic system imposed on the boat owners and users of Europe. It needs to be very simple and effective and, above all, free of charge to those who have boats at the moment.
Finally, I should like to tell our German colleagues that a number of amendments - I call them the Bodensee amendments because they are the result of lobbying from the Lake Constance authorities - have been tabled. There are broadly two categories of amendments.
Firstly, those tabled to allow Member States to set their own limits in particular local circumstances. I am not usually against Member States derogating from European regulations, but if we are going to produce a directive whose specific purpose is to permit a single market across Europe and then introduce specific exemptions into the directive, that would defeat the whole point of having it in the first place.
Secondly, I have a particular problem with the so-called Table 1a amendment, again based on the Bodensee limits, but even stricter. Again it would be a barrier to trade. However, I would say to our colleagues on the Bodensee that, if there is a problem in this particular stretch of water, then, firstly, there is no evidence that it is caused by recreational craft and, secondly, that if there is a difficulty it can be solved by local measures in the area of Lake Constance. Speed and navigational limits could be imposed, and I entirely support their right to do that. But do not saddle the rest of Europe with unenforceable limits just to solve a particular problem that the German and Austrian authorities might have.
I have looked quite extensively at the limits proposed in that table with boat-users' representatives and representatives from industry, and there are no commercially available engines on the market that meet those limits at the moment. Obviously technology could be developed further, but it would require the use of catalytic converter technology, which is extremely difficult in a marine environment.
By all means let the research go ahead, let us look at the issue again in a few years, but please do not try and saddle the rest of Europe with unenforceable limits. All that would happen - because there are no retrospective elements - is that, as has happened on the Bodensee, the whole of Europe would become pretty much a museum for old engines. The companies making new engines go out of business, but those refurbishing old engines continue to make a lot of money. The engine could be old, polluting or spilling oil into the water but, as long as it was in existence at the time the limits were introduced, it would be perfectly legal. It is completely self-defeating to impose unachievable limits. I would strongly recommend the House to vote against those amendments tomorrow.
Mr President, I should like to congratulate the Committee on the Environment, Public Health and Consumer Policy and in particular the rapporteur, Mr Callanan, for the general support in their report.
The Commission's proposal to modify the recreational craft directive aims to avoid fragmentation of the internal market and seeks to integrate environmental concerns. As such, this proposal provides a good example of the synergy that is needed between environmental and industrial policies for the achievement of sustainable development.
Air and water pollution and engine noise from recreational boating activities have become increasingly sensitive issues. While exhaust emissions from recreational craft contribute little to the overall pollution of the marine environment, their local effects are nevertheless important.
Recreational boating activities are often concentrated in environmentally sensitive areas so it is important that this activity does not disturb local fauna. Moreover, boating activities often take place at the weekend and in holiday periods resulting in a concentration of the nuisance they can cause to local inhabitants.
I share with Mr Callanan the hope that the amendments that are adopted will deal appropriately with the need for harmonised reduction of exhaust and noise emissions, while at the same time avoiding over-regulation.
I therefore welcome in particular Amendment 14 to extend the 3 decibel sound allowance to the scope originally proposed by the Commission. The Commission can also agree with Amendments 6 and 21 as they will provide for consistency in the references to 'placing on the market and/or putting into service' throughout the directive. Also the first part of Amendment 1 can be accepted, since it provides an improved wording of the recital.
Amendments 4, 5, 12 and 22 re-introducing the proposals to delete or reduce the provisions on the Regulatory Committee cannot be accepted by the Commission. A regulatory committee is necessary for the efficient implementation and the regular updating of a specified range of technical elements contained in the technical annexes to the proposed directive. This approach is in line with the principles of better regulation.
Another important topic of debate has been that of the right to adopt more stringent requirements at national level. Amendments have also been tabled to introduce at Community level more stringent emission limits on standing inland waters.
The Commission cannot accept Amendments 1, second part, 11 and 13, as they would fragment the internal market.
Amendments 16 to 20 and Amendment 24 envisage changing the scope and timing of future work to be undertaken by the Commission. They cannot be accepted as they would restrict the Commission's right of initiative.
In conclusion, the Commission can accept the first part of Amendment 1 and Amendments 6, 14 and 21. On the contrary the Commission cannot accept Amendments 1, second part, 2, 3, 4, 5, 7, 8, 9, 10, 11, 12, 13, 15 to 20 and 22 to 24.
The Commission is looking forward to working with Parliament and the Council towards a solution which on the one hand guarantees a high level of environmental protection and on the other hand meets the requirements of the internal market. I would like to thank the rapporteur and Parliament for their efforts.
Mr President, Commissioner, ladies and gentlemen, this morning we had a three-hour debate on sustainable development. At the World Summit in Johannesburg, the European Union advocated a global water initiative. This should make it possible to realise the aims of the World Summit on Sustainable Development - access to clean drinking water and basic sanitation. So what are we doing, we who want to achieve such ambitious targets at international level, here in our own countries in Europe?
We are making a law on abating water pollution that will reinforce the use of yesterday's technology for tomorrow's developments. That, at any rate, will be the result if the opponents of the amendments tabled by the Committee on the Environment, Public Health and Consumer Policy succeed in defeating them in plenary. Regrettably they include our rapporteur, who actually ought to represent the opinion of the majority of the committee. Unfortunately, amongst these opponents of advanced technology are also colleagues from groups and countries which are usually in the vanguard of any initiatives to protect water and the environment and cannot go far enough.
Go and stand sometime at a filling station in a large harbour for recreational craft; you will see the quantities of fuel, diesel, petrol and oil that are pumped into the tanks of these boats. A considerable proportion of this fuel, although it depends on the design, is discharged directly into the water - without undergoing combustion - along with the exhaust emissions, because the exhaust pipe is under the surface of the water. The pollutants accumulate in inland waters and lakes, which are frequently used for the abstraction of drinking water. Nowhere else is the exchange of pollutants so great. It is precisely on lakes that the density of boats is often particularly high.
That is why we want more stringent requirements for these waters, that is, stricter limit values for recreational craft. The technology, Mr Callanan, is available. As an engineer you ought actually to be aware of this. Since existing craft will enjoy absolute protection and be able to be used until the end of their life, the argument of our Nordic colleagues does not hold water either.
The limit values laid down now will only have to be complied with by boats newly brought onto the market from 2005. An individual who buys a new recreational craft after 2005 will be able to use it on all waters. That is why I would urgently request your support for Amendments Nos 1, 11 and 13. By adopting these amendments we Europeans would be putting our words in Johannesburg into action.
Mr Callanan, I have already heard your arguments almost word for word here in plenary; it was nearly 20 years ago in the mid-eighties, in the last century, when we were debating limit values for cars and the introduction of new technology. Then, as now, your country was the first to slam on the brakes. It is quite astonishing that in two decades you have not learnt any better. I believe that water is also the life of the future. We must do all we can to prevent our waters from becoming even more polluted.
Mr President, the directive limiting noise and exhaust emissions from recreational craft is based on the need to harmonise emissions in the EU. This in turn has its roots in the needs of industry and the manufacturers of recreational craft and the objective of a more viable internal market. The inverse of this can also be seen, as Commissioner Liikanen said, in that the question is also that we are finding ways of improving standards of environmental protection. It really is very important in this sector because waterways, for example, lakes, are often very vulnerable and they are also stocks of drinking water. Furthermore, recreational boating is a leisure activity, and people want to spend their time in the most tranquil surroundings possible. The reasons given for protection of waters are therefore, I believe, justifiable, and the better emission norms we obtain the better things will be.
The notion, however, that we might specify different emission limits for sea areas and internal water areas will not work on any account. It would, perhaps, in some parts of Europe but not where internal waters - lakes - are directly linked to the sea by means of rivers or canals, for example, and where people are very keen on boating. It would be very hard to tell people that they must change engines when they reach the sea.
I am therefore in favour of emission limit values being as stringent as possible, but these kinds of artificial limits cannot be imposed. However, I do enthusiastically support our being able to impose tighter limits nationally, regionally and locally, as it is absolutely clear that the waters in different parts of Europe also differ greatly from one another. Certain areas need special protection from noise and other emissions, and this option must exist.
Another issue, not connected with this directive, but connected with boating and the environment, is all the other waste associated with boating. By this I mean litter and other associated problems that boating causes. This must also be a cause of concern to us when we talk about the environment and boating. For example, boating organisations should be given the task of informing and enlightening their members with regard to what it means to be a good yachtsman, one who takes care of the environment. It will obviously then be society's task to arrange things in such a way that yachtsmen can be responsible for their environment.
Mr President, Commissioner, I usually do not thank the rapporteurs for their work. Today, however, I wish to thank the rapporteur, Mr Callanan, particularly since he has been so unfairly attacked by his own group. I consider, like the previous speaker Mrs Myller, that Mr Callanan has a realistic, practical and sound environmentally friendly basis for his work. It is important to have proposals that aim to improve the marine environment, and we Finns know how important it is to have a living sea.
Ever since work began on this directive, and at least since 1966 when Germany and Sweden came up with their proposed legislation, we have seen good developments with regard to the environmental impact from both two-stroke and four-stroke engines. Already today, we can see a positive development and lower fuel consumption. Personally I consider, however, that sailing is the activity in this context that is the least harmful to the environment, but that is another matter.
This matter is important for us Finns. Here in the Chamber, there are now three of us from Finland and Mr Arvidsson, who almost counts as one. In our countries, there is one boat for every seven inhabitants, so this is an important source of employment for us.
It is very difficult to measure the actual effects of the proposal. I have an estimate from Finland that shows that if we implement the proposal put forward by the rapporteur, the carbon monoxide emissions in the country would fall by 1.8% and emissions of hydrocarbons by 4.3%. On the other hand, there is not expected to be any difference in emissions of sulphur dioxide and other particles. The proposal would therefore lead to a slight reduction in hydrocarbons and at the same time produce a considerable reduction in the burden on the boat sector.
I hope that the proposal for a review clause from the rapporteur and the Group of the European People's Party (Christian Democrats) and European Democrats will continue in its present form, since it is important for us to develop the boat categories. We know that this has some connection to the so-called Savolax boats, which should be familiar to the Commissioner.
I also hoped that the Commissioner would support Amendment No 22, since I believe that a committee is required. The present directive contains many technical details that apply to boat safety, and I do not believe that even we, well-informed MEPs who are present here, can cope with it properly. I understand that Amendment No 22 should be some sort of compromise. The industry is expecting this, and we should not need to dwell so long on issues that require the committee system. There are technical aspects. Just as the Commissioner said, this is in line with the principle of improved regulation.
You are concerned about Lake Constance, and we are concerned about our lakes and our Baltic. Under existing legislation, we can and shall introduce stricter provisions. These can be limited where there is reason, for example in relation to ground water. This does not need to be done with a directive, however. When we adopted directives on lawnmowers and cars, we introduced the same regulations across the entire Union. In that instance, we did not introduce something different for cars driving through the sensitive Austrian forests. It is consequently one and the same set of regulations, and afterwards limits are placed on the cars themselves with ecopoints or some other system. The same logic should apply to boats as well. I therefore support what the rapporteur and the previous speakers have said about the so-called Table 1a.
Mr President, I hail from a country abounding in water and I also have my home in Amsterdam near water. I can assure you that these boats make a hell of a racket and produce an awful lot of exhaust, much more so than cars. Why is that? Because we have considerably improved cars over the past ten, fifteen years.
It is, in fact, on the initiative of the German and Swedish boat industry that this improvement is before us. The improvement, which will reduce noise and exhaust to some degree, has been adopted by the Commission. Unfortunately, we did not go far enough; we could have done much better, as Mrs Schleicher has already pointed out. The new technology is in place. Since it is not being used, we are forced to afford certain environmentally sensitive areas extra protection. I am also in favour of the internal market, but we should have used those very high standards that are technically possible. This will hopefully be done by way of the review clause.
I am pleased though that the rapporteur has endorsed my amendments and that we are going to do something about lubricants. As a huge number of boats leak, a great proportion of lubricant seeps out. There is also organic lubricant, which also leaks, but which does not present a problem. Organic lubricant is used on the famous lake in the Alps, for example, which we talked about earlier, where it is compulsory. It should, in fact, be made compulsory, or at least be promoted, in many more cases. This should be feasible by means of a simple tax rule. We suggest that Member States consider this.
I also suggest that the Commission considers this when we review this directive, because it would then be possible to provide for clean boats which hardly make any noise or hardly produce any exhaust, which do not leak, do not produce any annoying pools, that are not just ugly to look at but also harm the environment. All these boats combined emit an awful lot of this oil, and something could be done about it without too much effort. I hope that the Commissioner is prepared to consider this matter carefully during the review procedure.
Mr President, the directive under discussion is one of a series designed to change Community legislation regarding different types of engine equipment, even including lawnmowers, to meet improved standards for noise and exhaust gas. In this regard we must thank the rapporteur, Mr Callanan, for a job well done.
Harmonisation is reasonable and necessary, as some Member States, for example, Germany, Austria and Sweden, have already decided to bring in or plan their own legislation regarding exhaust limits for recreational craft. Harmonisation is necessary for trade, but it is at least as important to fix exhaust norms at the same minimum level in all Member States. In this way we can achieve ecological benefits and general well-being.
The rapporteur thinks it inappropriate that craft built for personal use should be included in the scope of this directive, as this would not contribute to market harmonisation. This argument relating to the market is certainly a valid one. However, the second half of the directive that deals with people's well-being as an aim will not materialise in the case of people living close to these sorts of self-built craft if noise limits, for example, are freely allowed to be exceeded.
It is a dubious notion, however, at the very least that different noise and exhaust limits should be applied according to whether a boat is meant for internal waters or the sea. Firstly, the amendments tabled with this in mind by my esteemed colleagues Mrs Schleicher, Mrs Flemming, Mr Wieland, Mrs Emilia Müller and Mr Bernd Lange are unrealistic in practice, as the same vessel is often taken from one water system to another, either by road or by driving it along canals or water channels. This I have done many times myself - I am a keen yachtswoman. Secondly, it is inconsistent with the idea of market harmonisation: if Amendment No 13 were approved, it would already have to be known when a boat was being manufactured whether it was to be used in fresh or salt water.
Thirdly, the ecological state of the seas in the Community area is already so bad that the argument regarding the vulnerability of inland waters does not stand up, because the converse of what these same colleagues of mine are saying is that it is fine to race around even a little more in the open sea - just go ahead! Unfortunately this is not true.
The report states with regard to vulnerable waters that the authorities in Member States may issue more stringent regulations than what is contained in this directive and that, I believe, is the correct way to proceed. In my country, for example, we have already been able to ban the use of motor vessels at local level in certain lakes which it has been seen especially justifiable to protect.
There are more than 182 000 lakes in Finland. Of Europe's hundred largest lakes, half are in Finland. There are 647 rivers. Finland has 314 000 kilometres of coastline, which is about eight times the earth's circumference. For Finland these natural features are a source of wealth that we have traditionally taken good care of, and it is therefore unnecessary under this directive to establish more stringent emission limits for our waters than for other areas. Instead, we should urge the Commission to issue proposals for emission limits common to all waters now being decided to be made more stringent.
Mr President, let me begin where the previous speaker left off. Sweden and Finland have considerably more lakes than all other EU Member States combined. In our countries, it is common for the lakes to be sources of drinking water or very sensitive natural areas, for example breeding grounds for birds. In sensitive lakes, we currently meet the environmental demands through limits on boat traffic, for example boating bans in certain areas during the birds' breeding periods.
In Sweden and Finland, it is also common to sail up lakes in boats that are used for coastal journeys. It is good that environmental requirements are set high even for leisure boat engines, as occurs in this directive. We Swedes, and my colleagues from Finland, are concerned, however, that this proposal for a directive opens the possibility of higher environmental requirements for leisure boats used on lakes than for those used for coastal journeys. In our countries, this would be an impracticable EU law, created by those who do not want to listen and take on board the message about the actual conditions in the Nordic Member States with their thousands of lakes.
With a separate environmental standard for boats used on lakes, we should be neglecting the actual reason for the proposal for a directive, the single market. In addition, we do not currently have the ability to obtain a higher environmental standard for leisure boats on lakes. The consequence will be that people will refrain from buying modern, environmentally better, boat engines. This proposal might look good on paper, but in reality the result would be a bad one, and there would be a bad result for the environment.
I would willingly raise the requirements for environmental standards for leisure boat engines in the future, but realistic specifications would then have to be set. Moreover, the transition periods would have to be adjusted to the time required for the development of new engine technology. No such amendments have been put forward, which is why the only reasonable thing is for the Commission to come back with new environmental requirements in a subsequent review of this directive.
Boats often lie at anchor, but environmental policy must also be anchored. It has to be anchored in reality. If this is not the case, environmental policy will come adrift in troubled waters and among hidden rocks, and then it will be the environment that is damaged.
Mr President, Commissioner, ladies and gentlemen, the directive concerns the exhaust and noise emissions of petrol and diesel engines intended for recreational craft. We also have these regulations for cars and that certainly does not mean that if our cars meet these standards they too are permitted to be driven anywhere.
At present, for example, there are rules limiting the number of boats on lakes to 100 or even 2 per lake. It is possible to ban recreational craft from lakes entirely. There are time restrictions, limiting the use of boats only to certain hours each day. In the end, this directive does not confer any right to operate recreational craft on all lakes at all times and under all possible conditions; all it does is allow free trade in boats and their licensing and it permits them to be used in authorised areas.
All of us in the European Union value the principle of harmonisation, but only where minimum standards are set so that these technical products can also be used. As you know, we in Parliament - and in particular in the Committee on Industry, External Trade, Research and Energy - attach the utmost importance to the principle of mutual recognition, and I believe that this directive makes boat licensing possible.
We see it as very positive that the general standards in the European Union are being raised substantially here. This would also automatically have an impact on the market, because with higher standards proportionally more boats would be permitted on the waters of Member States. If the standards are very low, the Member States will quite certainly take matters into their own hands by prohibiting the use of recreational craft on certain lakes altogether or by imposing time restrictions, for example by only allowing boats to be used in May or June.
There is therefore sufficient room for manoeuvre here. It is precisely from this point of view that it is necessary to alert individual drivers, as part of their training for their motorboat licences, to the environmental and noise problem, as well as to the problem of exhaust emissions. There are countless regulations here and these are of course very important in the individual countries. We should also observe how this directive develops in the future, because it is in all our interests - everyone in this House will agree - to have environmental regulations that are as good, rigorous and sustainable as possible. The sportsmen and -women who operate these boats are also keen to have the best possible boats, so the switch to a new generation of craft certainly has to be in all our interests.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the debate on the oral question to the Commission (B5-0491/02), on behalf of the Group of the Europe People's Party (Christian Democrats) and European Democrats, on the review of trademark rights.
Mr President, may I begin by expressing my disappointment that the people who have drafted this question are not here. Despite that, I would like to answer the question, if only for the record and because other Members present might be interested in the Commission's answer.
I shall begin by thanking Members of this Parliament for the interest they have shown in this important issue, namely the exhaustion of trade mark rights, whether internationally or just in Europe.
As Members may know from our previous discussion on this issue which took place almost exactly one year ago - on 2 October 2001 - the Commission undertook to prepare a report to Parliament on this subject by the end of this year.
As I stated in our previous discussion, I do not intend to reopen the investigation of issues that the Commission has already studied. Moreover, I explained at that meeting last year that the Commission would only reconsider its decision not to propose a change to the current EU exhaustion regime if new developments justified that. To date, there have been no such developments.
Moreover, and as this relates more specifically to the questions raised by the Members of Parliament who drafted the question, I said last year that the Commission would limit itself to investigating cases of possible abuse of trade mark rights, and especially, but not only, competition aspects.
I would like to make it clear to Members of this Parliament that the Commission has acted fully in accordance with the commitments I made on 2 October last year.
I should like to add that in July this year, my services sent out questionnaires to over sixty companies and organisations representing many small and medium-sized enterprises, including both parallel traders and trademark holders, who might be at most risk from abusive restrictions on the sale in the Community of trademarked goods.
The results of this investigation, combined with our ongoing consultations with other Commission services - in particular our colleagues in the Directorate-General for Competition - should allow us to build a clear picture of whether trademark rights are indeed being abused by right holders to stifle legitimate trade. That report, as promised at our previous meeting, will be transmitted to Parliament by the end of this year.
That is my answer to the question. I shall be most interested to hear what Members have to say about it.
Mr President, Commissioner, firstly, I should like to apologise for my late arrival. The car that was supposed to collect me came half an hour later than arranged. That is why I unfortunately only heard part of your speech. However, I grasped the main points. Commissioner, the committee and indeed Parliament has not raised this matter lightly or for fun, but because we do not believe that the NERA study, on which you are relying, actually provides a solid enough basis on which to make decisions of this kind. In other words, our main premise is that it has been proved, without the need for a NERA study, that these goods - which are everyday items, which every woman and every man buys, in particular those from the poorer sections of the population - for example jeans, shirts, polo shirts, trainers and suchlike, are being offered for sale outside the EU by the same brand manufacturers at the same quality standards for half the price or even less. That is one of the reasons.
The second reason is that in our view the purpose of trademark law is not to seal off markets, allowing there to be different price systems inside and outside the EU, especially more expensive prices inside the EU and more reasonable ones outside; rather we are of the opinion that this is a matter for competition and not trademark law. The function of trademark law is to name, describe and unambiguously classify the manufacturer, the brand and the product and to confer certain rights on the trademark holder. These rights are justified and we will do all we can to defend them.
A completely different, separate issue is, however, that of exhaustion. In Germany, for around 100 years from the advent of trademarks we had international exhaustion. With this system of international exhaustion in place we in Germany achieved the economic miracle, significant growth and much more besides. In the last five years, since European trademark law has come in, we have observed a system of dual pricing, and we have observed that trademark law has become a preferred option for companies because it is far easier to assert your rights under trademark law than it is under other rights procedures, which are actually product-related, such as rights relating to design, patent and copyright; it is more difficult to present your case here. That alone is the reason and trademark law cannot after all be stronger than competition law. That is why we asked these questions. That is why we have asked you in the Commission not to rely on a NERA study but to conduct your own investigations into these specific matters and to answer on that basis.
Finally there is another question that has arisen since our past discussions on trademark law: what about trade on the Internet? There is of course nothing wrong with the Internet. We promote it. If someone outside the EU makes a purchase and the dealer dispatches the goods in the EU then this contradicts current trademark law. This cannot be the intention of trademark law either. Once again then we would urgently request the Commission to conduct further investigations into these few points and to inform Parliament of the result, and not to refer to a NERA study which in our view does not address these problems.
Mr President, Commissioner, ladies and gentlemen, despite having subscribed to the Mayer Report, I was somewhat surprised by the question put to the Commission, since the prescribed timeframe for carrying out these studies was not respected. What is more, I am convinced that the transition from a Community-wide exhaustion of trademarks to an international exhaustion might have negative effects from both an economic and legal perspective. Neither the NERA study nor that carried out by the Economist Intelligence Unit proved that the international exhaustion of rights system has a significant long-term effect on prices for the consumer.
The consumer would not benefit from such a change and I have here an article published recently in the Evening Standard on 4 September, pointing out that Tesco, which is well-known for its support of the international exhaustion of rights system, has not passed on considerable savings made through parallel imports to the consumer.
Furthermore, if we wish to adopt international exhaustion, we must amend not only the 1988 Directive, but also the 1993 Regulation establishing the Community trade mark and laying down the rule of Community exhaustion. It would be inconceivable for the international exhaustion to apply to the national trade mark and the Community trade mark to be exempt. A solution of this kind would certainly spell the end of national trade marks which are highly valued by Member States and which are needed by businesses, especially small and medium-sized enterprises, in the frequent cases when a protection throughout EU territory is, in their view, worthless and costly.
More than ever in a context of heightened globalisation, we must affirm the economic importance of the European Union by integrating the single market and attaching more value to our creativity. Neither the United States nor Japan has adopted international exhaustion of trade marks. If the European Union unilaterally decided to transfer to this legal system, it would introduce distorted competition between the European Union and third countries. Trademark protection is crucial for the European economy and for consumer safety. A trade mark is the guarantee of a product's authenticity and quality. Furthermore, the current system allows us to better protect ourselves from counterfeiting; since parallel imports pose a major risk as they use the same channels as pirated products and counterfeits.
A question was raised by Mr Mayer, but I, on the other hand, am thinking about another question which I believe to be crucial: why has the European Union not yet signed the Madrid Protocol, which would enable us to provide an integrated, efficient, global and transparent trademark protection system? I am therefore hoping and praying that the European Union will sign this protocol.
Mr President, I would firstly like to congratulate the group which has put the question and in particular Mr Mayer, since it is very timely. I also thank the Commissioner for his reply.
I believe that, although the time limit stated in last year's European Parliament resolution has not come to an end, to monitor it and stay informed, to continue the debate, is our obligation as Members of Parliament.
During the debate on the Mayer Report last year, we had the opportunity to witness - as is also happening today, through the previous speakers - the difficulties involved in achieving a broad majority view on this sensitive issue, both in this house and in society.
I believe that the problem is not so much with the trade marks directive but with the interpretation contained in the Silhouette judgment on Article 7 of the trade marks directive. Before that judgment, there were countries where, either through legislation - as in Sweden - or through case-law - as in Spain - the principle of the international exhaustion of trade marks was permitted, but following that judgment it was clearly prohibited.
While it is true that there are many conflicting interests, it is also the case that we must attend to the interests of the consumer and it is unthinkable that European consumers, as a result of an excessive interpretation of trade mark law, which goes beyond the principle that the trade mark is restricted to designating the origin of a product, should not be able to acquire products at lower prices.
The issue cannot be resolved, as some reports say, exclusively by applying the Treaty's competition rules, for the simple reason that the abuse of a dominant position is only applied to those who have a dominant position in a certain significant market, and we all know that, with these types of products protected by a trade mark, it is very unlikely that a trade mark would warrant being classified as dominant.
So far the Commission - we await these reports which it has requested - has mentioned the Nera Report, which guaranteed that the recognition of international exhaustion would not affect prices beyond 2%. I do not agree with this conclusion and, while personal experience is of little worth, I can give endless examples of how products which in other countries or in my own country, when international exhaustion was allowed, could be sold at significantly lower prices, since the Silhouette judgment can only be found on official distribution networks and at considerably higher prices.
With regard to the Nera Report, the Commission is undoubtedly aware of the work done by the Swedish competition authority, which reaches radically different conclusions to those of the Nera Report and those maintained today by Mrs Fourtou.
I therefore believe that the time has come to invite the Commission to present the report, as the European Parliament previously requested. When it does, I believe we will once again have the opportunity to insist on this debate.
Mr President, I should like to take Commissioner Bolkestein back to the last part-session here when we discussed sales promotion. He may remember that I complimented him because he had written an article in a journal complimenting Parliament on rescuing the internal market.
It is slightly disappointing therefore to find him back here at the following part-session adopting such a cautious approach on such a fundamental single market issue. In this case we are not talking about the single European market. We are talking about global markets and about the freedom of consumers to be able to benefit from lower prices for identical goods that are placed on the market, quite legitimately, outside the European Union, and which are then imported.
I want to remind him - and he cautiously skirted around this in his answer - that we are discussing an archaic piece of legislation. The Trademarks Directive in its original form was certainly introduced to protect trademarks and to secure consumer confidence that they would know what they were buying. But subsequently, in cases before the Court of Justice, it is now being further elaborated into a means whereby trademark owners can actually protect their brand, or supposedly protect their brand and their authorised distribution systems, by essentially keeping prices higher artificially.
He asked us quite rightly to say what has changed. I shall tell him what has changed. The first thing is that consumers are getting increasingly irritable about what they see as the failure to act on what ought to be a fundamental right. That consumer pressure was quite rightly cited by his colleague, Mr Monti, when we had a complete and total reform of the legislation relating to the selling and servicing of motor cars. What has that done? It has opened up the distribution system across the European Union. Essentially, cars will be available across borders much more freely than they were before and prices which differ from one market to another will clearly converge.
So why should this be any different? I have to disagree with my colleague Mrs Fourtou. It is not a question of counterfeiting or other spurious issues. Surely the reason we have so many of these counterfeit brands is because the genuine brands are prevented from being sold at the price that consumers want to buy. It is a circular argument. I hope that in the July report he has commissioned he will have the facts available and that he will be able to meet the deadline of the end of December that we asked him to meet. This needs to happen so that we can come up with a sensible balanced view, not looking to the past, looking at all the evidence, to the benefit of consumers. We need to continue together with the Commissioner the task of creating a true single market for consumers.
I hope he will give us an assurance this evening that he is prepared to move from his overly cautious approach and join with us in the crusade to give consumers across Europe a better deal.
I should like to thank the Members who have spoken on this subject very much for their views.
I shall start with Mr Harbour, who has in his usual eloquent manner impressed the Commission with the need to change over to international recognition. In his closing remarks he said that he wants the Commission, and this Commissioner in particular, to see that consumers get the benefits to which he says they are entitled so that there can be a true single market. I should like to tell Mr Harbour that we already have a single market. That market is confined to the European Union. It is not something that appertains to the whole world.
The Commission is aware that consumers benefit from lower prices. That is obvious. The Commission is very much in favour of seeing to it that consumers benefit from prices which are as low as possible. However, they are not the only ones involved. It is not just consumers who are interested in this matter. Producers are also involved and, in particular, trademark holders. Just as consumers are entitled to the lowest prices that are economically feasible, so the producers of trademarked goods want and are entitled to get protection for their trademarks - but not unlimited protection. That is the reason behind exhaustion in the European Union. There should certainly be a balance between, on the one hand, the interests of the consumer and, on the other hand, the interests of the producer, and the Commission continues to believe that European exhaustion provides for that balance. The Commission has not changed its mind since we last spoke about this issue 12 months ago.
I accept Mr Mayer's apologies. He said the studies are of insufficient quality. I do not accept that. I do not understand why the NERA study should be of insufficient quality. The NERA study, as is well known because it is available, states that the changeover from European to international exhaustion would have a negligible effect on prices. Mr Mayer may know that in his country, Germany, there was once a system of international exhaustion. Because of the policy accepted in Germany on account of the European Union, the changeover was made from international exhaustion to European exhaustion. It was then claimed that certain luxury goods producers had to raise their prices, but we then heard from those luxury goods producers that they had in fact lowered their prices. So, in that specific case, international exhaustion did not produce prices any lower than European exhaustion - quite the contrary.
Mr Mayer may have in mind the studies carried out by the UK and Swedish Governments two years ago. Those studies - interesting as they are - showed that there is a great disparity in prices between the different countries belonging to the European Union. What stuck most in my mind was the 40% difference between electronic goods sold in Sweden and those sold in Germany, which are almost neighbours, apart from the stretch of water between them. A 40% difference in price means that the internal market is not working as it should, because, if it did, prices should be related to objective costs - costs of transport, distribution, etc. But 40% means that other factors come into play. 40% is far and away bigger than any differences in prices that come into play and are discussed in comparisons between international exhaustion and European exhaustion. So I am afraid that the studies of which the Commission is aware - the NERA study was commissioned by the Commission itself - do not support the view that international exhaustion would lead to lower prices, quite apart from the fact that, as I have said before, the rightholders of trademarks are entitled to proper protection, not unlimited protection, but substantial nevertheless.
I thank Mrs Fourtou very much for supporting the NERA study. She has cited the United States and Japan. The Commission agrees with her view. As to her question on the Madrid Protocol, I must tell her that this is in the hands of the Council, and the Commission can only wait for the Council to take a positive decision in this area.
Once again, the report will deal with matters of abuse of trademarks. As I have said, the Commission has sent out 60 letters to companies and legal bodies asking for evidence of abuses of trademark rights. The answers should be in by the end of September. We do not have all the answers yet. We shall wait for them to come in. We shall analyse them. They will be included in the report due at the end of December. I should like to confirm that Parliament will indeed receive that report at the end of December.
I should like to conclude by stressing that the Commission has an open mind on this issue. Only those who have no ideas never change them. The Commission is full of ideas and has an open mind. It is always willing to reconsider. As I said a year ago, the problem is more a lack of definitive evidence showing that there is an advantage in opting for international exhaustion over European exhaustion. I do not believe that the Commission should change its policy without clear evidence of there being an advantage in doing so.
With these remarks, I should like to end my response in winding up this debate. Once again, there will be a report at the end of December. I look forward to a further exchange of views with Parliament once that report has been brought to the attention of this House.
The debate is closed.
(The sitting was closed at 10.35 p.m.)
- (DA) The Danish Social Democrats in the European Parliament have today voted in favour of Mr Santini's report (A5-0312/2002). We agree that the EU should establish minimum rules for legal aid etc. We are nonetheless aware of the fact that the directive is covered by Title IV of the Treaty establishing the European Community and does not apply to Denmark, cf. the protocol on Denmark's position.